Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page1of121 Page ID #:603

District Court Case No. 2:18-cv-10188-AG

UNITED STATES DISTRICT COURT, CENTRAL DISTRICT,
SANTA ANA DIVISION
IN RE: STEVEN MARK ROSENBERG,
Debtor.

 

~ STEVEN MARK ROSENBERG _
Appellant,

VS.

DEUTSCHE BANK NATIONAL TRUST COMPANY, AS
TRUSTEE FOR ALLIANCE BANCORP, MORTGAGE BACKED
CERTIFICATE SERIES. 2007-OA1, MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC., OCWEN LOAN SERVICING,

LLC,
Appellees.

 

Appeal from the U.S. Bankruptcy Court, Central District of
California, Case No. Case No. 1:17-bk-11748-VK, A.P. Case No.
1:17-ap-01096-vk, Hon. Victoria S. Kaufman,
Hon. Andrew J. Guilford, District Court Judge
APPELLEE’S SUPPLEMENTAL APPENDIX
VOLUME 1 OF 3
Zi C. Lin, SBN 2386989
Motunrayo D. Akinmurele, SBN299868
Garrett & Tully, P.C.
225 S. Lake Avenue, Suite 1400
Pasadena, CA 91101-4869
Tel: (626) 577-9500/Fax: (626) 577-0813
E-mails: zlin@garrett-tully.com, mdakinmurele@garrett-tully.com
Attorneys for Appellee
Deutsche Bank National Trust Company, As Trustee for Alliance
Bancorp Mortgage Backed Certificate Series 2007-OA1

 

 
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 2 0f121 Page ID #:604

TABLE OF CONTENTS

 

VOLUME 1 OF 3

Relevant Entries in Bankruptcy Docket..............ccccccscecceeeaeeenees 1
Notice of Ruling Regarding August 19, 2014 Hearing on

Respondents’ Motion for Terminating Sanctions.............seec0e00 14
Adversary Proceeding Complaint..............ssscceeeceececseeusveuneuenss 18

Memorandum of Points and Authorities In Support of Defendants’
Motion for Judgment on the Pleadings..............cccccecceceneeeeecuees 93

VOLUME 2 OF 3
Request for Judicial Notice in Support of Defendants’ Motion for

Judgment on the Pleadings..............cecececeeeeeeveeeeeeeteseueeeeeens 118

Notice of Defendant Deutsche Bank National Trust Company, as
Trustee for Alhance Bancorp Mortgage Backed Pass-Through
Certificate Series 2007-OA1 of Joinder in Motion for Judgment on
the Pleadings By Defendants Ocwen Loan Servicing, LLC and
Mortgage Electronic Registrations Systems, Ince. ................008 219

Memorandum of Points and Authorities in Support of Opposition
to Defendants’ Motion for Judgment on the Pleadinggs............. 224

VOLUME 3 OF 3
Defendants’ Reply Brief In Support of Motion for Judgment on the
Pleadings........cceecccceecnc erence eee ee nsec eee eeeeeeaeaseneeeeenenseneenseaenss 268

Joinder of Defendant Deutsche Bank National Trust Company, as
Trustee for Alliance Bancorp Mortgage Backed Pass-Through
Certificate Series 2007-OA1 in Reply Brief in Support of Motion
for Judgment on the Pleadings By Defendants Ocwen Loan
Servicing, LLC and Mortgage Electronic Registrations Systems,
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 3o0f121 Page ID #:605

Order Granting Defendants’ Motion for Judgment on the
PlEACINGS.....cc.cccnccecoucscccsseececevccveccsdences cess vase CenepeBemaUesewseeaee 284

Notice of Lodgment of Order or Judgment in Adversary
Proceeding Re: Motion for Judgment on the Pleadings............ 297

Judgment Following Defendants’ Motion for Judgment on the
Pleadings.......ccccccccccecseee esse ee eeeeeeee eee eeeeeeeeseeeeeeeeeeeserenee cease 300

Amended Order Granting Defendants’ Motion for Judgment on
the Pleadings..........ccccecccceseeeceseeeeeeeeeeeeeeeneeseeeeaeeeeeneeseenennes 302

Amended Judgment Following Defendants’ Motion for Judgment
on the Pleadings.........cccccccee sce ee ces eeeeeeee ee eeeeeseeeeeteneeeneeeees 320

Notice of Motion and Motion to Alter or Amend Judgment;
Memorandum of Points and Authorities..............ccceeeeeeseeeeeees 324

Plaintiffs Declaration In Support of Plaintiffs Motion to Alter or

Amend Judgment........ccccccccccceenceseeceeeeeseseeeseeseeaeegeenseeneneecs 340
Transcript of May 2, 2018 Proceeding.............ccceccee eee eeeeeeeee ees 346
Notice of Appeal... ascinemacuasenenesanaemneatansamumanann ee aneainaensiee yess 361

Order Dismissing Action for Lack of Prosecution for Failure to
Comply with the Court’s Order...........ccccceccececeeceeeeeeeeeenenseness 363

Order Re: Plaintiff's Motion to Alter or Amend Judgment.........3864
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 4of121 Page ID #:606

NoFeeRequired, APLDIST, APPEAL

U.S. Bankruptcy Court
Central District of California (San Fernando Valley)
Adversary Proceeding #: 1:17-ap-01096-VK

Date Filed: 11/27/17

Assigned to: Victoria S. Kaufman
Date Dismissed: 05/14/18

Lead BK Case: 17-11748

Lead BK Title: Steven Mark Rosenberg
Lead BK Chapter: 7

Demand: $390000

Nature[s] of Suit: 91 Declaratory judgment
14 Recovery of money/property - other
72 Injunctive relief - other
21 Validity, priority or extent of lien or other interest in property

Plaintiff
Steven Mark Rosenberg represented by Steven Mark Rosenberg
15814 Septo St PRO SE

North Hills, CA 91343
SSN / ITIN: xxx-xx-7342

Vv.

Defendant

Deutsche Bank National Trust represented by Marvin B Adviento
Company, As Trustee For Alliance Wright, Finlay & Zak, LLP

Bankcorp Mortgage Backed Pass
Through Certificate Series 2007-
OAOI

6409 Congress Ave Suite 100 .
Boca Raton, FL 33487

4665 MacArthur Court, Suite 200
Newport Beach, CA 92660
949-477-5050

Fax : 949-608-9142

Email: madviento@wrightlegal net

 

Nicole S Dunn

Wright Finlay & Zak

4665 MacArthur Ct Ste 280
Newport Beach, CA 92660
949-477-5050
TERMINATED. 03/02/2018
LEAD ATTORNEY

T Robert Finlay

4665 McArthur Ct Ste 280
Newport Beach, CA 92660
949-477-5050

LEAD ATTORNEY
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page5of121 Page ID #:607

Defendant

Ocwen Loan Servicing, Inc

PO Box 24781

West Palm Beach, FL 33416-4781

Defendant
Alliance Bancorp, Inc

815 Commerce Dr
Oak Brook, IL 60523

Defendant

Alliance Bancorp Estate Trustee
Charles A. Stanziale, Jr

100 Mulberry St Four Gateway

Zi Chao Lin

Garrett & Tully, PC

225 S Lake Ave Ste 1400
Pasadena, CA 91101
626-577-9500

Fax : 626-577-0813

Email: zlin@garrett-tully.com

Tomas A Ortiz

Garrett & Tully

225 S Lake Ave Ste 1400
Pasadena, CA 91101
626-577-9500

Fax : 625-577-0813

Email: tortiz@garrett-tully.com

Lukasz I Wozniak

Wright Finlay & Zak LLP

4665 MacArthur Court Ste 280
Newport Beach, CA 92660
949-949-5050

Fax : 949-608-9142

Email: Lwozniak(@wrightlegal.net

represented by Marvin B Adviento
(See above for address)

Nicole S Dunn
(See above for address)
LEAD ATTORNEY

T Robert Finlay
(See above for address)
LEAD ATTORNEY

Lukasz I Wozniak
(See above for address)

represented by Marvin B Adviento
(See above for address)

represented by AHiance Bancorp Estate Trustee Charles A. Stanziale, Jr

PRO SE
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 6of121 Page ID #:608

Center
Newark, NJ 07102

Defendant

MERS Mortage Electronic
Registration Systems, Inc
1818 Library St Suite 300
Reston, VA 20190

Defendant

One West Bank
888 East Walnut St
Pasadena, CA 91101

Defendant

DOES 1 through 25, inclusive

Defendant
CIT BANK, N.A. (f/k/a One West
Bank N.A., erroneously sued as
One West Bank)

TERMINATED: 01/23/2018

 

aoe

 

Trustee

Amy L Goldman (TR)
633 W Sth Street, Suite 4000
Los Angeles, CA 90071

represented by Marvin B Adviento
(See above for address)

Nicole S Dunn
(See above for address)
LEAD ATTORNEY

T Robert Finlay
(See above for address)
LEAD ATTORNEY

Lukasz I Wozniak
(See above for address)

represented by One West Bank
PRO SE

represented by DOES 1 through 25, inclusive
PRO SE

represented by KRISTIN WEBB
BRYAN CAVE LLP
316] MICHELSON DR STE 1500
IRVINE, CA 92612
949-223-7000
Fax : 949-223-7100
Email: webbk@bryaneave.com
TERMINATED: 01/23/2018
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 7of121 Page ID #:609

(213) 250-1800

U.S. Trustee

United States Trustee (SV)
915 Wilshire Blvd, Suite 1850
Los Angeles, CA 90017

(213) 894-6811

 

Filing Date #

Docket Text

 

(75 pgs)

11/27/2017

Adversary case 1:17-ap-01096. Complaint by Steven Mark
Rosenberg against Deutshe Bank National Trust Company, As
Trustee For Alliance Bankcorp Mortgage Backed Pass
Through Certificate Series 2007-OA01 , Ocwen Loan
Servicing, Inc , Alliance Bancorp Estate Trustee , Alliance
Bancorp Estate Trustee Charles A. Stanziale, Jr , Mortgage
Electronic Registration Systems, Inc , One West Bank . (Fee
Not Required). Nature of Suit: (14 (Recovery of
money/property - other)) ,(21 (Validity, priority or extent of
lien or other interest in property)) ,(72 (Injunctive relief -
other)) ,(91 (Declaratory judgment)) (Gasparian, Ana).
(Entered: 11/27/2017)

 

2
(12 pgs; 2 docs)

11/29/2017

Summons Issued on Alliance Bancorp Estate Trustee Charles
A. Stanziale, Jr Date Issued 11/29/2017, Answer Due
12/29/2017; Alliance Bancorp, Inc Date Issued 11/29/2017,
Answer Due 12/29/2017; DOES 1 through 25, inclusive Date
Issued 11/29/2017, Answer Due 12/29/2017; Deutsche Bank
National Trust Company, As Trustee For Alliance Bankcorp
Mortgage Backed Pass Through Certificate Series 2007-OA01
Date Issued 11/29/2017, Answer Due 12/29/2017; MERS
Mortage Electronic Registration Systems, Inc Date Issued
11/29/2017, Answer Due 12/29/2017; Ocwen Loan Servicing,
Inc Date Issued 11/29/2017, Answer Due 12/29/2017; One
West Bank Date Issued 11/29/2017, Answer Due 12/29/2017
(RE: related document(s)1 Complaint filed by Plaintiff Steven
Mark Rosenberg) Status hearing to be held on 1/24/2018 at
01:30 PM at Crtrm 301, 2/041 Burbank Blvd, Woodland Hills,
CA 91367. The case judge is Victoria S. Kaufman (Bever,
Sabine) (Entered: 11/29/2017)

 

(2 pgs)
12/06/2017

Proof of service Filed by Plaintiff Steven Mark Rosenberg
(RE: related document(s)] Complaint). (Garcia, Patty)
(Entered: 12/07/2017)

 

(2 pgs)
12/06/2017

Proof of service Filed by Plaintiff Steven Mark Rosenberg
(RE: related document(s)2 Summons Issued). (Garcia, Patty)
(Entered: 12/07/2017)

 

12/08/2017

 

 

 

Receipt of Photocopies Fee - $2.00 by 20. Receipt Number

 
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 8 of 121 Page ID #:610

20223915. (admin) (Entered: 12/08/2017)

 

12/15/2017

(6 pgs)

Notice of Errata Filed by Plaintiff Steven Mark Rosenberg
(RE: related document(s) Complaint). (Bever, Sabine)
(Entered: 12/18/2017)

 

12/19/2017

Receipt of Photocopies Fee - $3.00 by 19. Receipt Number
20224155. (admin) (Entered: 12/19/2017)

 

12/29/2017

6
(17 pgs; 2 docs)

Motion to Dismiss Adversary Proceeding Filed by Defendant
CIT BANK, N.A. (f/k/a One West Bank N.A:, erroneously
sued as One West Bank) (Attachments: # 1 Memorandum of
Points and Authorities) (WEBB, KRISTIN) (Entered:
12/29/2017)

 

12/29/2017

Z
(87 pgs; 2 docs)

Request for judicial notice Filed by Defendant CIT BANK,
N.A. (f/k/a One West Bank N.A., erroneously sued as One
West Bank) (RE: related document(s)6 Motion to Dismiss
Adversary Proceeding ). (Attachments: # 1 Exhibits A-K)
(WEBB, KRISTIN) (Entered: 12/29/2017)

 

12/29/2017

(4 pgs)

Notice of lodgment Filed by Defendant CIT BANK, N.A.
(f/k/a One West Bank N.A., erroneously sued as One West
Bank) (RE: related document(s)6 Motion to Dismiss Adversary
Proceeding Filed by Defendant CIT BANK, N.A. (f/k/a One
West Bank N.A., erroneously sued as One West Bank)
(Attachments: # 1 Memorandum of Points and Authorities)
filed by Defendant CIT BANK, N.A. (f/k/a One West Bank
N.A., erroneously sued as One West Bank)). (WEBB,
KRISTIN) (Entered: 12/29/2017)

 

12/29/2017

(16 pgs)

Answer to Complaint Filed by Alliance Bancorp, Inc, Deutsche
Bank National Trust Company, As Trustee For Alliance
Bankcorp Mortgage Backed Pass Through Certificate Series
2007-OA01, MERS Mortage Electronic Registration Systems,
Inc, Ocwen Loan Servicing, Inc. (Adviento, Marvin) (Entered:
12/29/2017)

 

01/10/2018

10
(7 pgs)

Status report Filed by Defendant CIT BANK, N.A. (f/k/a One
West Bank N.A., erroneously sued as One West Bank) (RE:
related document(s)1 Complaint). (WEBB, KRISTIN)
(Entered: 01/10/2018)

 

 

01/19/2018

 

i

(3 pgs)

 

Notice of Hearing on Motion to Dismiss Adversary Complaint
Filed by Defendant CIT BANK, N.A. (f/k/a One West Bank
N.A., erroneously sued as One West Bank) (RE: related
document(s)6 Motion to Dismiss Adversary Proceeding Filed
by Defendant CIT BANK, N.A. (f/k/a One West Bank N.A..,
erroneously sued as One West Bank) (Attachments: # ]
Memorandum of Points and Authorities) filed by Defendant
CIT BANK, N.A. (f/k/a One West Bank N.A., erroneously
sued as One West Bank)). (WEBB, KRISTIN) (Entered:
01/19/2018)

5

 
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page9of121 Page ID #:611

 

01/19/2018

12

Hearing Set (RE: related document(s)6 Motion to Dismiss
Adversary Proceeding filed by Defendant CIT BANK, N.A.
(f/k/a One West Bank N.A., erroneously sued as One West
Bank)) The Hearing date is set for 3/14/2018 at 02:30 PM at
Crirm 301, 21041 Burbank Blvd, Woodland Hills, CA 91367.
The case judge is Victoria S. Kaufman (Bever, Sabine)
(Entered: 01/19/2018)

 

01/23/2018

B
(3 pgs)

Notice of Voluntary Dismissal of an Adversary Proceeding that
does not Involve Claims under U.S.C. sec 727 RE: Defendant's
CIT Bank, N.A. f/k/a/ One West Bank, N.A. erroneously sued
as One West Bank & Alliance Bancorp, Inc. (Estate) Filed by
Plaintiff Steven Mark Rosenberg (RE: related document(s) 1
Adversary case 1:17-ap-01096. Complaint by Steven Mark
Rosenberg against Deutshe Bank National Trust Company, As
Trustee For Alliance Bankcorp Mortgage Backed Pass
Through Certificate Series 2007-OA01 , Ocwen Loan
Servicing, Inc , Alliance Bancorp Estate Trustee , Alliance
Bancorp Estate Trustee Charles A. Stanziale, Jr , Mortgage
Electronic Registration Systems, Inc , One West Bank . (Fee
Not Required). Nature of Suit: (14 (Recovery of
money/property - other)) ,(21 (Validity, priority or extent of
lien or other interest in property)) ,(72 (Injunctive relief -
other)) ,(91 (Declaratory judgment)) . filed by Plaintiff Steven
Mark Rosenberg). (Bever, Sabine) (Entered: 01/24/2018)

 

01/25/2018

Hearing (Adv Other) Continued (RE: related document(s) 1
COMPLAINT filed by Steven Mark Rosenberg) Status
Hearing to be held on 03/14/2018 at 02:30 PM 21041 Burbank
Blvd Woodland Hills, CA 91367 for 1 , (Garcia, Patty)
(Entered: 01/25/2018)

 

02/02/2018

14
(4 pgs)

Notice of Change of Handling Attorney Filed by Defendants
Deutsche Bank National Trust Company, As Trustee For
Alliance Bankcorp Mortgage Backed Pass Through Certificate
Series 2007-OA01, MERS Mortage Electronic Registration
Systems, Inc, Ocwen Loan Servicing, Inc. (Wozniak, Lukasz)
(Entered: 02/02/2018)

 

02/13/2018

15
(4 pgs)

Notice of Hearing of Motion for Judgment on the Pleadings
Filed by Defendants MERS Mortage Electronic Registration
Systems, Inc, Ocwen Loan Servicing, Inc. (Wozniak, Lukasz)
(Entered: 02/13/2018)

 

02/13/2018

16
(25 pgs)

Motion for Judgment on the Pleadings Filed by Defendants
MERS Mortage Electronic Registration Systems, Inc, Ocwen
Loan Servicing, Inc (Wozniak, Lukasz) (Entered: 02/33/2018)

 

 

02/13/2018

 

17
(102 pgs; 2 docs)

 

Request for judicial notice in Support of Motion for Judgment
on the Pleadings Filed by Defendants MERS Mortage
Electronic Registration Systems, Inc, Ocwen Loan Servicing,
Inc (RE: related document(s)16 Motion for Judgment on the

6

 
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 100f121 Page ID #:612

Pleadings). (Attachments: # 1 Exhibit Exhibits 1-14)
(Wozniak, Lukasz) (Entered: 02/13/2018)

 

02/15/2018

18

Hearing Set (RE: related document(s)16 Motion for Judgment
on the Pleadings filed by Defendant Ocwen Loan Servicing,
Inc, Defendant MERS Mortage Electronic Registration
Systems, Inc) The Hearing date is set for 4/4/2018 at 02:30 PM
at Crtrm 301, 2104] Burbank Blvd, Woodland Hills, CA
91367. The case judge is Victoria S. Kaufman (Bever, Sabine)
(Entered: 02/15/2018)

 

02/15/2018

19.
(4 pgs)

Notice of Hearing on Defendants' Motion for Judgment on the
Pleadings Filed by Defendants MERS Mortage Electronic
Registration Systems, Inc, Ocwen Loan Servicing, Inc (RE:
related document(s).6 Motion for Judgment on the Pleadings
Filed by Defendants MERS Mortage Electronic Registration
Systems, Inc, Ocwen Loan Servicing, Inc filed by Defendant
Ocwen Loan Servicing, Inc, Defendant MERS Mortage
Electronic Registration Systems, Inc). (Wozniak, Lukasz)
(Entered: 02/15/2018)

 

02/26/2018

ais

Transcript Order Form , regarding Hearing Date 1/24/2018
Filed by Plaintiff Steven Mark Rosenberg . (Garcia, Patty)
(Entered: 02/26/2018)

 

02/26/2018

21

Transcript Record Transmittal (Court transcript records have
been uploaded to FDS). For Order Number: 18-VK-06. RE
Hearing Date: 1/24/2018, [TRANSCRIPTION SERVICE
PROVIDER: Ben Hyatt Certified Deposition Reporters,
Telephone number 888-272-0022.] (RE: related document(s)20
Transcript Order Form (Public Request) filed by Plaintiff
Steven Mark Rosenberg) (Garcia, Patty) (Entered: 02/26/2018)

 

02/26/2018

Receipt of Tape Duplication Fee - $31.00 by 22. Receipt
Number 10071806. (admin) (Entered: 02/26/2018)

 

03/02/2018

22
(5 pgs)

Substitution of attorney Substitution of Attorney [LBR 2091-
1(b)] Filed by Defendant Deutsche Bank National Trust
Company, As Trustee For AJliance Bankcorp Mortgage
Backed Pass Through Certificate Series 2007-OA01I. (Ortiz,
Tomas) (Entered: 03/02/2018)

 

03/08/2018

two
Kd

|

(11 pgs)

Status report with Declaration Filed by Plaintiff Steven Mark
Rosenberg (RE: related document(s)1 Complaint). (Bever,
Sabine) (Entered: 03/09/2018)

 

 

03/09/2018

 

(5 pgs)

 

Motion Notice By Defendant Deutsche Bank National Trust
Company, As Trustee for Alliance Bancorp Mortgage Backed
Pass-Through Certificate Series 2007-OA1 of Joinder and
Joinder in Motion for Judgment on the Pleadings by Defendant
Ocwen Loan Servicing, LLC and Mortgage Electronic
Registration Systens, Inc. 16 Motion for Judgment on the
Pleadings; 17 Request for Judicial Notice; and 19 Notice of

7

 
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 110f121 Page ID #:613

Hearing on Defendants' Motion for Judgment on the Pleadings
Filed by Defendant Deutsche Bank National Trust Company,
As Trustee For Alliance Bankcorp Mortgage Backed Pass
Through Certificate Series 2007-OA01 (Ortiz, Tomas)
(Entered: 03/09/2018)

 

03/12/2018

25

Notice to Filer of Error and/or Deficient Document Incorrect
event code was used to file this document. THE FILER IS
INSTRUCTED TO FILE WITHDRAWAL OF MOTION
AND RE-FILE THE DOCUMENT USING THE
CORRECT EVENT. (RE: related document(s)24 Generic
Motion filed by Defendant Deutsche Bank National Trust
Company, As Trustee For Alliance Bankcorp Mortgage
Backed Pass Through Certificate Series 2007-OA01) (Garcia,
Patty) (Entered: 03/12/2018)

 

03/12/2018

26
(5 pgs)

Notice Notice of Defendant Deutsche Bank National Trust Co.,
As Trustee for Alliance Bancorp Morigage Backed Pass-
Through Certificate Series 2007-OA1 of Joinder and Joinder
in Motion for Judgment on the Pleadings Filed by Defendant
Deutsche Bank National Trust Company, As Tnustee For
Alliance Bankcorp Mortgage Backed Pass Through Certificate
Series 2007-OA01 (RE: related document(s)16 Motion for
Judgment on the Pleadings Filed by Defendants MERS
Mortage Electronic Registration Systems, Inc, Ocwen Loan
Servicing, Inc filed by Defendant Ocwen Loan Servicing, Inc,
Defendant MERS Mortage Electronic Registration Systems,
Inc, 17 Request for judicial notice in Support of Motion for
Judgment on the Pleadings Filed by Defendants MERS
Mortage Electronic Registration Systems, Inc, Ocwen Loan
Servicing, Inc (RE: related document(s) 16 Motion for
Judgment on the Pleadings). (Attachments: # 1 Exhibit
Exhibits 1-14) filed by Defendant Ocwen Loan Servicing, Inc,
Defendant MERS Mortage Electronic Registration Systems,
Inc, 19 Notice of Hearing on Defendants' Motion for Judgment
on the Pleadings Filed by Defendants MERS Mortage
Electronic Registration Systems, Inc, Ocwen Loan Servicing,
Inc (RE: related document(s)16 Motion for Judgment on the
Pleadings Filed by Defendants MERS Mortage Electronic
Registration Systems, Inc, Ocwen Loan Servicing, Inc filed by
Defendant Ocwen Loan Servicing, Inc, Defendant MERS
Mortage Electronic Registration Systems, Inc). filed by
Defendant Ocwen Loan Servicing, Inc, Defendant MERS
Mortage Electronic Registration Systems, Inc). (Ortiz, Tomas)
(Entered: 03/12/2018)

 

 

03/12/2018

 

27

(8 pgs)

 

Transcript regarding Hearing Held 01/24/18 RE: In Re: Steven
Mark Rosenberg. Remote electronic access to the transcript is
restricted until 06/11/2018. The transcript may be viewed at the
Bankruptcy Court Clerk's Office on a public terminal or
purchased through the Transcription Service Provider before
the transcript access restriction has ended. [TRANSCRIPTION
SERVICE PROVIDER: Ben Hyatt Certified Deposition
Reporters, Telephone number 8882720022.}. Notice of Intent

8

 
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 120f121 Page ID #:614

to Request Redaction Deadline Due By 3/19/2018. Redaction
Request Due By 04/2/2018. Redacted Transcript Submission
Due By 04/12/2018. Transcript access will be restricted

through 06/11/2018. (Hyatt, Mitchell) (Entered: 03/12/2018)

 

03/16/2018

Hearing (Adv Other) Continued (RE: related document(s) |
COMPLAINT filed by Steven Mark Rosenberg) Status

Hearing to be held on 04/04/2018 at 02:30 PM 21041 Burbank
Blvd Woodland Hills, CA 91367 for 1 , (Garcia, Patty)
(Entered: 03/16/2018)

 

03/16/2018

28

Hearing Held 3/14/18 - Ruling: Moot. (RE: related
document(s)6 Motion to Dismiss Adversary Proceeding filed’
by Defendant CIT BANK, N.A. (f/k/a One West Bank N.A.,
erroneously sued as One West Bank)) (Garcia, Patty) (Entered:
03/16/2018)

 

03/20/2018

29
(2 pgs)

Order Denying as Moot Motion of Defendant CIT Bank, N.A.
to Dismiss Adversary Proceeding of Plaintiff Steven Mark
Rosenberg (BNC-PDF) (Related Doc # 6) Signed on
3/20/2018. (Bever, Sabine) (Entered: 03/20/2018)

 

03/21/2018

30.
(44 pgs)

Memorandum of points and authorities in support of the
opposition to defendants' motion for judgment on the pleadings
Filed by Plaintiff Steven Mark Rosenberg . (Ogier,
Kathy)CORRECTION: Hearing date of document incorrect.
Correct date of hearing is 4/4/18 at 2:30 p.m. Modified on
3/22/2018 (Ogier, Kathy). (Entered: 03/22/2018)

 

03/22/2018

3)
(3 pgs)

BNC Certificate of Notice - PDF Document. (RE: related
document(s)29 Order on Motion to Dismiss Adversary
Proceeding (BNC-PDF)) No. of Notices: 7. Notice Date
03/22/2018. (Admin.) (Entered: 03/22/2018)

 

03/28/2018

32
(9 pgs)

Reply to (related document(s): 16 Motion for Judgment on the
Pleadings filed by Defendant Ocwen Loan Servicing, Inc,
Defendant MERS Mortage Electronic Registration Systems,
Inc) Filed by Defendants MERS Mortage Electronic
Registration Systems, Inc, Ocwen Loan Servicing, Inc
(Wozniak, Lukasz) (Entered: 03/28/2018)

 

 

03/29/2018

 

33
(7 pgs)

 

Notice Joinder of Defendant Deutsche Bank National Trust
Company, As Trustee for Alliance Bancorp Mortgage Backed
Pass-Through Certificate Series 2007-OA1 in Reply Brief in
Support of Motion for Judgment on the Pleadings by
Defendants Ocwen Loan Servicing, LLC and Mortgage
Electronic Registration Systems, Inc. Filed by Defendant
Deutsche Bank National Trust Company, As Trustee For
Alliance Bankcorp Mortgage Backed Pass Through Certificate
Series 2007-OA01 (RE: related document(s)32 Reply to
(related document(s): 16 Motion for Judgment on the
Pleadings filed by Defendant Ocwen Loan Servicing, Inc,
Defendant MERS Mortage Elcctronic Registration Systems,

)

 
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 13 0f121 Page ID #:615

Company, As Trustee For Alliance Bankcorp Mortgage
Backed Pass Through Certificate Series 2007-OA01 (Ortiz,
Tomas) (Entered: 04/19/2018)

 

04/19/2018

Hearing (Adv Motion) Continued (RE: related document(s) 16
GENERIC MOTION filed by Ocwen Loan Servicing, Inc)
Hearing to be held on 05/02/2018 at 02:30 PM 21041 Burbank
Blvd Woodland Hills, CA 91367 for 16 , (Garcia, Patty)
(Entered: 04/19/2018)

 

04/19/2018

Hearing (Adv Other) Continued (RE: related document(s) 1
COMPLAINT filed by Steven Mark Rosenberg) Status
Hearing to be held on 05/02/2018 at 02:30 PM 21043 Burbank
Blvd Woodland Hills, CA 91367 for 1 , (Garcia, Patty)
(Entered: 04/19/2018)

 

04/19/2018

38
(20 pgs)

Opposition to (related document(s): 34 Application filed by
Plaintiff Steven Mark Rosenberg) Filed by Defendants MERS
Mortage Electronic Registration Systems, Inc, Ocwen Loan
Servicing, Inc (Wozniak, Lukasz) (Entered: 04/19/2018)

 

04/26/2018

(5 pgs)

Affidavit Reply to Filed by Plaintiff Steven Mark Rosenberg
(RE: related document(s)34 Application for Appointment of
Attorney). (Bever, Sabine) (Entered: 04/27/2018)

 

05/02/2018

40
(8 pgs)

See attached PDF re Courts' Ruling at hearing held on May 02,
2018 at 2:30 p.m. (RE: related document(s)34 Application
(Generic)for Appointment of Counsel filed by Plaintiff Steven
Mark Rosenberg) (Bever, Sabine) (Entered: 05/03/2018)

 

05/02/2018

41
(13 pgs)

See attached PDF re Courts' Ruling at hearing held on May 02,
2018 at 2:30 p.m. (RE: related document(s)16 Generic Motion
for Judgment on the Pleadings filed by Defendant Ocwen Loan
Servicing, Inc, Defendant MERS Mortage Electronic
Registration Systems, Inc) (Bever, Sabine) (Entered:
05/03/2018)

 

05/03/2018

42
(21 pgs; 2 docs)

Notice of lodgment of Order or Judgment in Adversary
Proceeding re: Motion for Judgment on the Pleadings Filed by
Defendants MERS Mortage Electronic Registration Systems,
Inc, Ocwen Loan Servicing, Inc (RE: related document(s)16
Motion for Judgment on the Pleadings Filed by Defendants
MERS Mortage Electronic Registration Systems, Inc, Ocwen
Loan Servicing, Inc filed by Defendant Ocwen Loan Servicing,
Inc, Defendant MERS Mortage Electronic Registration
Systems, Inc). (Attachments: # 1 Proposed Order)(Wozniak,
Lukasz) (Entered: 05/03/2038)

 

05/03/2018

Receipt of Tape Duplication Fee - $62.00 by 12. Receipt
Number 10072172. (admin) (Entered: 05/03/2018)

 

 

05/04/2018

 

43

 

Hearing Held 5/2/2018 - Ruling: Motion Denied. (RE: related

10

 
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 14 0f121 Page ID #:616

document(s)34 Application (Generic) for Appointment of
Counsel filed by Plaintiff Steven Mark Rosenberg) (Bever,
Sabine) (Entered: 05/04/2018)

 

05/04/2018

44

Hearing Held 5/2/2018 - Ruling: Motion Granted. (RE: related
document(s)16 Generic Motion filed by Defendant Ocwen
Loan Servicing, Inc, Defendant MERS Mortage Electronic
Registration Systems, Inc) (Bever, Sabine) (Entered:
05/04/2018)

 

05/04/2018

45

Hearing Held 5/2/2018 - Ruling: Vacated. (RE: related
document(s)1 Complaint filed by Plaintiff Steven Mark
Rosenberg) (Bever, Sabine) (Entered: 05/04/2018)

 

05/04/2018

46
(5 pgs)

Notice of lodgment Notice of Lodgment of Order in Judgment
in Ady. Proceeding re: [Proposed] Order Denying Plaintiff's
Application for Appointment of Counsel Filed by Defendant
Deutsche Bank National Trust Company, As Trustee For
Alliance Bankcorp Mortgage Backed Pass Through Certificate
Series 2007-OA01 (RE: related document(s)34 Application for
Appointment of Counsel (U.S.C. 1915(e)(1) and Attached
Declaration Filed by Plaintiff Steven Mark Rosenberg filed by
Plaintiff Steven Mark Rosenberg). (Ortiz, Tomas) (Entered:
05/04/2018)

 

05/04/2018

47
(7 pgs; 2 docs)

Notice of lodgment of Judgment Following Defendants’
Motion for Judgment on the Pleadings Filed by Defendants
MERS Mortage Electronic Registration Systems, Inc, Ocwen
Loan Servicing, Inc (RE: related document(s)!16 Motion for
Judgment on the Pleadings Filed by Defendants MERS
Mortage Electronic Registration Systems, Inc, Ocwen Loan
Servicing, Inc filed by Defendant Ocwen Loan Servicing, Inc,
Defendant MERS Mortage Electronic Registration Systems,
Inc). (Attachments: # 1 Proposed Order Proposed Judgment)
(Wozniak, Lukasz) (Entered: 05/04/2018)

 

05/14/2018

48
(2 pgs)

Order Denying Plaintiff's Application For Appointment Of
Counse] (BNC-PDF) (Related Doc # 34 ) Signed on 5/14/2018
(Garcia, Patty) (Entered: 05/14/2018)

 

05/14/2018

49
(2 pgs)

Order Granting Defendants' Motion For Judgment On The
Pleadings (BNC-PDF) (Related Doc # 16 ) Signed on
5/14/2018 (Garcia, Patty) (Entered: 05/14/2018)

 

05/14/2018

(2 pgs)

Judgment Following Defendants' Motion For Judgment On
The Pleadings (BNC-PDF) (Related Doc # 16 ) Signed on
5/14/2018 (Garcia, Patty) (Entered: 05/14/2018)

 

 

05/16/2018

 

51
(18 pgs)

 

Notice of lodgment of Amended Order Granting Defendanis'
Motion for Judgment on the Pleadings Filed by Defendants
MERS Mortage Electronic Registration Systems, Inc, Ocwen
Loan Servicing, Inc (RE: related document(s)16 Motion for
Judgment on the Pleadings Filed by Defendants MERS

11

 
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 15o0f121 Page ID #:617

Mortage Electronic Registration Systems, Inc, Ocwen Loan
Servicing, Inc filed by Defendant Ocwen Loan Servicing, Inc,
Defendant MERS Mortage Electronic Registration Systems,
Inc). (Wozniak, Lukasz) (Entered: 05/16/2018)

 

05/16/2018

LA
lr

o~
az

pgs)

Notice of lodgment of Amended Judgment Following
Defendants' Motion for Judgment on the Pleadings Filed by
Defendants MERS Mortage Electronic Registration Systems,
Inc, Ocwen Loan Servicing, Inc (RE: related document(s)16
Motion for Judgment on the Pleadings Filed by Defendants
MERS Mortage Electronic Registration Systems, Inc, Ocwen
Loan Servicing, Inc filed by Defendant Ocwen Loan Servicing,
Inc, Defendant MERS Mortage Electronic Registration
Systems, Inc). (Wozniak, Lukasz) (Entered: 05/16/2018)

 

05/16/2018

53
(3 pgs)

BNC Certificate of Notice - PDF Document. (RE: related
document(s)48 Order on Generic Application (BNC-PDF)) No.
of Notices: 7. Notice Date 05/16/2018. (Admin.) (Entered:
05/16/2018)

 

05/16/2018

54
(3 pgs)

BNC Certificate of Notice - PDF Document. (RE: related
document(s)49 Order on Generic Motion (BNC-PDF)) No. of
Notices: 7. Notice Date 05/16/2018. (Admin.) (Entered:
05/16/2018)

 

05/16/2018

55
(3 pgs)

BNC Certificate of Notice - PDF Document. (RE: related
document(s)50 Order on Generic Motion (BNC-PDF)) No. of
Notices: 7. Notice Date 05/16/2018. (Admin.} (Entered:
05/16/2018)

 

06/07/2018

56
(2 pgs)

Order Amended Judgment Following Defendants' Motion For
Judgment On The Pleadings (BNC-PDF) (Related Doc # 16)
Signed on 6/7/2018 (Garcia, Patty) (Entered: 06/07/2018)

 

06/09/2018

57
(3 pgs)

BNC Certificate of Notice - PDF Document. (RE: related
document(s)56 Order on Generic Motion (BNC-PDF)) No. of
Notices: 7. Notice Date 06/09/2018. (Admin.) (Entered:
06/09/2018)

 

06/11/2018

58
(16 pgs)

Motion to Amend and Notice of Motion to Alter Or Amend
Judgment; Memorandum of Points and Authorities. Filed by
Plaintiff Steven Mark Rosenberg (Garcia, Patty) (Entered:
06/12/2018)

 

07/02/2018

59
(4 pgs)

Notice of Non-Availability Filed by Plamtiff Steven Mark
Rosenberg . (Bever, Sabine) (Entered: 07/02/2018)

 

07/18/2018

Receipt of Certification Fee - $1).00 by 01. Receipt Number
10072603. (admin) (Entered: 07/18/2018)

 

 

08/16/2018

 

 

Receipt of Certification Fee - $11.00 by 07. Receipt Number
10072772. (admin) (Entered: 08/16/2018)

 

12

 
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 16 of 121 Page ID #:618

RECEIVING A DATE FROM THE COURT. (RE: related
document(s)61 Generic Motion filed by Defendant Deutsche
Bank National Trust Company, As Trustee For Alliance
Bankcorp Mortgage Backed Pass Through Certificate Series
2007-OA01)). (Ortiz, Tomas) (Entered: 09/14/2018)

 

09/14/2018

68
(5 pgs)

Notice of Amended Joinder to the Motion for Sanctions Filed
by Defendants MERS Mortage Electronic Registration
Systems, Inc, Ocwen Loan Servicing, Inc. (Wozniak, Lukasz).
Related document(s) 61 Motion Notice of Motion and Motion
for Sanctions Against Plaintiff Steven Mark Rosenberg
Pursuant to FRCP Rule 1! and FRBP Rule 901], in the Form
of Monetary Sanctions in the Striking of the Notice of Motion
and Motion to Alter or Amend Judgment; Dec filed by
Defendant Deutsche Bank National Trust Company, As Trustee
For Alliance Bankcorp Mortgage Backed Pass Through
Certificate Series 2007-OA0J. (Entered: 09/14/2018)

 

10/26/2018

Transcript Order Form , regarding Hearing Date 05/02/2018
Filed by Plaintiff Steven Mark Rosenberg (RE: related
document(s)16 Motion for Judgment on the Pleadings).
(Bever, Sabine) (Entered: 10/29/2018)

 

10/29/2018

70

Transcript Record Transmittal (Court transcript records have
been uploaded to FDS). For Order Number: 18-VK-37. RE
Hearing Date: 05/02/18, [TRANSCRIPTION SERVICE
PROVIDER: Echo Reporting, Telephone number 858-453-
7590.] (RE: related document(s)69 Transcript Order Form
(Public Request) filed by Plaintiff Steven Mark Rosenberg)
(Bever, Sabine) (Entered: 10/29/2018)

 

11/02/2018

ZL
(15 pgs)

Transcript regarding Hearing Held 05/02/18 RE: Defendant's
motion for judgment on the pleadings. Remote electronic
access to the transcript is restricted until 01/31/2019. The
transcript may be viewed at the Bankruptcy Court Clerk's
Office on a public terminal or purchased through the
Transcription Service Provider before the transcript access
restriction has ended. [TRANSCRIPTION SERVICE
PROVIDER: Echo Reporting, Inc., Telephone number (858)
453-7590.]. Notice of Intent to Request Redaction Deadline
Due By 11/9/2018. Redaction Request Due By 11/23/2018.
Redacted Transcript Submission Due By 12/3/2018. Transcript
access will be restricted through 01/31/2019. (Bauer, Tara)
(Entered: 11/02/2018)

 

 

11/20/2018

 

72
(12 pgs)

 

Response to (related document(s): 61 Motion Notice of Motion
and Motion for Sanctions Against Plaintiff Steven Mark
Rosenberg Pursuant to FRCP Rule 11 and FRBP Rule 9011; in
the Form of Monetary Sanctions in the Striking of the Notice of
Motion and Motion to Alter or Amend Judgment, Dec filed by
Defendant Deutsche Bank National Trust Company, As Trustee
For Alliance Bankcorp Mortgage Backed Pass Through

13

 
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19

A PROFESSIONAL CORPORATION

GARRETT & TULLY

175992..vod
91539-093

10
11
12
(3
14
15
16
17
18
19
20
21
22
23

24 |

25
26
27
28

wo we nN HR WH LS

Page 17 of 121 Page ID #:619

Robert Garrett, SBN 065886
rgarreti@garrett-tully.com

Jennifer R. Slater, SBN 216207
jslater@garrett-tully.com
GARRETT & TULLY, P.C.

225 South Lake Avenue, Suite 1400
Pasadena, CA 91101-4869
Telephone: (626) 577-9500
Facsimile: (626) 577-0813

Attomeys {or Respondents OneWest Bank, FSB and Deutsche Bank National Trust
Company, pursuant to the Trustee Pooling and Servicing Agreement Dated as.of

May 1, 2007, as trustee or the Mortgage Backed Pass-Through Certificates:Series 2007
SUPERIOR COURT OF THE STATE OF CALIFORNIA
FOR THE COUNTY OF LOS ANGELES, CENTRAL DISTRICT

STEVEN MARK ROSENBERG as Trustee of
the Isadore Rosenberg Family Trust and
STEVEN MARK ROSENBERG as
Administrator of the Estate of Isadore
Rosenberg,

Petitioner,

VS,

FIDELITY NATIONAL TITLE INSURANCE
COMPANY, MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC.,
ONEWEST BANK, R.D. SALAZAR, KIM
BATEMAN, SAMIA S. SWEISS, CHRIS
THOMPSON, LILIAN GARCIA, AND DOES
1 THROUGH 100, INCLUSIVE,

Respondents.

 

 

CASE NO. BP109162 (related to BP128307)
(Hon. Maria E. Stratton, Dept. 5)

NOTICE OF RULING REGARDING
AUGUST 19, 2014 HEARING ON
RESPONDENTS’ MOTION FOR
TERMINATING SANCTIONS

DATE: August 19, 2014
TIME: 10:00 am.
DEPT.: 5

Action Filed: August 27, 2009

TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 

PLEASE TAKE NOTICE that on August 19, 2014, in Department 5 of the above-entitled
court, the following matters came on for hearing before the Honorable Maria E. Stratton, judge
presiding: (1) Motion for Terminating Sanctions filed by respondents One West Bank, FSB (“One West”)
and Deutsche Bank National Trust Company, pursuant to the Trustee Pooling and Servicing Agreement
Dated as of May 1, 2007, as trustee for the Mortgage Backed Pass-Through Certificates Series 2007-
OA] (“Deutsche Bank”) ; and (2) petitioner Steven Mark Rosenberg’s 850 Petition. C.Keila Nakasaka

l

NOTICE OF RULING REGARDING AUGUST 19, 2014 HEARING ON RESPONDENTS’ MOTION FOR
TERMINATING SANCTIONS

14

 
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 180f121 Page ID #:620

 

 

 

 

1 specially appeared on behalf of petitioner Steven Mark Rosenberg. Jennifer R. Slater, Garrett & Tully,
2 || P.C., appeared on behalf of respondents OneWest and Deutsche Bank. Donald Leonhardt, Fidelity
3 || National Law Group, specially appeared on behalf of respondents One West and Deutsche Bank. Steven
4 || Mark Rosenberg was also present. No other appearances were made
5 The Court issued the following ruling:
6 (1) The motion for terminating sanctions is denied;
7 (2) Evidentiary sanctions are awarded against petitioner Steven Mark Rosenberg. Mr.
8 || Rosenberg is precluded from introducing any documents or evidence at trial not previously produced
9|} to respondents One West Bank and Deutsche Bank in response to all prior discovery requests;
10 (3) A further status conference is scheduled for December 9, 2014 at 8:30 a.m. in department
11 5 of the above-entitled court. At this time the parties will advise the court when this matter will be ready
12 for trial; and
Ps z
= 7 13 (4) If petitioner Rosenberg has not retained counsel to represent him for all purposes,
xt
= S 14 including trial, by the December 9, 2014 further status conference, the court will scheduled an order to
a
og 8 15 show cause hearing why both 850 petitions (Case Nos. BP109162 and BP 128307) should not be
ol <
Ex 6 16 || dismissed.
ae
5 17
<a
wy < 18] DATED: August 20, 2014 GARRETT & TULLY, P.C.
Robert Garrett
19 Jennifer R. Slater
20 D he s ] a
ere MY WADA
21 JENNIFER R. SIATER
Attomeys for Resyondents One West Bank, FSB and
22 Deutsche Bank National Trust Company, pursuant to the
Trustee Pooling and Servicing Agreement Dated as of
23 May 1, 2007, as trustee or the Mortgage Backed
94 Pass-Through Certificates Series 2007-OA1
25
26
27
28
eee 2 — $$ $$ — ———_—$ $$
175992..wpd NOTICE OF RULING REGARDING AUGUST 19, 2014 HEARING ON RESPONDENTS’ MOTION FOR.
91539-69 TERMINATING SANCTIONS

15

 
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 190f121 Page ID #:621

 

GARRETT & TULLY

 
 

 

1 PROOF OF SERVICE
Rosenberg v. Fidelity, et al.
2 Case No: BP109162 (related to BP128307)
3 I am and was at all times herein mentioned over the age of 18 years and not a party to the
action in which this service is made, Atall times herein mentioned I have been employed in the
4 || County of Les Angeles in the office of a member of the bar of this court at whose direction the
service was made, My business address is 225 South Lake Avenue, Suite 1400, Pasadena,
5 | California 91101.
6 On August 20, 2014, I served the following document(s): NOTICE OF RULING
REGARDING AUGUST 19, 2014 HEARING ON RESPONDENTS’ MOTION FOR
7 || TERMINATING SANCTIONS
8 is BY MAIL by depositing in the United States Postal Service niail box at 225 South
Lake Avenue, Suite 1400, Pasadena, California 91101, a true copy thereof in a sealed
9 envelope with postage thereon fully prepaid and addressed as follows:
- BY OVERNIGHT COURIER by depositing inthe facility regularly maintained by |
10 __ ee , atrue copy theréofin a sealed envelope with delivery fees |
i fully provided for and addressed-as follows: |
C BY E-MAIL or ELECTRONIC TRANSMISSION. Based on a court order or an
12 apreement of the parties to accept service by e-mail or electronic transmission, | caused
> the documents to be sent to the persons at the e-mail addresses listed on the service list.
° 13 I did not receive, within a reasonable time after the transmission, any electronic
< message or other indication that the transmission was unsuccessful.
© 14
tw BY FACSIMILE by transmitting a facsimile transmission a copy of said document(s)
: O ELLE by
3 15 to the following addressee(s) at the following number(s), in accordance with:
< oO the written confirmation of counsel in this action:
3 16 oq [State Court motion, opposition or reply only] in accordance with Code
2 of Civil Procedure séction 1005(b):
i 17 a [Federal Court] ux accordance with the written confirmation of counsel
& in this action and order of the court:
= BY PERSONAL SERVICE: I caused such envelope to be delivered by hand to the
C
19 addressee(s).
20 SEE ATTACHED SERVICE LIST
21 I declare under penalty of perjury under the laws of the State of California that the foregoing
> is true and correct. ,
a Executed on August 20, 2014, at Pasadena, California. 4
BANG un Ld
a SEV QUO |
- a TNcdlante
26
27
28

 

16
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 20 0f 121 Page ID #:622

A PROFESSIONAL CORPORATION

GARRETT & TULLY

175992..pd

Oo mem QnA wn FF WY NHN

wy BN NN N NON KN BE Be Be eee Re ee
Se au A aA Ss Oo DH =F FG Bo w®&HH DA PF BN KK OD

 

PROOF OF SERVICE
Rosenberg v. Iidelity, et al.
Case No, BP109162 (related to BP128307)

Steven Mark Rosenberg Petitioner In Pro Per

106 1/2 Judge John Aiso Street, #225

Los Angeles, CA 90012

Richard S, Busch, Esq. Attorneys for Respondent R.D. Salazar

2660 Townsgate Road, Suite 400
Westlake Village, CA 91361

Western Surety Company

P.O. Box 5077
Sioux Falls, SD 57117

17

 

 
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 21 0f 121 Page ID #:623

Clise 1:17-bk-11748-VK Doc 27 Filed 11/27/17 Entered 12/27/17 15:02:20 Desc
Main Document Page 1 af 76

 
  
  

 

NOV 27 217

CLERK US. CANKAUP TOT
CEWTRAL orn eres Tayo
Ovi Depuny Clerk

1. || Steven Mark Resenberg

106 % Judge Jolin Aisa St, #226
2 1) LA, CA 90012

Tel: 310.971.5037

4 |jemail: founder@ PuttingElders!st.org

E
i
|m

om

—F

 

 

 

 

5 |)In Pro Per
6 UNITED STATES BANKRUPTCY COURT
1 CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO VALLEY DIVISION
8
) Chapter 7 Case
3-|! yn re: STEVEN MARK ROSENBERG.
10 Debtor ) Bank, Case No, 1:17-bk-11748-VK
11 }
) Ady. Proc. No.—-—
12 )
7 } ADVERSARY PROCEEDING:
14 || STEVEN MARK ROSENDERC : J. VIOLATION OF 11 U.S.C. § 524(0\2)-
Debtor Discharges Injunction
15 || Plakadit ; 2 VIOLATION OF FRBP, Rule
us ) 4001(c)(2) (B);Failure To File Proof OF
16 ; Claim Re Scourity Interest Statement OF
ALLIANCE BANCORY, INC (Estate), ) nd
0 MORTGAGE ELECTRONE C Mista Cure Default As OF Petition
REGISTRATION SYSTEMS, INC, 3. VIOLATION O
18 || OCWEN LOAN SERVICING, ONE WEST ae Sereneed EPRBP, Rae UC)
19 BANK, DEUTSCHE wipe Meee yor. ) Appropriate Officis! Farm Re Security
TRUST COMPANY, AS TR : Interest In Debtor's Principal Residence
ap || ALLIANCE BANCORP MORTGAGE ) 4, FRAUDULENT CONCBALMENT
BACKED PASS-THROUGH : §. VIOLATION OF 18 U.S.C § 15%;
> || CERTIRICATE SERIES 2007-0A1 Satis oeiL
AND DOES 1 THROUGH 25, INCLUSIVE, ; & DECLARATORY RELIEF
22
Defendant )
23 DEMAND FOR JURY TRIAL
238
25
26

{, STEVEN MARK ROSENBERG, Debtor (Plaintiff, hereby consent to
27 llacCRPT all Orders or Judgements from Lhe honorable Bankruptcy Court.

28

 

ADVERSARY PROCEEDING-S.ROSENBERG Page |

 

 

 

18
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 22 0f 121 Page ID #:624

Cake 4:17-bk-11748-VK Doc 27 Filed 11/27/17 Entered 10/27/17 15:02:20 Desc |
Main Document Page 2 of 75 '

, |lplaintif! and Debtor STEVEN MARK ROSENBERG, Debtor (Plaintifl), hereby

2 |lcomplains of Defendants ALLIANCE BANCORP, INC. (Estate) ; MORTGAGE
ELECTRONIC REGISTRATION SYSTEMS, INC.; ONEWEST BANK; DEUTSCHE
BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR ALLIANCE BANCORP
MORTGAGE BACKED PASS THROUGH CERTIFICATE SERIES 2007-A1

7 |\(hereinafter referred to as “DEUTSCHE BANK”) as follows: |

8 L }
9 '
GENERAL ALLEGATIONS '
10
A. |
i
2 THE PARTIES
413 1. Steven M. Rosenberg (“Plaintiff ia an individual residing in the ee

ae |/of Los Angeles, State of California.
2. Plaintiff is informed and believes that Defendants are entities doing

businees in the state of California
3. Defendant Alliance Bancorp, Inc, as lender and Mortgage Blectroniq

15
16

17
: Registration Systema, Inc ("MERS") as beneficiary purports to be the parties of that

7 certain deed of trust entered on March 15, 2007, and purport securing 4 $390,000
promissory note was recorded against the Estate property lecated at 15814 Septa
20 II ct eet, North Hills, California 91343 (hereinafter referred to as “Subject Property’).

24 4, Defendants OneWest Bank/ 2 part of CIT Bank, N.A, (stating in publid
22 lrecords to be acting as Attomey.in Fact for OCWEN LOAN SERVICING ) and
23 ||Deutsche Bank claims to be the current holders of the above mentioned deed of

19

 

24 [[trust.
25 B,
26 JURISDICTION AND VENUE
27 S. This Court has jurisdiction over this Adversary, pursuant to 28 U.S.C. §§
28
ADVERSARY PROCEEDING-SROSENBERG = Page

 

 

 

19
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 23 of 121 Page ID #:625

Cake 4:17-bk-11748-VK Doc 27 Filed 11/27/17 Entered 127/17 15:02:20 Desc
Main Document Page 3of 75

1 || 157 and 1334 in that it arises in or is related to the above-captioned casé under

2 ||Chapter 11 of the United States Bankruptcy Code,

3 6. This actionis a “core proceeding" under 28 U.S.C. § 157(b}(2).

4 7, Venue of this action is proper, under 28 U.S.C. § 1408 and 1409, in that it

5 {larises in or relates to the Case, which is presently pending in the United States

6 lBankruptcy Court for the Central District of California.

’ | C.

; _ PROCEDURAL AND FACTUAL BACKGROUND

10 8. Petitioner Steven M. Rosenberg is the sole beneficiary of the Isadore and

11 ||Norma P. Rosenberg Trust dated May 4, 1990 and personal representative of the Estate |
12 llof Isadore Rosenberg, Deceased (1918 - 2008). ,;

j 13 9. On March 15, 2007, an alleged valid deed of trust (“DOT”) securing
14 || $390,000 promissory note was recorded against the Estate property located at ra

; 15 || Septo Street, North Hills, California 91343 indicating Ampro Mortgage, a division of

16 || United Finance Mortguge Corp (“Alliance Bancorp, Inc”) as the lender and MERS,

17 | acting solely as a nominee for the lender and the lender’s successors and assigns was the

7 beneficiary under decd of trust. The contented trustor of the note and the March 15, 2007

+? IIDOT was the now, deceased Isadore Rosenberg. Feeble, with age related maculal

degeneration affecting his eyesight, and age related cognitively impaired Isadora
Rosenberg, was 88 years of age, at the time of his death, in early, 2008.
. 10, The DOT has been supposedly further assigned by two assignments and 4
| 7 correction assignment; the first Assignment (see Exhibit -1-/2yages to3q) purports't

have been made on April 16, 2008 at 7:55 am (though not acknowledged until August

2008), According to Exhibit -2 -, as found on pages31 to33 ,the second Sane

2s

26
purports tohave beep nade simultancou efirstassi 6, 2008

at 7:55 an) although it is not acknowledged until 2009 and recorded in 12010,

27

24

ADVERSARY PROCEEDING-$.ROSENBERG : Page 3

 

 

 

20
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 24 0f121 Page ID #:626

be 1:17-bk-11748-VK Doc 27 Filed 127/17 Entered 11/27/17 15:02:20 Dese

Ca
Main Document Page 4 of 76

5
=

. | The recorded “contested” Correction Assigninent of March 17, 2017 has been Roba
2 |} Signed by John Dickerson on behalf of FDIC, pertains astonishingly going back over 1
3 llyears to now at this belated date, correct the recital party name found in the DOT
4 |lrobosigned (Jessica Seck) assignmentrecorded ir 2010! J Exhibit -3- / pagesHio35.
5 |The shove County Recorder essienment/ co tion to assignment: chronology raises
6 Ilserious. judicial doctrines red flags (e.g; laches, statute of limitations, unclean hans,
7 || marketability barm by way of slander of title, ) that something is not right in Denmark,
ant 1]. The contested first Assignment js in the name of Mortgage Elestroni¢ ;
; Registration Systems, Inc. (MERS) as nominee for Ampro Mortgage, a division of i
10 | United Finance Mortgage Corp. By the time of the purported assignment the party on
41 II whose behalf MERS purported to act, had filed a petition for Bankruptcy under Chapte '
7 on July 13, 2007, and was subsequently voluntarily dissolved in Ilinois, its State ‘of |

Incorporation on February 1. 2008 as Case No. 07-10941 (CSS).
12. The claims were presented by OnoWest Bank and Deutsche Bank to the

Plaintiff as the administrator of the estate of his father, Isadore Rosenberg, and the

 

12
13
14
15

16

trustee! sole beneficiary of the Isadore Rosenberg & Nonna Rosenberg Trust dated May

03, 1990.
13. Onrealizing the DOT was not executed by his father and suspected forgery

17

14

19

oe eee

on August 29, 2009 the plaintiff filed a petition in Los Angeles Superior Court pursuant
to Probate Code §850 as estate personal representative. LASC BP109168

20
21

22 14, This action sought to determine title to real Estate property where someong

23 {jother than the decedent or trustor claims to have title io or an interest in the Estate

aa ||property & for forgery as the signature of the Deed of Trust document was forged by a

eee

as |{unseriptlous criminal caregiver of Isadore Rosenberg.
26 15. The complaint regarding forgery of the above mentioned DOT wa

27 || dismissed without prejudice.

28

 

ADVERSARY PROCEEDING-S.ROSENBERG Page 4

 

 

 

a1
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 25 of 121 Page ID #:627

Cake 1:17-bk-11748-VK Doc27 Filed 11/27/17 Entered 11/27/17 15:02:20 Desc
Main Document Page & of 75

1 16, The DOT that was recorded is: void ab initio as it was entered by forgin
2 |Ithe signature of Isadore Rosenberg who is the contended trustor of the DOT. Moreover
3 || the assignments made by MERS as nominee for em Mortgage, a division of Unite

 

4 || Finance Mortgage Corp.
5 lsuch transfers vold, Alliance Bancorp Securitization Tequirements per SEC edgar.

6 || bttpavArww.see.gav/Archlves/edgar/date/1400428/000088237707001571/4679954_424b5.htm .
7 D.

8 THE DEED OF TRUST IS VOID AB INITIO Based on FORGERY

10 |! Isadore Rosenberg in the said DOT is forged and such DOT has been created by means

11 || of fraud and forgery apparently by the criminal caregiver, David Curtis Harder
12 .

A
i 17, The alleged DOT is void ab initio as the signature of the borrower i.e,

13
14
15
16

VW

 

18

= (NCIC: AXXXXXXXX) as well as the lender benk and all other parties that have alleged

7° |! beneficial and legal interest in the existence of the said DOT.

- 2)

18. The plaintiff in this adversary proceeding is the son (and sole heir) and |
22
the personal representative of the estate of his father, Isadore Rosenberg who is the

“Borrower” in the alleged DOT, The “borrower” in the DOT died in 2008. In August

2009 the plaintiff had filed 2 petition pursuant to Probate Code § 850 as administrator

23

24

25
and trustee of the estate of Isadore Rosenberg to determine title to Estate property

47 where someone other than the decedent or trustor claims to have title to or an interest

gp |[inthe Estate property before the Superior Court of Califomia, County of Los Angeles,

 

=—
ADVERSARY PROCEEDING-S.ROSENBERG Page S

 

 

 

22,
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 26 of 121 Page ID #:628

CHse 1:17-bk-11748-VK Doc 27 Filed 14/27/17 Entered 1/27/17 15:02:20 Desc
Main Document Page 6 of75

1 |lthe Honorable Maria E. Stratton, Judge , the last presiding justice in the dismissed
2 }lease.

3. 19. The plaintiff had in the petition claimed that Isadore Rosenberg had
4 ||record title to Estate property in North Hills, California, but that prior to his death

5 || *Jsadore Rosenberg’s” name was forged on a number of written instruments that were
6 ll recorded on the Estafe property. This resulted in the present Bankruptcy Estate

7 || property going from free and clear ownership in 2001 to approximately $390,000 of

® II toons and liens being recorded.on the Estate property as of February 2007. The

® || plaintiff‘had also stated in the petition that various individuals and finanojal

10 |}: jatitutions, including OneWest Bank and Mortgage Electronic Registration Systems,
11 || sided and abetted the Caregiver Harder in his aforesaid acts. These documents,
included deeds of trust securing promissory notes and lines of credit, were allegedly
forged before Isadore Rosenberg’s mysterious death, occurring in Orange County,
more than 60 miles from his long time home.

20. The aforesald petition was dismissed with prejudice on January 15, 2015,
however the plaintiff made a timely appeal in April 2015, before the Court Of Appeal
of the State Of California, Second Appellate District, Division Seven, in Case No,
8263242, wherein the Court of Appeal rule favorably regarding Plaintiff's appeal.
The matter was remanded with directions to vacate the order dismissing the Probate
Cade 850 petition (Los Angeles County Super. Ct. Nos.BP109162 )with prejudice,

and enter a new order dismissing the petition without prejudice.

12
13
14
15
16
17
18
V9
20
21

22
23 21. Plaintiff is informed and believes, and thereon alleges that the signatures

24 |lin the DOT and all related endorsements and documents with regard to the Estate
2s {|property that has been purported to be signed by Isadore Rosenberg are forged, and
26 || fraudulent. A true and correct copy of the Forensic Handwriting Expert Summary
21 ||Reportis attached and incorporated by reference to this petition as Exhibit-4-(refer tol
28 || pageS6il's to43)

ADVERSARY PROCEEDING-S.ROSENBERG - Page

 

 

 

 

23
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 27 of 121 Page ID #:629

clise 4:17-bk-11748-VK Doc 27 Filed 11/27/17 Entered 11/27/17 15:02:20 Desc
Main Document Page 7 of 75

1 22, Plaintiff is informed and believes that based on the report of the highly !
2 |\qualitied handwriting expert the signatures of Isadore are forged with regard to the DOT
3 llendorsements and such related documents, and the DOT, endorsements and all such |
« ||documents are invalid and void ab initio,.
5 23. Plaintiff is informed, believes and alleges that nome of the defendants in |
6 |ithe previous petition that was filed in 2009, had produced a counter expert opinion tha
7 lithe documents and DOT were not forged nor did they avail themselves to do a deposition
8 |lof Steven Mark Rosonberg’s, retained handwriting forensic expert HowardC. Rile,Jr)
in order to attempt impeachment or rehabilitation. |

24, The pround of forgery was raised by the plaintiff on August 29 , 2009 in
the filed petition pursuant to Probate Code section 850 as administrator and trustee of
the estate of Isadore Rosenberg to determine title to real Estate property which is within

10
dh
12

13
the statutory tne of three years in which such a case should be initiated. The present

. adversary proceeding is a continuation of the litigation that was initiated in 2009 and
1
| therefore is maintainable according to the Statute of Limitations.

25. Plaintiff is informed and believes, and based thereon alleges, that the DOT

16
17

48 endorsements, notes do not contain the true signing of Isadore Rosenberg, that the

15 ||Signings in the DOT and such other related documents are forged, there is no valid DOT,

oo }}the DOT is void ab initio, al! claims arising from such DOT are invalid and void and

accordingly none of the defendants have the standing to claim.
E
22 .

23 ASSIGNMENTS MADE BY ALLIANCE BANCORP, INC OF DEED OF
TRUST ARE VOID

26. ‘Plaintiff is informed and believes, and based thereon alleges, thal neither
One West Bank nor Deutsche Bank has an interest in the Deed of Trust or is a real party
in interest. One West Bank, joined by Deutsche Bank National Trust Company cannol

21

24
25

26

28

 

ADVERSARY PROCEEDING-S.ROSEN BERG Page 7)

 

 

 

24
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 28 0f 121 Page ID #:630

clise 1:17-bk-11748-VK Doc27 Filed 41/27/17 Entered 12/27/17 15:02:20 Desc
Maln Document Paga 8 of 75

1 ||contend that they are holders thereof based on two “fabricated” recorded assignments
2 |)both dated April 16, 2008 (at 7:55 am).
3 97.  Plaintiffis informed and believes, that the Lender under the Deed af Trust }
4 |lwas contended.to be Ampro Mortgage, a Division of United Financial Mortgage: Corp |
5 llwhich was an assumed name of Alliance Bancorp, Inc. Alliance Bancorp, Inc filed
é || petition in Bankruptcy, Chapter 7 on July 13, 2007, and was involuntarily dissolved in
7 lI THtinois, its State of Incorporatian, February 1, 2008. Exhibit-5- ¢ — pages¥to4s),
8 48, Plaintiff is informed and believes, and based thcreon alleges, that as per tha
> || purported DOT, the closing date in the mortgage backed security (MBS) prospectus wag
v0 May: 30, 2007: It.also stated that the Sponsor will convey the mortgage loans to the
7 Depositor on the Closing Date and the Depositor will convey the mortgage loans to tha

Issuing Entity on the Closing date.

29. Plaintiff is informed and believes, and based thereon alleges that Section
10.02 of the Pooling and Service Agreement (PSA), provides that the Depositor, Muster
Servicer, Trustee or the Securities Administrator shal] not accept any contributions ta

 

12
13
14
15

16

the REMICs after the closing date.

30, REMIC isan entity enjoying special tax treatment and the defendants wer
guch entities that enjoyed bendfits, required that the morlgagés be purchased within 9 3
month period. The appropriate processing for said Estate property was “botched” by;
never being properly transferred to the Alliance Bancorp 2007 OA-1 Trust as per the
requirements of the PSA prospectus by the closing date of May 30, 2007. Exhibit -6+

17
18
19
20
2
22
34 || (see page # 46t0 50). Plaintiff will present fact pattern of harm to himself as result.
2a 31. Plaintiffis informed and believes, and based thereon alleges, that the two
25 ||purported assignments recorded in the years 2009 & 2010 respectively and the
26 \\Corection of Assignment recorded March 17, 2017 relied by the defendants have
27 |Iserious unexplained anomalies which collectively show them to be ineffective and Void

t 28 tliat Law.

 

ADVERSARY PROCEEDING-S.ROSENBERG Page

 

 

 

25
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 29 of 121 Page ID #:631

Chise 1:17-bk-11748-VK Doc27 Filed 1/27/17 Entered 11/27/17 15:02:20 Desc
Main Document . Page 9 of 75

1 32. The first Assignment purports to have been executed April 16, 2008 at
2 (17:55 am, However, the purported Assignment is in the name of MORTGAGE
3 ||BLECTRONIC REGISTRATIONS SYSTEMS, INC AS NOMINEE FOR AMPRO
. MORTGAGE, A DIVISION OF UNITED FINANCIAL MORTGAGE CORP, By tha
S ||time of the purported assignment the party on whose behalf MERS purported to act had
6 |! filed a petition in bankruptcy and had heen involuntarily dissolved. This gives rise toa
Ultra virons situation.
: 33, Plaintiffis informed and believes, and based thereon alleges, that the signeq
of the first Assignment is Laura Hescott, who is identified as a “Robo Signer” in

 

7 the following case amongst others: IndyMac Bank, FSB v. Bethley, 2009 NY Slip Op.
11
12
73 34, The second Assignment purports to have been made simultaneously;

| aa || with the first Assignment as_of April 16, 2008 at 7:55 a.mj_It was signed by Eric
is ||\Johnson-Seck, also identified as 2 Robo signer. Both assignments in this instance were
16 ||purportedly signed simultaneously—it would appear that ncither of the defendants ever
17 ||received any Interest therein.
19 35, Plaintiffis informed and believes, and based thereon alleges, that the trusted
19 || performing-their required duties pursuant to 1] U.S. Code § 704 (1) under Defendan

20 || AllianceBancorp, Inc bankruptcy estate; while trying to sell newly discovered ee
22 ||(“assets of the Bankruptcy estate), was severely hampered in such duty because the
22 || various mortgage loans of the Defendant Alliance Bancorp, Inc could not be Jocated

etre

 

23 ll according 10 proceedings in their open bankruptcy case. Exhibit -7- (pagesS} toga.)
2 36. Questionable title & loan documentation substantiation was the situation
25 llinvolved in Yvanava v. New Century Mortgage Corp,Case No. $218973 (Cal. Sup. tJ
26 ll February 18, 2016),

{ ° The Supreme Court held that a home loan borrower who has \
28 suffered a non-judicial foreclosure has standing to sue for wrongful

| ADVERSARY PROCEEOING-S.HOSENBERG i = rs y

 

 

 

26
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 30 0f 121 Page ID #:632

Cite 1:17-bk-11748-VK Doc27 Filed 11/27/17 Entered 11/27/17 15:02:20 Desc
Main Document Page 10 ot 75

1 foreclosure based on an allegedly void assignment even though she was in
defauit on the loan and was not a party to the challenged assignment
because an allegation that the assignment was void will support an action
3 for wrongful foreclosure.

7 37. This case implies that belated transfers would be vold ab initio, (a publig
¢ \\policy reason being that a contrary result exposes the trust and its certificate holders
7 |[eading to a complete collapse of its favoured status as a REMIC).
a 38. Plaintiff is informed and believes, and based thereon alleges, that the
9 |ldefendants have not followed the regulations of PSA as required before the closing data =

10 ||making such late assignment void. The Lender in the purported DOT had filed for
| 11 ||bankruptey before assignment of interest to any of the defendanta; the purported twa

12 |lassignments are Robo signed making such Jate assignment VOID; as well as mos

43 recently the LA County Recorder Office recorded as Instrument # 20170317787 nd
1 |loalted” “Correction of Assignment” of the Assignee name, dated March 17,2017; the
25 || defendants CANNOT make legitimate claims and initiate proceedings of foreclosure
18 |! on the bankruptcy estate property.

 

I 17 F.
= VIOLATIONS OF CALIFORNIA CIVIL CODE SECTION 2924.17 |
19
20 39, Civil Code § 2924.17 requires that a declaration recorded pursuant to

> ||Civil Code § 2923.55, a notice of default, notice of sale, assignment of deed of trust, or

a2 ||substitution of trustee recorded by or on behalf of a mortgage servicer in connection

29 || with a foreclosure subject to the requirements of Civil Code § 2924, or a declaration or

24 |laffidavit filed in any court relative to a foreclosure proceeding. must be necurate
25 eonplete and s red by competent ond reliable evidence,

26
40. Moreover, Civil Code § 2924,17(b) states that before recording or filing

a7
any of the documents described above, a mortgage servicer shall ensure that it has
28

 

{ ADVERSARY PROCEEDING-S.ROSENBERG Page’!

 

 

 

Za
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 31 0f 121 Page ID #:633

Clise 1:17-bk-11748-VK Doc 27 Filled 11/27/17 Entered 11/27/17 15:02:20 Desc
Main Document Page 11 of 75

1 ||reviewed competent and reliable evidence to substantiate the borrower's default and

2 || the night to foreclosure. |

° 4). From the year 2008 to the present the Defendants One West Bank anid |
Deutsche Bank have been engaging in a pattern and practice scheme initiating wrongful
foreclosure proceedings against the Plaintiff. Here once again, the foreclositre
proceedings had been initiated by the Defendants but the Defendants rights to
foreclosure are not based on any legitimate documentation, whatsoever.

42. Plaintiff is informed and believes, and based thereon alleges, that the
Defendant Alliance Bancorp, Inc on whose behalf MERS has assigned the trust deed on

10

1, || April 16, 2008 tacks proper loan documentation. This is clear from the relevant motion

12 |land corresponding issue Order in Alliance Bancorp inc Case 07-10942-CSS Doc 519
13 || filed on 01/20/09 in the previously referred to Exhibit 7 ( pageS! # to62.
M4 43. This was a motion filed by the above Trustees appointed in the bankruptcy,
15 |lcase of Alliance Bancorp, Inc and referring to bottom half page 9 of said Exhibit 7
16 ||there is documentation clearly indicating the “trustee’s lack of loun documentation”
17 ||(emphasis added) Page: GO

18 44, The Plaintiff, exercising Freedom of Information Act (FOIA) citizery
19 || powers, on request to FDIC regarding information of executed (POA) Jon Dickersori
20 ll assignments executed made by entities Alliance Bancorp, Inc/CIT BANK/ Onewest
21 |! Bank/ IndyMac Bank et al. , was provided “buried” among the many documents, an
22 llintemal Power of Attomey (POA) justification memo submitted from Chris Brown,
23 Director, Senior Counsel on behalf of CIT Bank, N.A (OneWest Bank) to the FDIC

*4 |l Pailed Bank Institution Department regarding Failed Bank, Indymac Bank, F,S.B on

2s
form titled: Request Form for Renewal-Limited Power af Attorney For Assuming

26 :
BankAnstitution Eriployeesas follows:

27

28

 

ADVERSARY PROCEEDING-S ROSENBERG Page 111

 

 

 

28
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 32 0f 121 Page ID #:634

10
Mu
12
13
14
15
16
7]
18
19
20
21
22
23
24
25
26
27

23

se 1:17-bk-11748-VK Doc 27 Filed 11/27/17 Entered 11/27/17 45:02:20 Desc
Main Document Page 12 of 75

Despite having exercised considerable efforts, we find at the
commencement of collection or bankruptay activities thal we do not have
a recorded assignment info the appropriate entity,

We have undertaken a thorough review of our books, records, and
existing loan files of all of our group 2 loans, and we believe we have
compléted assignments into the appropriate entity for both porifalies
where appropriate, available, and where such a need for an assignment is
lowown, However, in our mortgage servicing activities, we continue to be

faced with legal and technical challenges, suchas borrower bankruptctes,

and enjoined proceedings, requiring we recreate a chain of title based on
factors that cannot be identified in advance without obtaining an updated

title report on every Ioan serviced, It is cast prohibitive to obtainan

updated loan level title report for each loan we are servicing, which

again, would be the only way (o insure a clean chain of title through all

Absent a renewed power of attorney, to avoid the risk of jeopardizing
our lien position and to enable the bank to transfer title when legally
parmissible, we would be obliged to approach the FDIC for each Instance
requiring a signature onan assignment or other Instrument of b'ansfer or
conveyance where, despite having exercised constderable efforts, we find
at the commencement of collection or bankruptcy activities that we do not
have a recorded assignment into the appropriate entity.

Exhibit -8-(  pages(#o0G7)

45. This intormation, accurately translated by any reasonable person, would’
prohibit any valid claim from being claimed in this action, and ultimately forms the
basis, and backdrop for this adversary proceeding that will be proving that the
Defendants not only did not file a proof of claim in this disputed matter, they
cannot.,.ever,

46. The Defendants are asking for a pass under the cover of darkness with
government oversight, while totally concealing from the public, homeowners and
government by the People and for the People”, what has been believed all along but
could not be clearly established unti] the production of the above-cited official
documentation under the Freedom Of Information Act, has now shined a light on

prior transfers. i}

 

ADVERSARY PROCERDING-S.ROSBNBERG Page 12

 

 

4)

 

ee
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 33 of 121 Page ID #:635

Chee 4:17-bk-11748-VK Doc27 Filed 11/27/17 Entered 11/27/17 15:02:20 Desc
Main Document Page 13 of 75

1 ||/skuliduggery, fraud, and criminal enterprise at the highest levels of business and

2 jlgovernment. |

4 47, These Exhibits herein stand on their own to state that the assignments made
5 iby Defendant Alliance Bancorp, inc were not in compliance with required’Pooling and
6 ||Serviee Agreement (PSA) transfer into the trust as set forth in New York Security
7 |\Law/Real Estate Investment Conduit (REIC) imposed deadline statutory codes. This
8 || makes it abundantly clear that the Defendants lacks valid documentation regarding their
rights to foreclosure,

48. Plaintiff is informed and believes, and based thereon alleges, that accordingly
pursuant to Civil Code §2924.17, under the California Homeowner’s Bill of Rights
(HBOR) Plaintiff has authority to seek redress of “material” violations of the foreclosure
process. As fully explained above, Defendants willful and serious failure to comply with
Civil Code §2924,17 directly undermines the intent of the Homeowners Bil] of Rights

10
a
12
13
14
15
; 7 To use a clinique, “Exhibit “A”, by way of example of a recorded document being
presented without it being verified for being accurate is the March 17, 2017 Correction)
of Assignment. . (See Foia Exhibit Q- with Jon Dickerson on POA list/ and this

matehing this LA County Recorder fake “correction of assignment”). To be.clear here}

17

19
a key harm the Plaintiff suffers is slander /marketability upon their title (currently the

20
2 ||bankruptcy estate suffers).

22 This blatant failure to adhere to the statute renders it essentially meaningless and,
23 |/if the statute is not enforced, it will serve to perpetuate a cycle that results in far log
24 || many homeowners being rendered helpless.

25 49. As directed and proximate result of Defendants failure to comply with Civil
26 |||Cade § 2924.17, Defendants’ are liable to Plaintiff for any and al] statutory and/or actual
27 ||damages which have resulted from their conduct.

28 G.

 

‘ADVERSARY PROCEEDING-S. ROSENBERG . Page 13

 

 

 

30
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 34 0f121 Page ID #:636

Cle 1:17-be-11748-VK Doc 27 Filed 11/27/17 | Entered 11/27/17 15:02:20 Desc
Maln Document Page 14 of 75

1 GROUND FOR THE INSTANT ACTION
2 50. Notwithstanding that the foregoing information, beliefs, and allegations
3 || from a thorough and contextual-background for relevance, and however factual and
4 |levidentiary they may be from the Plaintiff's perspective, these issues have become
5 llultimately and finally, if not incredibly so.,.moot.
6 Sl. Moot because in not responding to this Plaintifi/Debtor's Chapter 7
7 Ii petition to some limited degree, and even if appearing.at a 341 meeting it/they neven |
have fled a proof of claint. ;
> lintote: Docket Number 12 in main Bankruptcy case, requesting for formal special service |
10 |! notice by: Deutsche Bank National Trust Company, As Trustee For Alliance
1 llnancorp Mortgage Backed Pass‘Through Certificate Series 2007-OAI. ‘Th |
honorable Court should be aware that the above full name was fraudulently suite
in the protracted Probate litigation. A close review of the LASC Probate docket vil
show that above Entity Name ag represented to this court as being 9 Real party in interest,
WAS NEVER in any captions or pleadings filed by this particular defendant (spannin
a period from 2009 to. 2017). Exhibit -9- (pagagQ# to70) .

52, _ Instantly, it is presumed, it/they would argue that in a Chapter 7 proceeding

14

25

 

16
4?

38
as a secured creditor, it/they do not have to file a secured creditors claim. If that is

19
zo || it’s/their argument it would appear that they are severely mistaken, If that is not ii

21 |jaegument, and only sufficient argument for not having done so, then they have proceeded

z2 |}to its/their legal fatality.

23 53. Federal Rules Of Bankruptcy Pracedure, Rule 3001(c)(2)(B) clearly stato
oa ||“If a scourity interest is claimed in the debtor’s Estate property, a statement of the
2s ||amount necessary to cure any default as of the date of the petition shall be filed with the

: 26 |\proofof claim.” In the instant proceeding, and in the related matter, this is indeed tha

’ 27 || case,

28

 

ADVERSARY PROCEEDING-S.ROSENBERG Page 14

 

 

 

31
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 35 of 121 Page ID #:637

cise 1:17-bk-11748-VK Doc27 Filed 11/27/17 Entered 11/27/17 15:02:20 Desc
Main Document Page 15 of 75

1 54, The exception to filing a proof of claim in a Chapter 7 case would be where
2 ||there are no assets remaining for distribution before discharge. Yet the statute is cleay)
3 ||that the amount in arrears to cure the default on a secured debt must be stated. Any;
4 |linterpretation to the contrary of the clearly written English would have to be a legal
5 |i stretch at the very least, but inescapably overbroad, and void on its face.

a 55. Further, the purported-arrearages are wholly in dispute not only because:of
7 |lal) that stated hereinabove, but the accrua! of debt based upon forgery fraudulent |
8 |\documents, loss of chain of assignment and title by creditor(s) own admission(which '
9 His inescapable), which has been fraudulently concealed from the Plaintiff when the |

10 | creditor was bound to disclose it, precludes any possibility of not only filings .
+1 |Iproof of claim, but one thet can pass legal muster,
7 56. FRBP, Rule 3001(c)(2XC) states in pertinent part, “Ifa security interestis| |
" claimed in Estate property that is the debtor’s principal residence, the seine

'* ll srescribed by the appropriate Official Form shall be filed with the proof of claim,

° 57. The record will show that to date no such claim was ever filed.

. 58, Without the filing of a proof of claim, the creditor, on the disputed claity

18 lost any ability to recover Subject Property, along with the purported debt incurred

to ||upon the sudden, but instant discharge. That is the faw.

2 |] 59. © Currently the Defendants are proceeding in an unlawful conversion type

9; ||mannex with nonjudicial foreclosure proceedings against a declaratory Debtor's

22 ||Discharge Directive, with their intent to foreclose on the alleged debt and sell of
33 || wrongfully convert Property on November 28, 2017. Exhibit -10-, page #7] =72,
24 60. While this action is intended to preclude the violations from continuing, it
25 |lis also brought forth to recover Estate damages for past transgression, ,
2¢ |landin the future, disgorgement/ with any such proceeds distributed to the Bankruptey
27 || Estate for creditor allocation, should that become necessary,

aa

 

=

‘ADVERSARY PROCEEOING-S.ROSENBERG Page tS

 

 

 

32
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 36 of 121 Page ID #:638

Clse 4:47-bk-11748-VK Doo 27 Filed 11/27/17 Entered 11/27/17 15:02:20 Dest
Maln Document Page 16 of 75

1 FIRST CLAIM .
2 | (Againat All Defendants For VIOLATION OF 11 U.S.C. § 524(a)(2)- Debtor
2) Discharge Injunction)
‘ 61. Plaintiff refers to re-alleges and incorporates by reference the allegations
5 ll of parsigeaphs | through 60 of this Adversary Pleading , as though fully set forth
} 6 | herein,
7 62. Plaintiff is informed and believes and on that basis alleges that the

® || defendants and each of them knew or should have known that by committing acts

1 described hereinabove, that such acts constitute a cause of action for VIOLATION .
11 OF FRBP, Rule 3001(c}(2)(8);Failure To File Proof Of Claim Re Security
7 Interest Statement Of Amount To Cure Default As Of Petition Filing Date,

13

M4 |) based on the following:

= a) each of the named defendant knows or should know that the
16 debtors debts have been discharged;

uv b) the clerk of the court has notified the creditors of the debtors
= discharge;

"8 ce) the defendants know or should know that thoy did not file a proof

20 Powis
of claim in.n timely manver, nor before debtor's debts were _

t

d) the defendants know or should know that because of the type of
7 security interest that they are illegally acting upon, that before doing s0.30 effect legal
z process, they have a duty to file a claim;
26 e) __ failing to do so they are inflicting upon Plaintiff severe mental

- anguish suffering in the form of: 1) clinical diagnosis stress 2) anxiety 3) depression

| 26

 

ADVERSARY PROCEBDING-S,ROSENBERG Page 16

 

 

 

33
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 37 of 121 Page ID #:639

Ciise 1:17-bk-11748-VK Doc 27 Filed 11/27/17 Entered 11/27/17 15:02:20 Desc
Main Document Page 17 of 75

1 || while intentionally but illegally attempting to collect a debt ( that also happens to be
2 || tine barred). Plaintiff has been and continues to be irreparably harmed by defendants '
3 |lactions (e.g; slander of title/ infliction of won ton emotional distress requiring |
4 \\psychiatric care through the Plaintiffs HMO over the past 4 years),

: 63. Aga direct, proximate result of their actions, Plaintiff seaks
© || compensatory damages commensurate with standards of precedence in such matters.
7 64. Plaintiff seeks punitive damages in an amount that a jury may find just
® || proper.
; SECOND. CLAIM
0 (Against All Defendants, VIOLATION OF FRBP, Role 3001 (c)(2)(8); Failure
i To File Proof Of Claim Re Security Interest Statement Of Amount To Cure

rv Default As Of Petition Filing Date)

13
65, Plaintiff refers to re-alleges and incorporates by reference the allegations

of paragraphs 1 through 64 of this Adversary Proceeding, as though fully set forth

14

45

herein.
16

7 66.  Plaintiffis informed and believes and on that basis alleges that the

7 defendants and each of them knew or should have known that by committing acts
described hereinabove, that such acts constitute 8 cause of action for Violation Of
29 || Rule 3001 (c)(2}(B); For Failure To File Proof Claim Re Security Interest

>; ||Statement, based on the following:

19

 

 

 

29 a) each of the named defendant knows or should know that the

23 debtors debts have been discharged;

24 b) the clerk of the court has notified the creditors of the debtors

25 discharge;

26 c) the defendants know or should know that they_did not file.a proof

27 of claim in a timely manner, nor before debtor’s debis were

26 discharged;
‘ADVERSARY PROCEEDING-S ROSENBERG Page "

 

 

34
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 38 0f 121 Page ID #:640

Ciise 1:17-bk-11748-VK Doc 27 Filed 11/27/17 Entered 11/27/17 15:02:20 Desc
Main Document Page 18 of 75

rt d) — the defendants know or should know that because of the type of

2 security interest that they are illegally acting upon, that before

3 doing so to effect legal process, they have a duty to file a proof of |
4 claim;

7 6) the defendants know or should know that there isa declaratory |
injunction in force which prohibits the defendants from making
7 any attampt whatsoever to take possession of, or se} Bstate Subject

6 Property or, otherwise collect the debt thereon I
a f) _ failing to do so they are creating undue stress upon the while
1 intentionally but illegally attempting to collect a debt.
- 67. Aeadirect, proximate result of the actions, Plaintiff seeks sanctions

¥ prohibiting the Defendants from making any attempts of any kind whatsoever, and

23 | sehout exception, to collect the debt for Subject Property, ot recover same through
: attempts to selt or take possession of same proper.

THI AIM

1 (Against All Defendants, VIOLATION OF FRBP, Rule 3001(¢)(2)(C);Fallure To
17 || Rite Attachment To Appropriate Official Form Re Security Interest In Debtor's
18 Principal Residence)

16

> 68. Plaintiff refers to re-alleges and incorporates by reference the-allegations
20 ll of paragraphs 1 through 67 of this Complaint, as though fully set forth herein.

z 69. Plaintiff is informed and believes and on that basis alleges that the

2 || defendants and each of them knew or should have known that by committing acts

23

7 described hereinabove, that such acts constitute a cause of action for Failure To Fite

25 || Attachment To Appropriate Official Form Re Security Interest InDebtor's
26

— ee

Principal Residence based on the following:

27
| 28 a) each of the named defendant knows or should know that the

 

‘ADVERSARY PROCEEDING-S.ROSENBERG Page 16

 

 

 

35
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 39 of 121 Page ID #:641

Cf se 1:17-bk-11748-VK Doc?7 Filed 11/27/17 Entered 11/27/17 15:02:20 Desc
Main Document Page 19 of 75

1 debtors debts have been discharged; |
2 b) the clerk of the court has notified the creditors of the debtors

3 discharge; |
4 ¢) the defendants know or should know that they did not file a proof |
2 of claim in a timely manner, nor before debtor’s debts were
§ discharged; |
? d) the defendants know or should know that because of the type of

5 security interest that they are illegally acting upon, that before '

doing so to effect legal process, they have a duty to file a proof of

1 , 4
° claim with the proper attachment thereto according fo Statute;

7 es) the defendants know or should know that there is a declaratory

' injunction in force which prohibits the defendants from making

13 '
any attempt whatsoever to take possession of, or sell Subject
4
Property or, otherwise collect the debt thereon

f} the defendants know or should know that there is a declaratory
injunction in force which prohibits the defendants from making

13
16

1?
any attempt whatsoever to take possession of, or sell

BANKRUPTCY ESTATE Subject Property or, otherwise

18

. collect the debt thereon ( Note: as of the filing of this Adversary
an Proceeding, the Trustee has not made any Motion for
22 Abandonment of Estate Property pursuant to governing Statute 11
23 U.S §554 ).
24 f) failing to do so they are creating undue stress upon the while
25 intentionally but illegally attempting to collect a debt.
26 70. Asadirect, proximate result of their ections, Plaintiff seeks sanctions

27 || prohibiting the Defendants from making any attempts of any kind whatsoever, and

29

ADVERSARY PROCEEDING-S.ROSENBERG Page 14

 

 

 

36
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 40 of 121 Page ID #642

==

Cire 4:17-bk-11748-VK Doc 27 Filed 11/27/17 Entered 11/27/17 15:02:20 Desc
Main Document Page 20 0f 75

1 || without exception, to collect the debt for Bankruptcy Estate Subject Property, or

2 |lrecover same through attempts to sell or take possession of same proper. |

3 QURTH CLAIM |
4 (Against All Defendants, For Fraudulent Concealment(Related State Claim)

= 71. Plaintiff refers to re-alloges and incorporates:by reference the allegations

; | 72, Plaintiff'is informed and believes and on that basis alleges that the

6 llof paragraphs:] through 70of this Complaint, as though fully set forth herein.
® |! defendants and each of them knew or should have known that by committing acts |
|

described hereinabove, that such acts constitute a cause of action for intentional

10

1 || Fraudulent Concealment Based.on the following: |
: a) Bach of the Defendant in this action on any nurnber of occasions
aA have falsely represented to this Plaintiff and courts of law, as well

= as the instant one, that they have a valid security interest in Subject
Property through 2 known broken chain of assignment to title upon

18 faulty securitization shenanigans and other fraudulent mortgage

* loan processing charades including significant |

. misrepresentations to borrowers such as inflated appraisals.

22

23 b) ‘In fact, the Defendants knew at al) times relevant that in fact they

7 could not and cannot reconstruct a chain of assignments and titles

, for presumably countless residential mortgages and Deeds of Trust

27 -scienter

28

 

 

ADVERSARY PROCEEDING-S. ROSENBERG Page 2d

 

 

37
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 41 0f 121 Page ID #:643

 

 

 

cipe 1:17-bk-11748-VK rie ee ocd AUT : Eee 11/27/17 15:02:20 Desc
1 ¢) the knowing falsity of their claims was intentional because the |
? defendants had mastered a scheme to commit literally the greatest
heist against one's fellow man in the known history of mankind, |
5 and to date they continue to do so, with relative impunity. |
d) the Defendants and each of them, had a duty to disclose these
8 facts about their lies, as required in federal Truth In Lending Laws
|
§ among many others, but instead chose to conceal the fact that they
. «| awe do not have a recorded assignment into the appropriate
12 entity”, for what is contended to be millions of homeowners, nor
° will they ever.
14
45 e) the Plaintiffs’ 88 year old father , although suffering from
| 16 dementia, justifiably to the extent possible given his condition,
| . relied on the representations of the defendants as did the
19 American People at one time because they were among some of
i. the most highly respected financial institutions in the world with a
‘ 22 supposed reputation for honesty.
as f) Because of their fraud, and patent dishonesty, and deadly
. conspiracies through “Wall Street fraud incorporated”, millions -
26 unjustly Iost their home , many their will to live happy , and some.
. even their lives due to suicide.
ADVERSARY PROCEEDING-S, ROSENBERG Page 21

 

 

38
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 42 of 121 Page ID #644

Ciise 1:17-bk-11748-VK Doc 27 Filed 11/27/17 Entered LU277 15:02:20 Desc
Malin Document Page 22 o0f75 -

i p) Because of the Defendants’ fraud and fraudulent concealment
; this Plaintiff is the poster child for the harm associated with

being taken advantage of by the unchecked criminal acts of the

uw

: Defendants and their cohorts who have been and are acting out

with seeming impunity. (Jesse Bisinger, The Chickenshit Club:

8 Whi the Justice Department Falls to Prosecute executives (Simon,
, & Schuster 2017)

10
i 73. Asa direct, proximate result of the actions of the Defendants and each
12 || of them, Plaintiff seeks compensatory damages commensurate to ones already

a
*? | adjudicated in this Court nationwide.

14
15 74. Plaintiff seeks punitive damages in an amount that a Jury may deem just
16 | and proper.
7
TIKTH CAUSE OF ACTI

is (Against All Defendants, For Violation Of 18 U.S.C. § 157-Re Fraud)
20

75. Plaintiff refers to re-alleges and incorporates by reference the allegations

21
of paragraphs] through 74 of this Adversary Proceeding, a though fully set forth

herein.
76. Plaintiff is informed and believes and on that basis alleges that the

22
23

24
Z defendants and each of them knew or should have known that by committing acts

26 || described hereinabove, that such acts constitute a cause of action for Violation OF

27

18 U.S.C. § 157 based on the following:
28

 

ADVERSARY PROCEEDING-S.ROSENDERG Page 22

 

 

 

39
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 43 of 121 Page ID #:645

CHse 1:17-bk-11748-VK Breet mea rage core 1/27/17 15:02:20 Desc

1 a) Each of the Defendant in this action on any number of occasions
have falsely represented to this Plaintiff and courts of law, as well
as the instant one that they have a valid security interest in Subject
5 Praperty through a known broken chain of assignment to title upon

securitization (failure) and other fraudulent mortgage loan

 

 

 

8 processing misrepresentation schemes. |
|
10 b) _ In fact, the Defendants knew at all times relevant that in fact they |
. could not and cannot reconstruct a chain of assignments and titles,
2
: for presumably countless residential mortgages and Deeds of Tribe
= -scienter
qs c) the knowing falsity of their claims was intentional because the
16 defendants had mastered a plan to commit literally the greatest
, heist against one's fellow man in the known history of mankind,
19 and to date they continue to do so, with impunity.
| _ d) the Defendants and each of them, had a duty to disclose and not
a these facts about their untruthfulness, as required in federal Truth
| - In Lending Act (TILA) / Real Estate Settlement Practices Act
1 . (RESPA), but instead chose to fraudulently conceal the fact per the
: 26 obtained Freedom of Information Act Internal Memo seeking
1 a approval from the FDIC for Renewal Request For Limited Power
; 28
ADVERSARY PROCEBDING-S.ROSENBERG Page 23

 

 

 

40
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 44 0f 121 Page ID #:646

oe 1:1.7-bk-11.748-VK Ponte iiotiat aes fener 11/27/17 15:02:20 Desc
L of Attomey for Assuming Bank/Institution Employees (in this
? instance CIT Bank/OneWest Bank) - RE: FDIC FOIA Log
Number 17-0271, quoting verbatim:

5 “ we do not have a recorded ‘assignment into the appropriate

entity”, it would not be conjecture to state that this holds true for

Q for millions of homeowners with an entity such as MERS clouding :
: their property title.
20

: ) the Plaintisfs’ father, justifiably relied on the representations of thal

12 defendants as did the American People at one time because they

7 were among some of the most highly respected financial

14

45 institutions jn the world with a supposed reputation for honesty.

ha f) Because of the systematic industry: fraud, and patent dishonesty,

1?
i and deadly conspiracies through “mortgage fraud incorporated”,
‘ 19 millions lost their homes, many their will to live, and some their

20 ;
lives.

21

| 22 g) Because of the Defendants’ fraud and fraudulent concealment

) 2 this Plaintiff is next in line to be taken advantage of by the

, 24

| a unchecked criminal acts of the Defendants who have been and are
26 acting out with seeming impunity.

h) 18U.S.C. § 757 in pertinent part states,
26

 

ADVERSARY PROCHEDING-S.ROSENBERG Page 24

 

 

 

41
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 45 of 121 Page ID #:647

che tA 7-bk11748-VK Doo 27 Filed 11/27/17 Entered 11/27/17 15:02:20 Desc
Main Document Page 25 of 75

1 A person who, having devised or intending to devise a scheme or
artifice to defraud and for the purpose of executing or concealing such
2 ascheme ov artifice or altempling to do so—

(2) _files a document in a proceeding under title 11; or

2 (3) makes afatse or fraudilent representation, claim, in relation ta
4 aproceeding under title 11, at anytime before or after the filing of the
petition, or inrelation toa proceeding falsely asserted 10 be pending
5 under such title shall be fined under this tile, imprisaned not more
; than S years, ov both.
i) the mere appearance of the Defendants in this action through
7 their employees representalives, agents, assigns, and proxies, ele, 0
théy conthme to conspire to break the law, and commut fraud fo deceive
a the People of America out of trillions of dollars of their hard earned
income, and possessions and then make the rest of America pay for
2 their criminal shortcomings,including the instant Plaimtiffrequires that +
1o they too must suffer the consequences for their harmful actions.
, t
7 77. Asa direct, proximate result of the actions of the Defendants and each’ }
i 12
: ‘of them, Plaintiff seeks compensatory damages commensurate to ones already
13

14 || adjudicated in this Court nationwide.

8 78. Plaintiff seeks punitive damages in an amount that a Jury may deem just
16

- and proper.

| 16 RELIEF
19
(Declaratory Relief)

20

a1 79, Plaintiff refers to re-alleges and incorporates by reference the allegations

22 ll of paragraphs 1 through 78 of this Complaint as though fully set forth herein,

23

2 80. Plaintiff has alleged that a dispute has arisen between himself and the

25 || Defendants, if not in words, by their actions, where it appears they are in willful

26 .

violation of a Debtor’s Discharge Injunction that somehow they feel does not apply to
27
aa |{them.

 

 

 

 

ADVERSARY PROGEEDING-S.ROSENBERG = - | “

42
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 46 of 121 Page ID #:648

Che 1:17-bk-11748-VK Doc 27 Filed 1/27/17 Entered 11/27/17 15:02:20 Des¢
Main Document Page 26 of 75

82. Plaintiff alleges that the Defendants failed to file a proofof claim in this

3 action re: highly contested disagreements re possession and control of Subject

Property, spanning. over'9 (nine) _plus years (o date in the judicial system prior and
¢ ||subsequent to the filing of the relevant petition, and after discharge. They have

7 || hontimied to foreclose on Subject Property, even though, arguably, they no longer
8
; have any interest in it by operation of the law.
{

10 83. Asaresult, the Court is being requested to resolve the dispute according
11 | tothe strict confines of the statutes governing bankruptcies with the benefits and
12
43 || imitations available to the debtor vis-a-vis with the legitimate creditors claims.

- 85, Asa direct proximate result the Court is asked to find that the Defendants

15
we | declaratory enjoined from violating the discharge of the debts of the Debtor,

17 || while he is still and forever in possession of Subject Property as it relates to them

+ land with respect to the Debtor.

19

- WHEREFORE, Plaintiff prays for judgment as follows:

21 1On The First, Fourth, And Fifth Claims:

22
1, For compensatory damages commensurate with just, fair, and equitable

 

23
24 damages as has been set by precedent.
| 7 2. For punitive damages from all the Defendants and each of them that a
| . jury may find just and proper.
28 3.  Forallowed out-of-pocket expenses according to proof. '
ADVERSARY PROCEEDING-S:.ROSENBERG Page 24

 

 

 

43
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 47 of 121 Page ID #:649

cise 4:17-bk-11748-VK Doc27 Filed 1V27/17 Entered 11/27/17 15:02:20 Desc
Main Document Page 27 of 75

On The Second And Third Claims:

 

3 4. Plaintiff seeks sanctions prohibiting all the Defendants from making any

a attempts of any kind whatsoever, and without exception, to collect the

5 debt for Subject Property, or recover same through attempts to sell or take |

. possession of same proper .

7 5. For out-of-pocket expenses according to proof.

8 |

, 6.  Forcostof suit.
10 7. For such other further relief that the court may deem just and proper. |
ll

12 ||Dated: November 22, 2017

43 ;
Dito Reriom fore

es STEVEN ROSENBERG, Plaintiff,

15 pro se

1§ jit
vy

7 Ml

2q
21
22
23
24
25
26
27

2e

 

ADVERSARY PROCEEDING-S.ROSENBERG > Page 23

 

 

 

44
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 48 0f 121 Page ID #:650

wt

Case 1:17-DK-11748-VK Doc27 Filed 1/27/17 Entered 14/27/17 15:02:20 Desc
Main Document Page 26 of 75

EXHIBITLIST Page #
EXHIBIT -1- 2A \
EXHIBIT -2- 3 '
EXHIBIT-3- 34
EXHIBIT -4- 36
EXHIBIT -5- 44
- BXHIBIT -6- 4b
j EXHIBIT -7- 5S
ft EXHIBIT -8- 63
EXHIBIT -9- «8
"1\

EXHIBIT -10-

 

 

+ADVERSARY PROCDEDING-SROSENBERGPage? :
# '

45
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 49 of 121 Page ID #:651

Case 1:17-bk-L1748-VK Doc27 Filed 11/27/17 Entered 11/27/17 15:02:20 Desc
Main Document Page 29 of 75

EXHIBIT -1-

 

 

tADVERSARY PROCESDING-S.ROSENDERGPape
29

ween! ==, | J

46
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 50 0f121 Page ID #:652

Case 1:17-bk-11748-VK Doc27 Filed 11/27/17 Entered 11/27/17 15:02:20 Desc
Main Document Page 30 of 75

 

ee. @ | 9 y |

 

—— & (AN BE OL
blag 20081448795
Bek FOS
Diets Ochet
Keberteacey, Md 4 CEO,
+ ‘1E9CA08-(BESOL aie

 

 

b For witcarreetii, ho idee 8

4 trays Gani F.3.8..

ea beter tur uncle rt aactcla nod of Trniel ered NU MOT nested by TEADOSUL
: Prt, os Th ty FIOEL (TY HATIOMAL TITLE QOal PTY, a Tea hes or!

[ fe error NT tit yet Oe tiny

“ Be ak a ty Ferd ce ad ap accede cvs wea Sl Dod 8 Tra

Hours

pst La TONS aVareaa,
‘nat, Ad NoMa FOR ANT RD A
oe SEER evasion OF UTED RRA coer, *

 

 

 

 

 

| baer etrursend dsitrat upon bebell of whoa Bras
I ey Fae ve crt | ance) wade POPLTY OF predates beds of Boe
: See Talia krvgkng pacopregh M tod geod nxract

 

 

O10

 

eterna eine ce etna art tain’ ny ae
7 Te ae eae 2 an ee,

 

 

AT
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 51 0f121 Page ID #:653

oon ee

Case 1:17-bk-11748-VK Doc27 Filed 1/27/17 Entered 11/27/17 15:02:20 Dese
Main Document Page 33 of 75

k .

EXHIBIT -2-

 

if JVERSARY PROCEBDING-S HOSENBERGFage
: o
4

48
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 52 0f121 Page ID #:654

Case 1:17-bk-11748-VK Doc 27 Filed 11/27/17 Entered 11/27/17 15:02:20 Desc
a Main Document Page 32 ai 75

 

 

£08 Exal Walout Street
Pasodéng, CA91104

SERCH Loon # 3uo2B80904 .
TSE CADE ARIEL i tereator No, G{4G077

Space suave the tra Berean

Assignment of Deed of Trust

For value reosived, tha undersigned cormporetion hereby grants, sealgre, and trauncturs to

Dauische Bank Nationa Tru Company sm Truwteg for ALLIANCE 2407-DAt

henalichel interest undor that oartaln Oood of Trust dsted IHI2007 oxecuted by MADORE
AODENRERA, A WIDOWER, ne Trustar(a) bo FIRELITY HATIONAL TITLE COMPANY, 2x Trustee and
tecended aut Ineinanent Nos S00 TO57E00T, on 41422007, in Book san, Pegs sor of Official Records, tn
ise offieg ef Ia Counly Mecndar of 1.05 ANGELES County, CA tagethar with tho Promissory Naie
eecured by sald Dead of Trust and also ef rights accrued ar to aterue under cad Deed of Tun

5 Pe Instrument to being rezorded ee au

COOMMESODATION ONLY,
Representation aw to tt siectoere tts”

Page 1 of 2

 

 

49
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 53 0f 121 Page ID #:655

Case 1:17-bkK-11748-VK Doc27 Filed 11/27/17 Entered 11/27/17 15:02;20 Desc
Main Document Page 33 of 75

 

:
ay
S ‘

 
  
  
    

 

 

 

 

 

 

Ss 8
4
‘
TS CA-08-153260:0L
x
{
q Feftective Dato: 4/16/2008 7:56 AM
¥
;
}
i
t
; WITRESS my Tha ey
1 THEOTLE HIME FTCA
Signo Lr DSA (6a Menee Pia Suen Tore :
Tans 16, 2011
t
\ Page 2of2 ays ota ‘
Ps hE eye pf
f
*
“
' he, Bog wd DRY
a, at ‘psae iat travdte he .
So
8
33

 

 

50
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 54 0f121 Page ID #:656

Case 1:17-bk-11748-VK Doc 27 Filed 11/27/17 Entered 11/27/17 15:02:20 Desc
—_, Malin Document Page 34 af 75

EXHIBIT -3-

 

 

 

 

IWARSARY PROCREDING-S.ROSENBERGPage

51
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 55 o0f121 Page ID #:657

Case 1:17-bk-11748-VK Poco 27 Filed 11/2717 Entered 11/27/17 15:02:20 Desc
Main Document Page 35 of 75 |

 

Haho Fels, [0 6401

| CORPORATE ASHKIKMENT OF DEED OF TRUST
‘Les Aggies, Callers

SELLerg samy RreeTicts “WARcTE-I7h

APULERD LEME DR NA SERLA

CLO RERWICRNG 4egabEIONZ

for Valsy Pacetped, FEDERIAL DEPOSIT MSURUHCE CORPORATION AS RECEIVER FOH INOYMAG FEDERAL
BANE. ey et. ies aoe Oe Oe ORAL TRUST GOUPANY AS TRUSTEE
FOR OAL LOM TRUST 2005-481, OATOAGE PABS-THROUGH CERTIFICATES ERIS
1080 OCINERLa/ EERO LL, S09 Sav OO GT ee DSC
S310 olka sical arte fal cars Ue To cei VICE, TRH orndird of 830,000.00, execuded by
MOSSE LAZARONITO AND SANIT LAZAROVITS, HUSBAND AND RIFE Al JORIT TENANTS ip WORPOAG?

ELTA eas RTA (HES). SALT AS REE FORBOTMCRA ERR.
FEDERALLY CHARTERED SAVINGS BANK, ITS SUCCEBOOTUS AND ASEIGIES end Recorded: 1202004 wi
natnarvend Hew: 4112080 bh Ot Couily of Lod Angie, lela of Cadtinends,

‘This etter be rood wich,
fondness whered! fh frtromeni bs execated. Cee teniache

coepaese
FEDERAL OEPOSIT NSLRANCE CORPORATION AS RECEIVER FOR BEDDING FEDETL DAN, FS,
On MAR 9B In5

 

mireAoa feng Siar eT JE LCHOUAL

 

 

 

 

at |

52
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 56 of 121 Page ID #:658

Case 1:17-bk-11748-VK Doc 27 Fked 127/17 Entered 11/27/17 15:02:20 Desc
colon Main Document Page 36 of 75 :

EXHIBIT -4-

 

VERSARY PROCEEDING-S.ROSENBERGPage!

53
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 57 of 121 Page ID #:659

Case L:17-bK-11748-VK Doc 27 Filed1V/27/17 Entered 11/27/17 15:02:20 Desc
Main Document Page 37 of 75

Howarp C. Rive, Ja.
=a Rees Direment homninen

. feg GUtaANGAtE, Lute a7D
meet PAA UREAY Eanermsews Lend stant GAlIFOqMA Donos-s5i8

a . Yeu! 1948) 60-2978
ebaen an shea “tet AM LUGE BORIIIG. Doerr Abtitan may gy
yenqag: GiIO=niy Gremails HCRODKMOL HOM FERC SOTERA! Pauses

FORWEMAT ATMLIATED WH
wud « Mass

Tuly 23, 2009 |
B309BR
VIAPERSONAT, DELIVERY
Stoven Merk Rosenberg
15814 Septo Street
Nowth Hills. CA 91343
SIGNATURE REPORT

Re: Petaie of Isadore Rozanbecg
Dea Mr. fosenbarg:
Pursuant to your request, J have examined: ‘
1, Cestified true copy of an Absndonmcnt of Homestead dated March 5, 2007.
recorded ag Instrusesst Number 20070575005 in Lop Angeles Coumy on .
March 15, 2007;

2. Certified uve copy of a Grant Deed dated March 5, 2007, recomded es
Insbrummom Nunober 20070575006 im Loa Angeles County on Macch 15, 2007:

3. Certified true copy of a Deed of Trust deted March S, 2007, with en"
Adjustable Rate Balloon Rider also dated March 5, 2007, recorded as
Fastrpent Number 20070575007 in Los Angeles County on March [5, 2007:

4, Redacted photocopy of natary log entries torezpanding to the abave three.
documents for nétary R.D. Salazar dated March 5, 2007;

5. Photocopy of an Amended Escrow Instruction dated March 5, 2007.
Specifically in question on each of these documents is the purported signature of

Isadore Rosenberg. Attached as Exhibits A and B ure copiss of the Abandonment of Homestead

Dectoration Exhibit B

 

 

WVERSARY PROCEEDING-S.ROSENBERGPage

37 '

54
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 58 0f121 Page ID #:660

Case 1:17-bk-11748-VK Doc 27 Filed 11/27/27 Enterad 14/27/17 15:02:20 Desc

Main Document Page 38 of 75

 

 

Steven Mark Rasenberp 2 July 23, 2009

and Grant Deed. Attached a Exhibit © are copies of the first und signsture pages of the Deed of

Trust anud the signature page of the Adjustable Rate Rider. Atiached «9 Exchibil D isa copy of the

potary log pages, Attached as Bxchibit B is a copy of the Amended Escrow Inisuction,
Submitted and Mentliled es bearing the acknowledged geauine signature of

 

15.

Isarlore Rosenberg were:

‘Photocopy of California Driver License D0S72742 dated May 20, 1978;
Califordia Driver Lloense D0572742 dated May 3, 1990;
Photocopy of a Health Enwurance card dated May 1, 1983;

4. Original report card dated January 29, 1960;
5 Original of fsadore and Norma P, Rosenberg Trast dated May 4, 1990;
6, Original Individual Grant Deed dated May 4, 1990, recorded eg Inururnent
Number 90-847063 on May 3, 1990;
J, NCR copy of Cemetary Purchass Agreement dated August 29, 1995;
8, Orighnal check mraber 4029 dated Novernber 6, 1996;
9 rata cupy of a Custantes Account Tranader Form dated November 25,
10. Copy of an Affidavit of Danicile notarized March 2, 2000;
11. Machine copy of a Thitd Party Trading Authorization dared May &, 2000:
12. Two orginal chocks, manbers 1352 and 1334, both dated April 5, 2001;
13. Original check number 2332 dated April 4, 2004;
14. Fox copy of a Statement of No Loss dated June 20, 2004;

Copy of Conditions of Admission dated October 23, 2005,

 

JVERSARY PROCEEDING-S.ROSENBERGPage

55
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 59 0f 121 Page ID #:661

Case 1:17-bk-11748-VK Doc27 Filed 11/27/17 Entered 11/27/17 15:02:20 Desc
Main Document Pageagof75 ~

Stevan Mark Rosenberg: 4 duty 24, 2009

16. Paticnt Authorization dated October 21, 2005;
17, Fax copy ofa Trunsfer/1 035 Exchange dated March 4, 2007;
18. Machine copies of four checks consisting of.
a. check wumber 1597 dated January 3, 2007 ’
b, check muaber 1605 dated January 29, 2007;
ce. cherk number 1644 dated Merch 15, 2007,
4. check number [521 dated May 2, 2007
Attached as Bxchibit F are photocopies of the above described documents, ‘

 

Asa result of the oxemination and analysis, my observations arc as follows:

J. The evalnation of original signatures |s a Uhroe-alep-procediiins, The :
Gnat sinp ip tp delenmine if the purported: original ink signature is, in ;
fact, = gigualure woilion by 2 human and not 4 machine :
feproduction: La the second step, the overall spantanelty or ;
naluralness of Oho orginal disputed signature is evaloated. The
purpose of this bs te determine if one le dealing with handwriting as
oppozed Lo # teeing ora slowly wallten simulations The third atep
fnvolves tht comparison of the overall! execution and dealgn of the
questioned slgnatute to a varlfied reprezeotallye eampling of the

individual's signature.

| 2, ‘There are intrinsic ikmits in the examination of copies rnther than original
documents, Copies are subject to manipulation that may not aheays be
detectable. Additionally, subtle details that are of eignificance in evaluating
signatares’ ore abseuced. “The teniouptlon lamade in thir report that fhe
capies peavided depiel thie physical evidence to be found on the original
documents. While copies aré not the ben! ovidenco, they can be of vulue if
their Vunieations mre revogmzed. Should the originals become available, §
would reserve the right ta review them prior ta testimony.

 

3. With respect to evaluating copied reproductions of signatures, ff there are
gross differences in terms of desiga end construction between the questioned
and known signatures, thal is gencrally not the fault of he copy process,

 

IVERSARY PROCEEDING-S.ROSENDERGPage
38

56
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 60 of 121 Page ID #:662

eos

Case 4:17-bk-11748-VK Dog 27 Filed 11/27/17 Entered 11/27/87 15:02:20 Desc
Main Document Page 40 of 75

 

Steven Mark Rosenberg 4 July 23, 2009

Consequentty, an opinion tha} the slgasture is elther aot genuine or probably

not genuine would be justified, If/on the other band, there is agreement in

terms of execution and design, and no blatent evidence of tricing or

mantpolation, the document may be whal it parports fo ba and the signature
may be geauino, The possibility ofa carefully executed manipulaton or !
simulation cannot be precluded, The only way to reach « definlte opinion

that tho signature end document Is authentic is to examine the orlginal of the

document in question.

4. Allofthe submittad questioned documents are copica, I cannot completely
evaluate the executing of the signatures. J can evaluate the individual Jetter

design and overall panstruction,

5, Beating the above limitations in mind, 1 inseroonpered all of the submitted
| exemplars for Idore Rosenberg. Attached ax Rxhibit G fs arenlarged ‘
; componite photocopy showing four of the xix questioned tignaturd, In
terms of overall dcsign and construction, the slx questioned slgnanures are
consistent with being ibe work of ons writer,
1

6, Tntereanspared all of the submaltted exemplars for Isadore Rosonberg, which
wee dated from 1960 through 2097, Hite slpnature throughout the 47-year.
time period coveted by ths exemplars remained terarkebly consistent in
terms of overall design end puasuuction. Mr, Rosanberg's sigacture was 2

plicated dzalgn ted in-m ey Onmonofhis -
checks, Mr, Rosenberg used a contraction, “[ Rosenbexg.” The moxt
proximato exemplar to the March 5, 2007 date om all nix of tho questioned
documents [Exhibits A through E} are the copies of the four checks dated
from January 3 through May 21, 2007 and che Teansfen'l1015 Exchange
Qmown signatures #17 ond 410, Exhibit F), The Trunsfer/$035 Exchange is
dated March 4, 2007, the day before tho date on all 2ix questioned
signatures. Attached as Exhibit H iz a composite photocopy shawing a
sampling of the submitted exefnplars,

7, [nent interoompared el] of the six questioned Iesdore Rovanlerg signatures
to bis submitted exemplan. Comparing the quartlonsd fo all of the

' submitted exemplars, J obterved what I consider to be algnificant consistent

differetons between the questioned and Sngwn signatures. Among the

featuyex thal [ cosuidered significmst were the "sad™ combination in

“feadore," tho capital “R” in “Rosenberg,” snd the “oven™ combinztion in

“Rosenberg.”

 

 

IVERSAIY. PROCEEDING-S.ROSENBERGPage:

57
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 61 o0f121 Page ID #663

Case 1:17-bk-11748-VK Doc27 Filed1U/27/17 Entered 11/27/17 15:02:20 Desc
Main Document Page 41 of 75

 

 

 

Stayen Mark Rorenberg 5 July 23, 2009

8. Unextexamined and compared the Lacdwriting and signature in (he jorals on
the Abandonmicnt of Homesiesd, Grant Deed and Deed of Trust to the
tatified mua copy of the Surety Bond-for notary R. D. Salazar dated Jaquary
28; 2004, Attached ae Buhibit lis a copy of the certified copy of the Surety
Bond, The bandprinied naine and slgnature of R. D, Salazar on dhe three
furaty and the bond were in wery close agreement.

 

APINION
After don consideration;gind bearing tn mind the limitations impoted by the:

fe ee ee,

examination ef copies, my optalons arc an folloves:

} — The-purported elensture oftlsedore Rovonberg on the Abandonment of
Homestead, Grant Deed, Deed of Trust, Ailjuriable Rete Rides, sotary lng, emd-Amended Eseruw
Instruction described and couples attached as Exhibit A through E, end the exempless attributed
to him, were not written by tlhe same Jadlvidual, The differexs observodin the questioned and
known signatures comot reasormbly be explaimed aa caused by the copy. process{es),

2. ‘The handprinting and signateye of R. D. Stlezar on the jurnts fac ihe

Abandonment of Hotwestead, Gram Doed, and Deed of Trust, and on tho Surety Baad were very
probably written by the edie Individual:
All 6f the submitted materials are being retumed with this meport by persone]

delivery,
Respectfully cabmitted,
ts Nowincbec <I
Loree wv Ce
HCRinad

 

IVERSARY PROCEEDING-S.ROSENBERGPage.

41

58
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 62 0f121 Page ID #:664

11748-VK Doc 27 Filed 12/27/17 Entered 1/27/17 15:02:20 Desc |
4

 

 

caecalial MainDocument Page 42 of 75
| DECLARATION OF HOWARD C. RILE, JR.
2 +L, Howard C. Rile, Jr, having knowledge of the following farts, declare tha sume to be) '
3 |) tue, |
‘ My qualificallons as « forensia document examiner are gel forth in the attached
5 |fresume, which ig marked Bxblbit A and incorporated herein by reference.
s Las retained by Steven Mack Rosenberg to expmine documents in commection with \

7 |] the Bette of lasdore Rosenberg. A copy of my report, based upon said examination, is attsched,
£ lInuarked Buhlbit B, and incorporated herein by reference,

» Thave tievt-hand knowledge of the mutters staled above, and if called as a witness, |

1D |) could ed would testify competently thereta under oath. I dectsre under penalty of pezjury under
iF Tl the laws of the State of Callfornis thet che foregoing is true and correct, and that Fem/algaing this
(2 |Idectseation on Joly «Ay ?%2009 at Long Beech, California.

3

Howard C. Bile, Ir.

 

DECLARATION OF HOWARD C. RILE, JR.

 

 

 

 

IVERSARY PROCEEDING-S.ROSENBERGPage
a2

59
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 63 of 121 Page ID #:665

Case 1:17-bk-11748-VK Doc 27 Filed 11/27/17 Entered 11/27/17 15:02:20 Desc |
Main Document Page 43 of 75 |

Aerie Baubyty ol Qarolemct Howard Cc, Rule, Jr. Senrewor to Herts Bde
Apres Ard cmp ol Copheces, Memrtran Berd ofl

= 100 Sale 79 :
Yoesrsnl Seterten ens ne Jitend Diorweeel Cussler

Th MUO ¢ Pe SERIE
Ciehate wentnepleere/iehem Broa bergdelDolcom

| Resta

HOWARD C. RILE, JR,
FORENSIC DOCUMENT EXAMINER

{ graduated from California State University at Los Angolon in 1069 with x Backolor of:
Holanoe degrew in Chemistry. From 1968 to 1072, ) worked.no m chomist at tha Jet
Propblelon Lanborktory in Pacadonn, California, Since 1972, hava dovoted full ms to
tho study and exannantion of problems relating to dinputed handwriting, signaturop,
typawriting, and identification of photocopiers, Ink, and papars,

1

Front 1972'to: 1074, T'was employed and trained st tho firm of Harsia and Hnvrig,
Examindra of Questioned Documenta, al Lon Angelas, California, Botween 1074 end
1979, Y-waa umployed by tho Les Angoles County Auditor-Contrallar. as a documont
oxamiuer; and from 197D.to 1083, I waa the queationvd document examinor for the
State of Colorado at the Colorado Bureau of Investigution In Denvey, Since 1038 I have
bapn an independent, private examiner; I wae affilinted with Huryig and Harris until]

1986. ,

Tem curtified by ond paat prevident (1997-1999) of tho American Board of Forsnale
Decumont Examiners, Inc, ] em piso a mombor of and past president (2008-2008) of
tho Américan Sousty of Questionad Documant Examinera, Inc, | ant a mambar and ex-
Mombership/Crodentiala Chainnau of tho Southweatern Asnociation of Voranaic
Document Exaroinery. [am o mowmber of the Canadian Society of Forensic Scionce;
| and tho Document Saction of the American Acadamy of Forgnste Saisnce, and the

ASTM. I reviped a chapter op signatures in Scientific Boomination of Questioned
Documenta, &4 Edition
T have qualified nnd tantified- av an oxport witness in wy specialty in nyora than 600

cboos involving crintinal and civi) matters in fodornl andor state courte in California,
Arizona, Colorndo, Navada, Harrali, Kanoan, New York, and Wyoming, .

Our offica and Iaboratery ara equipped with microscopes, cameras, a igital and
photographic dackroom, ESDA, a Video Scanning Comparator (VEC-4), maaouring
devices, and other spoclelized instruments. We maintain « library and oxtonxive

reference files.

References and a:tisting of cases in which I have testified are available upon request.

Declaration Exhibil A

 

 

IVERSARY PROCEEDING-S.ROSENBERG Page
43

60
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 64 0f 121 Page ID #:666

ey Bo secieee

 

——<

 

_

Case 1:17-bk11748-VK Doc27 Filed 11/27/17 Entered 11/27/17 15:02:20 Desc
Maln Document Page 44 of 75

EXHIBIT -5-

 

“SVERSARY PROCBEDING-S.ROSENBERGPa ge:

wie — —— =

61
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 65 of 121 Page ID #:667

Case 1:17-bk-11748:-VK Doc27 Filed 11/27/17 Entered 1/27/17 15:02:20 Desc
Main Document Page 45 of 75

 

Oita

SHO HUA) TRV a ene

  
   

  

FILE DETAIL REPORT
BY! sarzesso

  

    

112007

~ 8b

i steve inosine eis

  
 
  

 

 
  
   
 

 

12060 - UNITED FINANCIAL MORTGAGE, CORP,
} | 127142008 - UNITED FANCIAL MORTGAGE CORP,

Reluriio the Search Screen

 

 

VERSARY PROCBEDING-S.ROSENTERGPage *

|
|
|
|

48

62
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 66 of 121 Page ID #:668

Case 1:17-bk11748-VK Doc27 Fiked 14/27/17 Entered 11/27/17 15:02:20 Desc
Main Document Page 46 of 75

 

———

 

EXHIBIT -6-

 

 

S rn oe

WWERSARY PROCEEDING-S.ROSENDERGPage

63
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 67 of 121 Page ID #:669

 

Case 1:17-bk-11748-VK Doc 27 Filed iU/27/17 Entered 11/27/17 15:02:20
Maln Document Page 47 of 75

Desc

 

FRE WAITING PROSPECTUS

Te bowel ng sanity Bane Biel my ry hatrnatie prediepret flerteing & ptmpreben) Aelth iby CIC ter ae pPtirtng ae abled ably bree
wihding peepee Flee Byler pee bref Tee MA raed Gun presperrey I shot preberetion malipepal pet aber
deat sees Ch ening, ety eee Bled wh HE ATIC Fy eye reemrlate beermiien shana phat homing, pa Cty er le wiry
Ving wery prt Heese documenta Bae fray hay rete RPCAN oe My COC Ural lt) et ye edges Aborpeiliady, Me tenting
AFangs vy wretreytter et irey deed ptbctyal lng be tha Vy keg lil gree be red poe Ug repenlce U piet rrnieaal Ry
lees hal ere EAR AARP STTS cee MCR,

“Tile tive ring prmeyesme Bit repre’ trent ol ka formal div bn romrvired os hay Lncecked bt tas ptt perbm noe Hey
fom pts my firme,

Tht Heorvecited ba ety Deo peviieg, preaoet dn pevtlnimery ned bt pe bjoe! dn eexpphitlan wr change,

‘Thee beberwermiaa be file Dive eeritiey propel, ME ecietrd bet fo ity Med peer (eet bo perc, pena
JP kita ect tabaaad by pay pictae halla feed SeeLng preeprcten abet Whee ere

Toh Pret Wiig peered ben we Cy i rel ea or yalinhcatve wf te alibe te bey dewey savorithre bi any vie whiry mark
ele, pela Weies or mele be eat permed.

9534294000
ppretoout

Alfance Badcoyp
Serva ard ipverr

ASliupice Seeurtiles Carp.
cater

Altanes Rasenry Fret SH LOAL
Gantrp Eactry
Mortgege Bastid Yunt-Threogh Carl@irates, Serer 2407-DAt
Voob staal mami uncaticty dy sia Rpabags Dargai eon pope 31 Ma Ohta Trew wtb praceitiens
Vea beanbag Kuntey

The Ledng eotiy pt es Brey meeting os piel Of eimai edt, Ghee, ante hott baby eorieced morgage bers
seh rey tea diehard bs mecggatheg orem Lethe,

The being totlty will ber fiean James of exyticmian, Poutnt of Gch wre ailiened Made? tha (rea wring pmepeaicn
Crrdn Eolemonrat.

Whe ofRitad vereftcsece ell fave nanfil cohen cones be the Sherr ad course teeeret, rocriw bation ped mabe lention of ccm
thes of wiixaten,

Hotere Gas Owenrtainn nag Kusbengs Cimndelen ee my ald nenetnn pmemitatetind Les epprered ieee med of thoes
prnrilies tf Pomel tpee Gee kargeery ial iY Ree stg etteeeuten Any piipremetetles te Mee eatery be eerfeleet
thee,

‘Tha Ald resy Gasstel of the Shans afl fre Yort Das out pamnad 04 wr cndovted ube mertis Af Lh alfriap. Any fi prcyratathen
dathe cantrary & onbrahed.

Barctays Capitol lec.
Tea does a ts Fret Wetedng Proporta by May 21 2097.

 

sap igekco.brund.xdg1+ tofiat coeaisxpliyfiliogtntons spat ikoge lade Roemnp nyt TAS 4S 7peu a2 S2tectenarpxh75 oka SRS 1400478

WINS Ta

Tape Loaf il

 

DVERSARY PROCEEDING-§. ROSEN DERGPage

4

64
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 68 0f121 Page ID #:670

—

a ee

Case 1:17-bK-11748-VK Doc27 Filed 12/27/17 Entered 11/27/17 15:02:20 Desc
Main Document Page 48 of 75

 

SISO OCs ALOE ELACOU TRUST Oo = TOs SPIO WRT a

‘Corvpeen [nauk AND

J pskinge be sich bt pedier Bauer wf dhe berayeres beepers pre tb has eeplcrninid tl Peesgyenet Dipeetve Hach, « ~Tleecanet
Metates Scat” [Ler Ulabcrwipry feet tmpetrwtaned mel mpm! fret wlth heed fore ae We dane on eth Ih Crenpcris
Congr a besplmme oy Bat DeaAtned iereey Lauer ue “Brive (im pire talon ae” | fat mn rete ted well] pce oak
say nthe cf eetiCcmmen br Gar fA Ja Bal Rckcvend Hicadber Shae peer w+ tee pubes le prmmpertan W mdedea ye ah
evita lai bees fen iepvervel by the cxpegeuee aarbartyy bs at Ratcun Member Fi we shew. bpperprtics, tpprentt hy

Pacem
ee Cade ter the plc ba that Pankeret Mirtle Dich be amy hare

Cd) fag castlen which ore widhactaed sr mayrissed fa tpernta Inthe Lerwitind fravben OH, of hal Bd outheatoal oy erpleted.
wabeons apm propia ta eciichy we bree Iy samme: 7 a

(be wep breed cxtly wide as le cx man af (1) an ramet a Mica 2 teeny ert tan fin Medd Cited pean t ¢

 

 

unca) toaaree pyar of ate Wg 64) Li) os ee Parve e i les
“ental of cousedidatel scree oF

fe) be ry eater cirwawutmen: eOah dart yah fis pubis dy widy of P Ate Astle 2 of
der Popapyyian Direyytenl ce

ei eee

Fee aa pearpaien tie feces the prusio “alter a er Gcpean tw poke wh wale we vey sates ta my Hite
Fr a A ee to cae a tied avenioa ws Aatora oS otro
cert fieten. po fe afer mb ut he quae ures tt Ast br poncfune ic pubmtat the tri earn, a8 Cot phn fry! raed. at
Fred Lense Slam Vy any mcm bnplancoing tht Preyrene [icnabir Le sat Member She dnd tae ctgertalos “Preepreres
Dikerettoe” avawwat Cilecca!ey BOSD (0 wee Beccles tee chee engl emcing ercanet: bs coal Roleonen Herrober {ite

Melted agden,
Dee Uladarseriers fara report) mael togrwned pet
. 4
1 ta) 1 te nly messed op creel 0 et ermnmindenicd pod i] ely dare He Cums ab he catempehrernd a 7
rs evading hy bedi ba dang by. brew em chit ies ws eriegy of Garp D1 aie PTAA mean Fy WM ba *
f athe lh te, lang ln chad nares Ma Ciencia whlch Sree PRA Mc cd pyty ha .
fer hevhy recived
eT hie yd ee oe fakene wf the OOHA webs expt dum toy |opatzaloa. us”

 

eas coitus ba Past. adaocle Imaal tee Ulead Klagdion.

 

 

bata Lfyaboon Brena actg treatin coe fdlapls ictegieds expat Vig, ptaren Racompryide TAS 487A pper25 2idela dh 2 pa0l25 76H 94 140]478 Poga 10d 98
‘4

VERSARY PROCEEDING-§.ROSENBERGPage:
46

65
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 69 of 121 Page ID #:671

Case 1:17-bk-11748-VK Doc 27 Filed 12/27/17 Entered 11/27/17 15:02:20 Desc
Main Document Page 49 of 75

 

PULA eT = ATT a LT SS ee Ta ~ Wa Te a
Iapoytoud pmadey bul balorseriien poomedted ja ribs Free willing pemmprebed ned Lip mcrammanytog PrILpETi AS ,

Yoo eeutl poly 04 Php indermaen rantatedl by Gy Uoerpernl, The bay pee oni bapdery segues th pry ids yoo telth aiTerrEs
(alervar ches,

Win pratcdily pues inte 90 ppm ales whee c Renee cprificanes ba ban haparate docomnieed ‘he popvids pragrecabraly inanl Semct’
7a Meese hag Maur praevia. slike prustden ymesel Trtormeaiian, com oC wtleh wary vat mpply to tli sens
‘rreicmen, med

. es tree prt praierens, njat) drains tar apecbe nents of tbl ievirs of peniiiesies.
eileen seco sta wets Heed Marina liahrard, Saree (00, Btisbany. Colliers 16095 du) aa phone Aprubes
The AC ewtcoe
Fog W Atog Frampestma

UMMA OF FREE WRITRan SORES UT
pee tAttods !
"=

Trane Pook INTOR LATION
ti Tre ELT) TTT

Th eacerros,

Teel rors AN TR EAT
‘ Lyin i
YeLo OU Tia CERCA
Secure or RTM CURTULAIES '
xy 3 orkoe tount

Wenig of MOA TOACE
FVICDERAL INCOME TAR COMMSOUCHIES
SATE NB ORES fAXceNeeQUOTS
BECOMMLAY MUULK ET .
LAL orp abes *
tne
4, BEL AMD RELATED Th

Lineot

LAL INYESTMGHT
EactA DOMED RAAT IO
AVAIASLE (MYORN ATION
cutee

AEX
AHH

>

 

SUMMARY UF PALE VUTING PROSPECTUS

Th Relbewtng reentry bn rary beted ietrvdee of fke eed cortices ced hte an: cowie 08 af Bt ke bee tee
hal yr ney aid ememndor a embhiting phen yyeed in bed Stan, Ty mad ereeuned 05) af ee teres of thee eyed erycticene, pred
malay eld eal Fee sertleg peegention ad [i erepe yt free porte A pheeary be bee edad At ed ef Mite Dee

wttng proper tHh, Capttetiegd tures mend beet wat dtl be thee chemi cy a7 tie med of ahs Dvn Sciing prempaena bere he
Jeske ecipatig tro be he ploorr wf ated fia preapactia

Nensalagy Kinley “niin Bainey Tose 3007-4048

TUN Pinion Adiases Becurbles Corp. Mivoctge Beck) Poat-Thrwagh Cantiicatm, Sarks 2077-DA1,

Cebpt Dase Meg 1.00

Closing Daas Lary 30, 200 ‘
Marigngee Leases Ther tretghgd lone WG be adpecttbbe-cty, Golem, wie inde Sealy vestibewts!

snempege Deamn -winck amy a mubbjer! im Peypirey bemoan,

Dapeshar Afthade Seventies Carp. ou affifeie et Afsana emery.

Tpereat Atanes Ranterp,

Servies! Aderert Barney

Lketrtines ipl Brekep hervinyy THAT btpelgage, LLC,

 

becerein AGe-ahtutet Wells Gorge Gark, HA,

 

rE hin /fribos brrrd edpar-ont diag pig arpxif@eo, .Incene2é fds TASA3 7g pe RISTHietauil asp SIEAMTIGLMOONE «= Page J of 08

 

VERSARY PROCERDING-S.ROSENBERGPage:

66
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 70 0f 121 Page ID #:672

Case U17-bk-11746-VK Doc 27 Filed 11/27/17 Entered 11/27/17 15:02:20 Desc
Main Document Page 50 of 75

 

 

FOCAS, ONLINE + ALLIANCE RANCONP TRUST 20 _ - AF - 5/12/2007 9/7/00 42,12 PM,
Magyar Sercheyy Walla Fagen Pk, WA,
Tams ‘Lhcahae tire Hilo) Vand Coeigaag
Cotton ‘Drom Pat Nive] Teel Casqeny
Vtarinsien De Obeefatheta =a bes slop oxvifiake willbe pads wade 13 dey of eathinah o4,
135 dey fy ihel w trvebecoy ap .et Pac meet ewe dire Degerliny my bane 20072, ie
Cie Caines Ts shatoer of efinad xentlicomer ser dis poem Coreagis mas end coats gvaloel

eens pe nt beth dy th bate ther,

 

Iitpep yao bruedd ety dncntnccent display Stmpla beau xP Tegl. paling oc eoaparyld= PUSASI kqpps 2675 Hida tL PoMT ESSIEN S SeL<0082 fega 4 af at

 

 

IVERSARY PROCEBDING-S.HOSENBERGPaget

67
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 71 0f121 Page ID #:673

Case 1:17-bk-11748-VK Doc 27 Filed 1/27/17 Entered 11/27/17 15:02:20 Dasc
Main Document Page 1 of 75

EXHIBIT -7- :

 

IVERSARY PROCREDING-S.ROSENDERGPage |
ST

68
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 72 0f121 Page ID #:674

save , 4 “i paged afea?:20 Desc
Case xsl gz bosiat a oP Pago of Lt

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

 

)
Inve: ; Chaph=7

Allizeco Mortgsgn Investments, ine. , ; Casa No, 07-1094] (C39). |

Debtor. }
;
Yare : Chapter 7 |
Alliance Banosp, } Coe No. 07-1042 (C35)
Debtor. } OO Rorticatdoedtion: Pebramry 2; 2007 af 4:08 pms. \
} .

Vicoting date: Fobpmary 9, 2009 ot 3800 a.m.

- Ls 7 ‘ i
MOTION FOR ENIRY OF ORDER AUTHOHIFING SALE OF I
YCION WOR EN EH in CLEAR. OF AUX:

Ty hel 3, PTE eA ; r

    
  

captioned benigupicy casa, by bis cs-counsel, Rlcstadt & Winters, LLP med Fox Rothchild
LEP", bevelty fies hs Motion foe Botry Of An Oder Authorizing Sabe Of Certeit Hartgray
’ Loans Prev And Cicar Of All Lieas, Clatnes, Encumbrances And Other Interests Pormstat To

Sections 363(0), () aad G2) Of The Bankruptcy Code (the “ifption’”), ad fe eoppost therect

Cape Backrround
1. Oaduty 13, 2007 (the "Patitloc Date”), sha Dobtpan onch filed a vohmitery petition

for elle? wach this Comt onder chapter Tof the Bankroptcy Code (the “Chanter 7 Cxcns'3.

 

1 pplication of tha Capter ‘Tresot Six Authority a Eerploy Fox RoGoch\id LLP ax
Oeste cuapere Weed pen bens to Dectaaber 18; 200% [Docket nos, 262; S17], Jette M.
Scblerfined Bate Mi, Dotty, Upa stiorseyt priou y response foe iis eappgraront, rocensty Kt Bayer, PLA. and
Jotoed Bor Rodschld LLP ("Pex"), Fox's rekcation application bs posing.

WIA Sit 3oe2 OL/2007

69
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 73 of 121 Page ID #:675

Case 1: ke BPA Cie pO TARR ORaT GG PAIS She) Doss

Case 07-10942-C8S Boc5iS Filed 01/20/09 Page 2 of 11

2, On July 16, 2007, Montague'8. Claybrook was uppointed as interin chepter 7 |
trusteo (“Ehtedin Thaxton”) bn the Clhuepter 7 cases of Aliznce Bancorp (“4B”). Alllaace
Mortgage Investments; Inc. (“AMP and Alinnce Bancorp, Ino. (“ABI”).
3. By order of this Court dated September 12, 2007, the Thien way eppoiniod
permanent chapter 7 trastec in the Chapter 7 cases of AR wod AML |
4, No commnlites of unsecured creditors has been elected ppirsitant to section 70S of
the Bankroptay Code.
5. _ AM is a corporation, ormnized ender the ews of the State of Dotrwars, with Bs
| principe plece of breknss foamsecty located at 1000 Masia Boulevard #100, Brisbane,
Cefifoniie 94005,
& AB isa wholly owned corporate subsidiary of AMI, oxganixed under tho laws of
th Stat of Calf; wih plnclpal pace of bslaes formes located a 100 Maro
Boulcvacd #100, Bilsbano, Califomla 94005, ,
Sasa
] J. The Count has jurisdiction over this Motion pursuant to 28 U.S.C, § 1334, This ie
none proceeding pursuant to 28 U.S.C. § 157(b)(2). Veowe is proper befare thls Court porsunat
to 29 U.S.C. §§ 1408 and 1409. The statutory. predicates for the relief svught herein aro poctions
| 105 and 363 of title 11 of the United Stales Code (the “Bankruptcy C0") and miles 2002, 6004
and 9014 of the Federal Rulos of Bankruptcy Procedare (the “Henknintey Raed”)

Factnal Background
8. —-Prbarto tho Dobtors’ Chmpter 7 filings, the Debtor AB was in fos business of

among other things, inorigayro Loan origination and servicing. To maintain liquidity, the Debtor
AB would sell pnd/or sceuritian the lomns it origibated to finnicial institubons and others.

WMtA S18 v2 Danas

70
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 740f121 Page ID #:676

Case Ah TARO O08 2oate ly ipaiad HT BE Desc

Case 07-10942-CSS Doc5iS Filed 020/00 Page 3ol li

9.  Shurtly after his appolatment, with the astistance of bis Alpanoial advisors, FTI
Consulting, inc. the Truster leamed that the debtor AB owned certain morynpe boans (the
“Mortsgites Lonny”). Upon information and belief, the Mostgsge Loans wero reptrchised by AB
por to the Pettilon Date puiriniaat to terms of various loan piarchasé sgtcements mder which AB
bad previously sold the Mortguge Loans to third pertics. To thy best of the Typstne’s knowledge,
fnfirrndtion and belief, nt party to pnck loon purcbnay aprecmenis beve asseited amy contioning
interest in the Mortgage Loans tat were tepamchased by AB.

10. Wells Fargo Bank, Nitfonal Atsociation WF"), ix ite opacity ax Adtoinistresion
Agent, Texm A Callstcral Agent, and Tem B Collater! Agent (tha “Axsnt") mad the other Pro-
Petition Lenders, fiom tine to timo pintics to that certain Tenn Loan:Agreement dated wy of Fame

 

‘ 9, 2005 (aa amended and/or modified From tinae to time, the “Pre-Peiliinn
ssaert fntly perfected seourity Interosts snd Hens im substentinlty wll the nsects of the Debtors.

il. Since the Petition Dele, tao Loens have boen serviced by GMAC Morigsge
pursennt to a rcrviclng agrocmcat emtcred ety betvreca the dettor AB and GMAC Mongage
prior t tho Prtifian Pate.

12, The Trustes has actively sotght fo sail the Loans einer his irppoihtment; however,
his efforts have been severely hampereil by his latk of books ani] records, end in nddition, the
Joon documents, ¢.g., promissory notes nnd mor gages (“Loan Docaments”) evidenciog the
Mortgaze Lowes have never been lorated, The inbility of the Trustee to deliver the Loen
Documents to prospective purchasers hes provan to be a significant difBoulty, ax many
prospective parchosers of the Loans vere unwilling to parchasd the Mortgage Loars washout the

Lom Dociments,

WMLA 91803402 CLOOR

71
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 75o0f121 Page ID #:677

Case 1B TARY, cAlRe 26 Filed UH oie LPRTAR AANZ:20 Desc

Cass 07-10942-CSS DocSis FRed0V/2009 Page 4 ot il

13, Notwithstanding this diffloulty, the Trustee persisted bs bis efforts to identify
parties who may have en interest in purchasing the Loena, In addition to coatacts ade by the
‘Trnstne's financial advisors in these cases, FIT Consulting, the Trstee offered to sammppdcr the
Mortgage Loans to WE an the condition that WE sgree to tebe over the servicing obligations fhe
the loans, WF declined to do so.

14 Eventually, the Treaster recelved an offer Sor the purnhass of tha Mortgage Lom
for tea percent (30%) of the unpaid prlacipal bajance of the Mortgage Loans, or-opproximatcly
$194,310, a3 of Jaquary 9, 2009, from Hexagon Mortgage LEC or its designoo (the “Pinchatsr”)
vom the terthis and conditions act forth in the Morigero Loan MLPA (Ihe “BAL2A") to bo execnted !
subsianffally bn the form nomaired beneto ms KEEL. The sade of the Mostgsge Loens to
Purchaser ls conditioned ealy wpon Pucchtsoy’s ability to obtasa titde iasarance for the Moxtange
Loans ovidencing o-walid first ar sccand Hen s the ease may be, and other gixtard closing
conditions, The sale of the Moztgago Loans shall be on 9 pervicing-relcased beals, Le., the
servicing of the Mortynge Lomas will by Usosfbrod fom GMAC to 1 cervicer ta be designated
by the Purchaser.

15, The Trustes believes that votes the cioomatances, the offer made by Purchmer is
fear and reasonnbte, particularly in light of cument market coalitions, the netuse of the Mortgage
Loans, and the lack of Loan Documents, Therefore, by this Motion, the Trasies requests that the
Court epprove the auc of tho Mongage Loans pursuant to tho MLPA, without teaturse, on mn ms:
iy, wvhero-is bein, with no representotions or warmntics of any kind by tho Trasing, free gad clear
of all liens, claims, encumbrances atul other interests pursunnt to sections 363(b), (f) and (m) of
the Bankruptcy Code.

WTA SUAI34v2 61/2609

35

72
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 76 of 121 Page ID #:678

Case et Res bl AY Ho eaHEE “HARES BPP Ds

Case 07-10842-CSS Nine 519 Filed 01/20/09 Page 5 of 11

Natore O1'The Morten rt Loans

16. A schedals of the Mortgage Loena that the Trustet: proposes to sell by this Motion
is ennexed hereto ies Exhibit. In sumunety, as of Jenosty 9, 2009, diene were Ewenty one (21)
Moctqnpe Toons, with wa ngipepaie onpeld pcincipal balance (“YNB") of spproxisutely
$1,943,102. Of the twenty-oné (21) Marigage Loaus, five (5) are fret pelocky Bens and
mitifigaped on the property pctuiniig the: Mertizage Loans, and sixteen (16) aro second prtociy.
Hone and sixtyage on the property securing thi Mortgage Loans.”

17. ‘Aecordilig to data provided by GMAC Mortgage, four (4) of thro Moztga go Loaas
ie currest, on (1) of the Mortgage Loans is currently thirty (30) drys delisqnent one (1) of the
Maitgago Vox ix sixty (60) Gxyn Gelingents threo (3) of te flest-tien Mortgage Loans ore
ciictéaily fa Serseloitre: one of the Mortiings Loans bs in REQ; wad ckewen (11) of ho Mortgage.
Lonas have boen charged aff dus to the: first priority lion bolder have fororivoe] oa the property
scouring the: Mortgage Loans and there having been insufficient procveds to satisfy such fies
priority Iisss. Asaf the daft hereof, GMAC, pursunedt to the terms of the Subservicing
aprovment, ban en poriog defences npoat the borers of th sine MortgagoLons
which kawe been charged aff.

Sallerst Termes Of THe MLPA

18. ‘The MLPA coniains the fitlovriog salient teens and conditions’:

(a) Teo Trustee, will sell, and Purchasdr will pucebxso, all of tho Trustoo's right,
title end interest in the Mortgage Loans, without reconrse, ax-#s, where-is, and

 

© Or seie tive flatt priority Ren maarigtees JP Morgan Chast: Beak bes xseectod that R pecchoood enc o€ the bit

Les ST re a ecpadeation or ald ‘The Tresico has reqmected Som

pec tle idan Bi po AD ee eee Chonan bot te date, hers not rectal
fectority responding te Wo Trustoo’s request, Ee Morgan Chast Dunk provides such videncn prior

Ha eae beter a Tories wil witb ti Ke tram "Eke batt Coober plaled hereby, ta which Porchoscr

hes coRtente:

| WIA 91812 OLS

58

73
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 77 of 121 Page ID #:679

Case L ves inin Gees 2 bok len Fi spat 1p RAO F apae:20 Desc

Case 07-10042-CSS Doc 519 Faodov2009 PageSofli

without any sorviving representations o¢ wacrentics of any kind, free and clear
of el! lieas, clakms, encumbimecs er other intaresis potsoact to tection
363(0), (f) end (on) of tha Bankruptcy Code;
(h) The Purchase Price shall be ten percent (1096) of the apmregnic UPB ofthe |
‘Mortgage Loms as of the Closing Date;
(c) The Porchain Price whell be poid de full fn cash on the Closing Dato; |
(d) The sale of the Mottiiige Loans to! Purchster shall be eabjoct to higher and’ |
better offers: provided, however, that if the Perchasey & mot Hilfnatcly the
“purofimser of tha Mortgag? Loans due to a Bigher end better off having been
received, then Purchater shall be exited to upe to $10,500 For wstuil onf-oF-
poskel expenscs soomrod (lhe “Experian Relinbursemetit”) plus w$20,000°
Drcak-tsp Bor (Ue “Drealsop Fee"), payzhle fine, znd only from, the proceeds
of tais of the Mortgago Loayi, a3 an expenso rembersemant.
Conspetit}ve Bitdton
19.  nadkStion, atnen the proposed salt is subject to higher sod better offers, the
Trstes hes agreed with the Pixchater to apply the fhllowlig procedures Sor acy oopeting
offers Sr Oe Mortgage Loans"

 

(a) Any competing oflex mani be foe ell of the Morigage Loans to be purchased
by the Purchases, as-fs, wheres, with no repecsznintions o¢ warrentics by the
i ‘Trastee.

 

2 =the faltooicg Is surmary at, tod fs presented etieSo bly Tor tse commenter of the Court. To the extent my
"te hieialeterrs oh rotmeeuennt ike ferns of tho MLPA thal contro!
' ‘These pencedora ar by ppreciacet of the Traits end tite Rirchaere: Undér the cloumathers of fico casts and
Bienes rt ge oboe SE GWA seckGah prist poral aT bag karcildes by GHUSEIL,
6
WEIA 91BI34vz 01/0709

&7

74
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 78 of 121 Page ID #:680

Case LGA SARMs CRE yale EEE a AE LyAded deag2:20 Desc

Case 07-10942-CSS Doc519 Fied:01/20%09 Page THU

(o) Any compeling offer mest be for the Porehase Price pls (0 ovebid of
$25,000 and (Bi) kn ertound equal to the Expense Reimbursemicat pts the
Breslo-Up Foe. :

(@) Any coarpeling offer nue achenit x weston bid ty the Tresion one forex |

sabstentiolty similar ne the MLPA. {orith any propoacd different teama to be
blacklinnd to the MLPA) (‘Campoting BEI"). i
(8) on or befare February 5, 2009 at 3:00 pire. (prevailing exstern time) (Did
“PDeseiine”). Any Competing Bid must be accompanied by an eamest-meory
depouit equal ta 20% percent of the Conrpetinig BEd. : :
Auciion:

(c) In the event a Competing Bid ie received, #0 nection skal! be bold on Febroary
5, 2009 at 9:00 a.m. (prcvoiling exstem time) et the offiecs of Fax Rothschild

LLP, 919 North Market Street, Suite 1600, Wilninyton, DE 19801.

’ Sale Homing:

. (f) The Trostce shall usck appeal of the male of tho Motlgnge Loans to the
Pucclinces or Conrpetitive Bidder at a hearing to be held on February 9, 2009
at 10:00, at the United States Bankruptcy Court for the District of Detreare,

824 North Market Street, S* Flocr, Courtmor 6, Wiknington, Delaware

{9801 (the “Sato Heating”): The Sale Heering may be sdjoucnod wichout

\ forther notice cxnept a4 wnndttoced in the Basikroptcy Court at the Sale

| Hearing.

Wat [A 912)34,) G1/2009

795
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 79 of 121 Page ID #:681

Case 1:1 7chka baie Gag Zook lab U2 HHida CRISS 12703 opGR:20 Desc

Cose 07-10942-055 Dechi9 Fad 01/2009 Page Bot li

and Bask:

20, By this Motion, tho Trance is sccking catry of an order (fhe “Order”, substantially
in the form witachedl hereto ax Echibit C} under'sictions 105 nad 362(b), (£) and (m) of the
Bankropiny Code antborkzing the ‘Trestes to eater Into the MLPA.

Sale Oatytbe Ording Con OB i]

21. Section 363(b)(1) of the Bankruptoy:Cods provides, ia relevant punt, “the triste,
ater notice anda heratng. may use, sell, or lense, other than in the ordinary comme of baniness,
propesty of the eatnte....”

ye

72, Asaleofesscts pursunl to section 363(b) of the Bankruptcy Code should be
authorized as long a3 the transaction ts supported by: coond bustoces fodement. Seo. og, Ine

Marjin, 91 F.3d 389, 595 (3d Cir, 1996); Ine: Montpomery Wend Holiting Coro. 242 BR, 147,
153 (D, Del. 1999 In ko. Dole & Hudson Ry, Co. 124 BR, 169, 176 (D. Del, 1991}; Ine

“Trans World Alitines, Ing. No. 01-0056, 2001 Bankr, LEXIS $40, at 29 (Bankr. DL Del. Ape 2,
2001).

2. Cow typically consider the following factors in determining whether a proposed
adie sotisiiea the sound business judgment stemtard: (a) whether a sound besioess Justificalion
crisis to support.the transaction; (b) whether adeqttate and reavonable sotice of the ssko was
given to interexhid parties; (c) whetber tae safe will produce a fiir ard reasonable price For tbe
| property poupossd'to be sald; and (d) whether the partics to the sale have atied fe good faith. See

Delwats @:ttndson Ry, Co., [24 BR. at 176; Inve Phoents Steel Comp, 828K. 334, 235-36
(D. Def. 1987),

24. Asovsd business purpose for the sale of axscts potside the ardinary course of

bushiess may be found where sach a sale [x necexeary to proosrve the value of tha aasets fox the

WM LA SIF r2 72009

39

76
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 80 of 121 Page ID #:682

:20 De
Case L1G ATABMS-cBee nea AA OFS HHRGEMONSRA =

(rave 07-1094240SS DecSig Sedo20/09 Page 9of 11

estate, 28 creditor of Intereet holder. Seo ep, In. xo Abbowre Dabics of Pennsylvania, 783 F.2d ‘
143 (hd Cir, 1926); Ia 10 Lice} Corp, 722 F.2d 1063 (2d Cir, 1993). The primary. poe! of eny |
proposed sale of extate property is to madman the procoods moeived by the estate.
25, The Trustes roapeciflly sibuilis that the foregiing ceitetia are sitisticd here. |
First, the Trusico subotits thet sound business justification exclet for the rals of tha Marteage ;
Loans in that the Thies wax pipolnte to Fiquidity tho Debora weacts, Secoind, the Trustee
pedposes $ pexve notice af the proposed sale on such parties a2 is roqaied by the Bankrupicy
Code and Bankriptoy Redes at least terenty (20) days prior to the retam date bereoa, aod in
ndditton, iuieads te publish notice of the aale in Nasional Mortage News, an indestry
publication which reaches mpprnciicly 9,000:rcadex weekly fa the thorigage-Induntry (or in a
siniles publication), The Trmsteo rubenits ttixt sph notice fa move than adequate end is
inmbscnily reasonable wades the clreumstances, Third, the Trustee belleves that the Purchase
Price js fair ead reasonable, This determination ia besed, inter pila, opon the Trasteo's effets to
poll the Mortgage Loans, the eamoxt economile climnta and statite of the martgage industry, the
nator of the Moctguge Lost, und the Thastt's Teck of Lows Documentation. Under these
ciroumstmnces, the ‘Trastec bolicves that the axle af the Mortgage Loans st fo Prrchasa Price ix
the highest nod. best offer otfninals\s: Moveovet, the continuing deterinention of capital sneriets
and recessionary conditions snike Rt possible, if not peuboble, thes the value of the Morigage
Locus fs muxiniond by a vale as soot ws tcasombly procticable, Finnily, tho Trusice and
Fancliser ave negotiated the teans of sale of the Moitynge Loans at arons-longth snd] ta good
faith.

WHIA 91813402 ODOR

ao

77
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 81 0f 121 Page ID #:683

Case 1:lacbly HRABHG-CBae 2Dodtad A LARAD oferta IMaPITUEA20 Desc
Lagibe ae eat Page 61 of
Case O7-10942-CSS DocSi9 Fied eis Pace 10 of IL

 

26. The Trustee proposes to sell tho Mostyags Loans free and clos of say nod nlf,
Gens, olxims, cricnmbemnces or other interests pucstient fo saction 363(f) of the Bankmpity Gods,
with exy such Heus, claims, cocambrsaces or other interests, if any, stisching to the procends of
sabe of the Mortgage Loans,

27. Section 363{() of the Bankroptsy Code allows for the xalo of axects Ibpe anid cise |
of Bens, clainss, cocombrmuces on interests if any ono of the thtlowing aro meet: (7) applicabts
vonbeskruptey bew permits sals of such property fee end clcar of sock interests; (H) euch cotity
Cones} Gul) toch inserest Js w lien. end the prion at Which cock pooperty Ur to be sold fa greats
then the valae af al] Hens on such property; (iv) suck Eokcrest £3 in bons fide dhepates or (v) anch
entity could be capeiled, ina deg or equitable proceeding, to accept @ monty astiogaction of
sock interest, 11 ULS.C, § 363(f) (2008).

28, To the bent of the Trustec's knowicdge, infiemalion and betiaf, no party other
than WP, the Debtors" pro-petition lender, bas sssericd 2 Hen or other Intcrext in tha Mortgage
Loa The Trustee belicwes that WF will cansest io the ale af the Mortgage Loss om the terms
get forth in the MLPA. Tharofare, scctivn 363(f) will be satisfied,

Netice
29, Nollce of the eclief sought berein will be given to: (n) the Office of tho United
States Toustee; () any knows prospective purchasers; (c) known holders of pro-petition [ens
agalnsi the Debtors’ property; (d) the tweaty (20) largest unsecurtd oreditars of each af the
| Debtors; aad (c) those pariios requesting notice by filing of 1 natios of appearance in accordance
with Beolaupicy Rule 2002. ‘The Trustee will also publish a notion of the nile proposed hereby
| is Notional Mortgare News or sicallar publlestion, The Trestoe robrnits thet-such notion is

10
| WMIA SIAL Z4v2 SU209

78
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 82 0f121 Page ID #:684

=a

a See Ser

Case 1: saiactarapals Rania. Mle, ein HBS: 20 Desc

Cap 07-4 10942-CSS Doo 518

tacgoled fo reseh all partica who winy have set interes! te dhe Mortgage Loess or may be
‘interested tm submitting» competing off, and robmits thet no other ar further notion need be

given.

01/20/09 Page 11 of 11

30. Novprevious motion for the relief requested hereim hes beee made this

orany other comt.

“WHERERORE, the Trustee respectfully mquestethet this Court grant the rolicf 4

requested herein and mei other eelief'as ensy be fast mad proper,

_ Ferpeery 20,2009

WIA 99812 812008

cs)

hi

aA est

 

Jeseph C, Comesu

292, Madison Avenue, 17 Floor
New York, Now York 10D17
Tolephore no, (112) 972-3000

Attomeys Gar Tregy L. Klestedt,
Chepker 7 Trestte
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 83 of 121 Page ID #:685

Case 1:17-bk-11748-VK Doc27 Filed 11/27/17 Entered 11/27/17 15:02:20 Desc
Main Document Page 63 of 75

 

EXHIBIT -8-

mee ee

 

{ VERSARY PROCERDING-S.ROSENBERGPage
a

80
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 84 0f 121 Page ID #:686

VERSARY PROGEEDING-S.ROSENBERGPage:

Case 1°17-bk-14748-VK Doc 27 Filed 127/17 Entered 11/27/17 15:02:20 Desc
Main Document Partie 84 of 75

 

Case 07-20943-CSS Dot 499-1 Fled 07/2417 Page 34 of 64

 

E58 TY ena, Wn, Irestiegin, DG ko 7 Lag Dette
¥en 29, 2817

North Bits, California 91343

RES BOK? POLA Lok Nombor 174071,

“Pha weil expand to your Preece of tnfiematiog Act (OLA) request mectred om May 25,
ONT bs wAlEh yoo epee wy NOIC powsr of ndomay recotds thax reférenos Jon Bickerton.

Boned find copier of the rnconds Socsied by the PDIC (codeletiag of & total of 42 papoa)
week ce trpoval yoo yoor mapest, Howores cela iafomadon i oss recocce hs beco
redactod perwomel to POU esmnptoos 4 aadioc 65 U.S.C. §55200K 9), sate (0X8)

Hiieenption 4 pemalta tho withholding of ade secrets, aad oofidenttal or prlvieipod contra!
ce Banoctal Lafoanallog obteloed from « pextols. Beaneption 6 peomita tho witbbobSiag of
pecsoocel end noice! filaisd slratlat files the Getlorar of welch wenld consis « cloeddy
omyratrated Invasion of peal pelvaay.

You may codtsot thn at 203-562-2007, o¢ oor OLA Public Lilian, Acting POOC Oniboderact
Bexjeoia B. Vecgha, by email ot BenVeurkn® flzstey or Ulephoan ol 703-362-6040, for uxy
ferther azsltbmnce and tn why arpedd af yor requett. Additionally, yoo rary contact (he
Office of Government oltes Sexvivee (OGG) at tho Netiooal Archives end Reson

Records Admintstcetlon 6601 Adolph! Road-OGES, Catlegs Pex, ileryland 21740-600}, coset
at fakes af 2012-74 5770, tol feces al 1-877-684-GH48; ox Paceledla at 200

TAL-S7O0.

If you aro wot satisfied with tbo response to this mquoet, you tnay adenieteeratively hy

wartting to os FDIC's Geseral Coucse], Year appot] matt bs pormaciad oF of

tremmmelited within 90 days of tho date of the response to yor request: Yooreppanl bowl be

eddieaead to tho POINRA Ocodp, Logtl Divtilon, PIC, 550 17h Servet, NW, Wasblagton,

DCi'2Hi29, ‘Please cefix bo tho Sig antiber and tacts any eddisiontl infiamaroa thas yoo

would {il the Geoere! Coanrel tn consider. |

 

 

 

81
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 85 of 121 Page ID #:687

Case 1:17-bkL1748-VK Doc 27 Filed 11/27/17 Entered 11/27/17 19:02:20 Desc
Main Document Page 65 of 75

 

Casa 07-10943-CSS Doc 499-1 Fiad 07/24/17 Page 33 of 64

Paget ene 44564

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VERSARY PROCEEDING-S.ROSENBERGPage

82
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 86 of 121 Page ID #:688

Case 1:17-bk-1L748-VK Doc 27 Filed 11/27/17 Entered 11/27/17 15:02:20 Desc
147-0 Main Document Page 66 of 75 |

 

Cage 07-10943-CS8 Doc 498-2 Aled 07/24/17 Page 34 of 64
Pipa di ‘
CIT Bank, HA omoloyees requesiod to be atiomoys in fact an IndyMac Boni, F,6.B, and IndyMao

 

Astron Wed

 

 

 

 

I
if *_Tichewal Renee fey Lattnd Proer of Anterwcy foe Asean Roa bnudtlas Earplayien SUB eh

1VERSARY PROCEEDING-S.ROSEN BAERS Poge

83
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 87 of 121 Page ID #:689

ATcbkelI7T4BVK Doc 27 Filed W27/17 Emered 1/27/17 15:02:20 Desc
Case 1:17-bk-2274 Main Document Page 67 of 75

 

 

Case 07-10042-CSS Doc 499-1 Filed 07/24/17 Page 35 of 64

 

 

"The Janta which the Aitamey(a}ti-Fixct ahed use for sodorsing promissory notes or preparing allondes 4
+ | promissory notes le mus fokows;

Pay bt andor of
cance
Without Rooourca

FEDERAL DEPOSIT INSURANCE CORPORATION as
Resoolwor for Indyfleio Fedora} Bank, P8B, Peesdena, Caifomia,
And indyhiao Bank, F.8.8,, Paandona, Catforda

All thet documents of easignmont, convoyune, of tunsfer hell contaln this sentence: "This «
exslgnmant f& mada without mecoume, representation or wacmaty, expres or Implied, by the FDIC In fe
comport capacity of a9 Redolves.”

 

Jumsiral Raqetil for Uackad Petey a0 Atdéraey ee Asetiakeg RaaD/Tanttretion Ea plejast WHIP he ‘

 

 

 

SVERSARY PROCEEDING-S.ROSENBERG Page
a?

84
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 88 0f 121 Page ID #:690

 

ATbeLLTAB-VK ‘Doc 27 Filed 11/2717 Entered 12/27/17 15:02:20 Desc
al Maln Document Page 68 of 75

aes

EXHIBIT -9-

 

 

_ WERSARY PROCREDING-5.HOSENBERGPare

ce ee te
rrr rie F

85
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 89 of 121 Page ID #:691

 

Case 1:17-bk-11748-VK Doc 27 Filed 11/27/17 Entered 11/27/17 15:02:20 Desc

Main Document Page 69 of 75

Case 1:17-bk-11748-VK Doci12 Filed 08/09/17 Entered OB/09/17 10:13:27 Desc
Maln Document Page 1 of 2

UNITED STATES BANKRUPTCY COURT
CENTRAL DISTRICT OF CALIFORNIA

 

SAN FERNANDO VALLEY DIVISION
IN RE: CASE NO,; 1:07-b&-1 1748-VK
CHAPTER 7 .
Steven Mark Rasoaberg,
Debtor.
é
© PORES ZO c

PLEASE TAKE NOTICE THAT, on bebalf of DEUTSCHE BANK NATIONAL
TRUST COMPANY, AS TRUSTEE FOR ALLIANCE DANCORP MORTOAGE BACKED
PASS-THROUGH CERTIFICATE SERIES 2007-OAI (“Secured Creditor”), end pumusnt to
Rule 2002 of Ure Federal Rules of Bankruptcy Procedure, the underrigned requests all notices
given of required to be givon and al! papers required to be verved. In thle chec to creditor, any
credilore commilices, and any olher purlics-in-intereet, be sent (o and sceved upon the
undersigned eourvel and the following be added to che Court's Master Malling Lin;

ROBERTSON, ANSCHUTZ & SCHNEIDO, P.L.
BANKRUPTCY DEPARTMBNT
6409 CONGRESS AVE, SUITE 1
BOCA RATON, FL 33487
Robertson, Anschutz & Sdineid, PL.
Authorized Agent for Secured Croditor
6AOD Congress Ave., Suite 100
Boca Raton, FL 33437
Telophone: 561-241-6901
Facalmmile: 56) -997-4909
By: {/Sexn Ferry
Sean Ferry, Esquire
Emsih: aferry@rea flaw.com

17-480592 - Te

ROT KER, ESTATE OF
Raped, fhe Seveley

Be}

 

VERSARY PROCEEDING-S.ROSENDERGPage

86
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 90 0f 121 Page ID #:692

Case 1:17-bk-11748-VK Doc 27 Filed 11/27/17 Entered 1/27/17 16:02:20 Desc

Main Document Page 70 of 75

 

 

 

Case 1:17-bR-1174B-VK Doo 12 Filed O8/DO/L7 Entered OB/09/17 10:13:27 Desc
Main Document Page 2 of 2

CERTIFICATE OF BERVICE,

THEREBY CERTIFY that on Avguat 9, 2017, | electeonically Gled tha foregoing

with the Cterk of Court by wing the CMIECF system, and » (ruc and coprect copy has boen
gerved via CMV/ECEF or United States Matl to the following pasties:

CACERES & SHAMASH LLP
$200 WILSHIRE BLVD STE 400
BSEVEBLY HILLS, CA 90211

STEVEN MARK ROSENBERG
106 1/2 JUDGE JOHN AISO ST #225
LOS ANGELES; CA $0012

DIANE C WEIL (TR)
1900 AVENUE OF THE STARS, HTH FLOOR
LOS ANGELES, CA 90067

UNITED STATES TRUSTE (BV)
615 WILSHIRE BLVD, SUITE 1850
LOS ANGELES, CA 90017

Roberson, Anschulr & Schnetd, P.L.
Authorized Agent for Secured Creditor
6409 Congress Ave. Suite 100

Boca Raton, FL 33487

Telephone: 561-241-6901

Facelmile: $61-997-6909

17.588092. Sel
BOSRMAOO, ESTATE OF
Reqoon fea Serview

Page 2

 

eee ee

IVERSARY PROCEEIMNG-S ROSENBERGPage

70

87
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 91 0f121 Page ID #:693

en ed ns

Case 1:17-bk-11748-VK Ooc27 Filed 11/27/17 Entered 1/27/17 15:02:20 Desc
Main Document Page 71 of 75

EXHIBIT -10-

wr mrtroe sso ee

 

VERSARY PROCEEDING-S.ROSENDERGE;

71

88
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 92 0f121 Page ID #:694

Case 1:17-bk-11748-VK Doc27 Filed 11/27/17 Entered 11/27/17 15:02:20 Desc

Mein Document Page 72 0f 75

TS No. 2015-04438-CA

Qetober 17, 2017 VIA Firet Class Mail
VIA Certified Mail (return receipt requested)
Certified Number:
Refetence Code:
Isadore Rosenberg Property Addraa
1$914 Septo Street, North Hills Area, CA 15814 Sapto Street, North Hille Arca, CA
94343 p14
Trostee’s Sale Ne.: 2015-04438-CA
Re: Notice to Borrower of Peatponement of Trustee's Sale Pursuant
ta Civil Code § 2924(a)(5)

TORO Saurnas Deen Posrtonep

Notict ia bereby given by Western Progressive, LLC, that the Trustes's Salo set for 10/18/2017,
at the hour of 11:00 AM, at BEHIND THE FOUNTAIN LOCATED IN CIVIC CENTER

PLAZA, 400 CF¥IC CBNTER PLAZA, POMONA, CA 91766
~ Gaunyp of Loo Angdles, Stats of Califarala-has-boen postponed and resehedwlad. 2. 2. 2-2...

Now Foreclosure Sele Date:
The sale is now scheduled to occur on | U/28/2017 at the hour of 11:00 AM, al BEHIND THE
FOUNTAIN LOCATED IN CIVIC CENTER PLAZA, 400 CIVIC CENTER PLAZA,

POMONA, GA 91766
, Coury of Los Angeles, State of California, for the property ipcated at the agdregs abgve, as

move fully described On said Seourty Tustrument.

The coal property.is secured by & ‘Deed of Trust dated 03/01/2007, and recorded 03/15/2807,
under Instrumont No. 20070575007, Book —, Page —-, cecocds of (Los Angeles County,
Catilarnin, from Isedore Rosenberg, A Widower, a4 Grantors, to FIDELITY NATIONAL TITLE
COMPANY, as Trustes, to stcurs au obligation in favor of AMPRO MORTGAGE, A
DIVISION OF UNITED FINANCIAL MORTGAGE CORP, As Lendet; Mortgage Electronic
Registration Systems, Inc., As Beneficiary ., a8 Beneficiary (“Security Instrument’).

Stay Informes| About Sale Araivity.

YOU MAY NOT RECEIVE WRITTEN NOTICE OF POSTPONEMENT BACH TIME THE
TRUSTER’S SALE 1S POSTPONED. To ensure you have current information abpyt the gale, we
encourage you to monitor al] sale activity and attend the sale to protect your interest. The sale

may proceed without funher notification.
Version 1.1 CA PPLTR 0417 Page ! of 2

2524970995
2

89
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 93 of 121 Page ID #:695

Case 1:17-bk-11748-VK Doc27 Filed 11/27/17 Entered 11/27/17 15:02:20 Desc
Malin Document Page 73 of 78 [RECEIVED |
B1669. (FORM 1640} (12/15) | RECEIVED

"ExS, ADVERSARY-PROCERDING GOVERSHERT |" | ADVERSARY CRO
as ee St aefieéetety| (Comet Une Only) | 20

 

 

 

 

 

 

 

 

 

 

 

bi see ia oy
ve a epee, Aut ee yor eine ee a eb | spe mu oF ra
IN
a pevens pret. Rosewbery , Dana H Ee Bask Nat eOAL, Wevir
$31H Sepko Syreer pec Rend as 5 pastkee: Be a arents
aaah Watts, ce AVAYS a Tee nena arn

ATTORNEYS (Kaw Robertson , je
LSchoed, EXo% coraness Ar

WA Suite 189 Boca er
eR oes refit Aekeaytig 72

 

 

| PARTY (Chock Onc Box Only) PARTY (Check Ons Rox Only) .
eg Dobtor 9 U.S. Trstew/Bankauptcy Admin O Debtor DUS. Tromee/Aenkuptcy Adan
o Crextitor a Other pe Crndltor e
Oo Tmstee 9 True of

 

CAUSE OF ACTION (WRITE A BRIE STATEMENT OP CAUSE OF ACTION, INCLUDING ALLULS. STATUTES INVOLVED)
RASS From & predatory home loan, to Pee ee” de cwase)
who 50 2 Nenenrian. & Goor <a Se wh Cane &T oT) a Sexe

flse
ane. a foal

  
  
 

 

   

rESenyS fi BUCS TTS

(7 61-iccberpextallry - 157240\'5). dora mappart
€4-Diactargoobiliey - [S2K0X(6). rAdUul acod maalictoans Lypuzy

(7 63-Dictargenbiliy - §52.Ke)(8), aude bean

1 6+ iechergoabiley - MTKOMIS), Avorn or argues uilon Obl g atl oa

 

(oder O23 domnenis suppor)
FMP Pent) — Yalhetty, Priectiy or Metros ef! Uren (1 6s-Discturprebibty - othee
) WO 2p vekidy, polarity ox ssxtamt of oe or tee haere fx propacty
| ERE? TOO(7)-- Lajomctive Rell
FREY 290165) — Approval of Selo of Praperty (lav ise care ast box el thy
C1 3-Agpreval of sla of prepecty ol cxtate ead of w oo-owaet' ~ $3630} [D ratypee ive reel = exes
TRY Pott (4) ~ Oteirctbed/Rarecetion of Mtocterya FROP 76810) Sabor wl wetion of (lain wv Enterest
C1 41-otjaction ¢ revecation of dacharpe - F7TI(OMA MSD C0 e1-Siboedization of chzim or mntesex
FREP 7eei(3) - Leowosten of Ceafrmaiied FRAP O91) Dodarnsery
10 St-Revecnion of confintticn Tl 91 Todgmment
FREE T0¢1(6) — Dischargeetilty FEDE TWIG) Drtenoleston of Rumored ction
TJ ee tect prnllicg - 52a NT} LT4).(14 A) pelonty tex eternse (57 ot -pcesmization of ccmoned chats or came
| Cet Diehsargectitiey = 452602), Galen pretences, face rproretadn,
1 ectaa! fad OGw

(0) ep-pistieergititiny - 5523060), finod as Bducury, ombexstereat, lvesy = (C)SS-SIPA Case — ISS. 7am et-zey,
: EE oes CF ctotes tig. obser actions that work bare boon boeayht wetter cont

 

 

Uf cocdeted to backrepicy cae?)
Sw Check if this case lnvolvos 5 subijantivy iupe of state few 0) Chock Sf this {x axserted to be = clae action usder PRCP 23
PxChock if'a jury nial ts demanded ia comptelat Demml 5390, O00. °Fino

 

 

 

 

| Other Relicf Sought

 

90
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 94 0f121 Page ID #:696

Case 1:17-bk-14748-VK Doe27 Filed 12/27/17 Entered 11/27/17 15:02:20 Desc
Main Document Page 74 0175
Bisées (FORM 1649) (12/14)

SUCICTERS
{-l7-b

 

~ | PEVISION OFVICE
wa. [Sau Ferwesdp Fal
5 Sun Fay

 

 

 

 

 

DISTRICT IN WHICH ADVERSARY 1S DIVISION NAME OF JUDGE
ae OR
SIGNATURE OF ATTORNEY (OR PLAINTET)

Dhow, mo Rooney, (“Plain tt)

. PRINT NAME OF ATTORNEY (OR PLAINTIFF)
November 27, 2°V7 Sieven mark Rosewbers

 

 

 

DATS

 

 

 

 

INSERUCTIONS

The Ding of xbaskruptey caus creates sai “eatato" usdes tbe jurisdiction of the bankripery court which cocasts of
all of tha property of the debtor, whenever that propesty Ls located, Bocmiso the bankruptcy estan fe 20 extensive and the
jorisaiiction of the const 20 broad, there may be Iewauite over tha property or poopesty rights of the estate. ‘There lab may bo
fewauits coocemlng the debyor’s discharge. If such = lawauit bs filed in a benkruptey cout, icls called an adversacy
proceeding.

A patry filing an adverssry proceading nat also mast complete aad {ite Form 1040, the Adversary Procecdleg
i Cover Sheet, untess tha party Glee the adverary procbading clectronically through tiie court's Cass Macaipsrooay2ectronic
(Ceso Piling syrtam (CM/ECF). (CWECR capnmes the Information on Farm 1040 xs pertaf the filing process.) Wheo
eee tho cover sheet surmtiuriaes basic Information on the advermacy procooding. The clerk of court nooda the
{iuformastlon to process the adversary proceeding znd prepare reqpuited statixtical reports an court activity.

‘The cover kheet sad tha information cantileed on 3t do wt seplace or supplameot the Gling aud rervica of pleadings
or other papext ed required by law, the Bankruptcy Rules, of the focal mikes of court. The cover sheet, which Is larysly welf-
explanatory, runs bo completed by the phdntiff'n rttorpsy (ar by the plaietiff if the plabntiif is mot reprecented by un
ation), ‘Asepimnta cover theet must be walmitted to thas clerk for each caniptsint filed,

Phictifis and Defeodants. Give ths names of the phintlffs and defendants oxsotly us thoy appear oc. the consplalnt
Attorneys. Give the pames snd adckestscs af the attorneys, If oowo.

Party. Check tha most xppropiidte box in the first cohrnts for the platatltfs and tho necomd cofamn Sor the clefendnts
Detmond. Enter the dallxr eonnt being demanded in the complaint.

Sigialitre, This cover sheet rast be signed by tho stiomey of ropurd is the box on the secund page ef the forms. Ifthe

plilbtlil ix repirecoted by a Law fran, # member of the firm mmet algn. If the plaintiff is pro 2, tat fs, not represented by an
attorney, the plaintiff must sige.

91
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 95 of 121 Page ID #:697

Case 1:17-bk-11748-VK Doc 27 Filed 11/27/17 Entered 11/27/17 15:02:20 Desc
Main Document Page 75 of 75

Adversary Proceeding Cover Sheel- Cont:

Additional Deferdents

Ocwen Loan Sarvicing, Inc Ove wes *- Bank Street
P.O Box 24781 SRZ act Wale

West Palm Beach, FL 33416-4784 frAsadsewa, ca AN \o\

Alfance Bancorp, Ina
845 Commerce Drive
Oak Brook, | 60523

Allance Bancorp Estate Trustee
Charles A. Stanzlale, Jr

100 Mulberry Street

Four Gateway Center

Newark, NJ 07102

 

MERS

Mortgage Electronic Registration Systems, inc

1818 Library Street

Sulte 300 |
Reston, VA 20190

Deutche Bank National Trust Company, As Trustee
For Alliance Bancorp Mortgage Backed Pass Through
Certificate Series 2007 - CAQ1

Authorized Agent: Robertson, Anschutz, Schneid, PL
6409 Congress Ave, Suita 100

Boca Raton, Florida 33487

vee pete DN of rr eee eeer rene nees a enessaernni ts ues
United States Trustee (SV}

915 Wilshire Blvd, Suite 1850
Los Angeles, CA 90017

Trustee Amy Goldmang

633 W. Sth Sireet, Sulte 4000
Los Angeles, CA 90071

92
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 96 of 121 Page ID #:698

Cas@|l:17-ap-01096-VK Doc16_ Filed 02/13/18 Entered 02/13/18 09:48:09 Desc
Main Document Page 1of25

WRIGHT, FINLAY & ZAK, LLP
T. Robert Finlay, Esq., SBN 167280

—

 

 

2 ||Nicole S$. Dunn, Esq., SBN 213550
3 ||4665 MacArthur Court, Suite 200
a Newport Beach, CA 92660
Telephone: (949) 477-5050; Facsimile: (949) 608-9142
5
6 Attorneys for Defendants, Ocwen Loan Servicing, LLC
and Mortgage Electronic Registration Systems, Inc.
7
8 UNITED STATES DISTRICT COURT
7 CENTRAL DISTRICT OF CALIFORNIA
10
, 11 |{Inre: STEVEN MARK ROSENBERG, Bankruptcy Case No. 1:17-bk-11748-VK
= wp Debtor. Chapter 7
= 3 13 Adversary Case No. 1:17-ap-01096-VK
==== == 14 || STEVEN MARK ROSENBERG,
SS Tr: MEMORANDUM OF POINTS AND
a Plaintiff, AUTHORITIES IN SUPPORT OF
= 16 |v, DEFENDANTS’ MOTION FOR
= 4 JUDGMENT ON THE PLEADINGS
| ALLIANCE BANCORP, INC (Estate),
18 || MORTGAGE ELECTRONIC Hearing:
19 || REGISTRATION SYSTEMS, INC., Date: TBD
OCWEN LOAN SERVICING, ONE Time: TBD
20 || WREST BANK, DEUTSCHE BANK =| Crirm: 301
21 || NATIONAL TRUST COMPANY, AS
> TRUSTEE FOR ALLIANCE [Filed concurrently with Notice of
BANCORP MORTGAGE BACKED _ | Motion and Request for Judicial Notice]
23 || PASS-THROUGH CERTIFICATE
54 || SERIES 2007-OA1 AND DOES 1
THROUGH 25, INCLUSIVE,
26 Defendants..
27 $$ —_—_—_——
28

|
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’
MOTION FOR JUDGMENT ON THE PLEADINGS

 

 

 

93

 
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 97 of 121 Page ID #:699

Case

TOME eras

Oo Oo YN DR NN

10
11
12
13
14

16
17
18
19
20
21
22
23
24
25

26 |
27

28

 

Il,

 

TT.

IV.

1.:17-ap-01096-VK Doci6 Filed 02/13/18 Entered 02/13/18 09:48:09 Desc

Main Document Page 2 of 25

TABLE OF CONTENTS

 

Page No.

INTRODUCTION. scssiseeiseceee sie rsh os camera tga ies ARE aa erin segue Pana I
STATEMENT OF FACTS... .cesesesscesengenseeesees ag sea <apumypyiersnayeonosat tant ana’ L
B. Loanrand Foreclosures cccccisiasceonteyenstn ces aapcesescegiesuaaiae ta sensetaves coves eesic 1
B. Plaintiff's Prior LAWSULIE..csecescesseeces scoters Wiyieeees OLE eo Fe Tt NG ae Sea psttiale 3 3
JURISDICTION. .cpcsocerewaphte gesting Mae aso ary eee eon Gye 3
THE STANDARDS APPLIED TO A MOTION FOR
JUDGMENT ON THE PLEADINGS. .... ec ecccsesesessesnsenesesuseessessaseensees 4
LAW AND ARGUMENT sggsssscassgsscannnas capingenticnannaninnnncitan cess sap iietnri 5
A. Any Forgery, Cancellation or Rescission Claims are

Time -B arred sugsssassxncsatanavaunssausapaansiu aspcaass sien ietleizsyaiv cea steeagccwascupintinel 5
B. Plaintiff's First Claim for Violation of 11 U.S.C. §524(a)(2)

Fails Because That Section Only Applied to Personal

Liability and Cannot Void a Creditor’s In Rem Rights........i. eee 7

C. Plaintiffs Violation of FRBP, Rule 3001(c)(2)(B) Fails
Because a Creditor’s Right to Foreclose on the Mortgage
Survives or Passes Through the Bankruptcy o......cisscnsseeesssesereas 8

D. Plaintiff's Fourth Claim for Fraudulent Concealment and Fifth

Claim for “Violation of 18 U.S.C. 157 — Re Fraud” Both Fail .....10
1. The fraud based on concealment is time-barred ..........-:ceesene 11
2. The claims are not specifically pled susvscsssisavsicarseassnnrexasnnrvesss 11
3. No duty is owed to Plaintiff... gescssnpeuusscarannenmnuuyarunacione li

 

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS?
MOTION FOR JUDGMENT ON TIIE PLEADINGS

94

 
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 98 o0f121 Page ID #:700

 

Case@|l:17-ap-01096-VK Doc 16 Filed 02/13/18 Entered 02/13/18 09:48:09 Desc
Main Document Page 3of 25
1 4. Plaintiff lacks mle to challenge th the © Assignments
or securitization ... sos atectopacdbhansavagvasdtesrebsscdivonsbsecsnsense LZ
2
3 | E. Plaintiff's Declaratory Relief Claim Fails Because it is
4 Duplicative and Plaintiff Has Not Sufficiently Alleged “a
Very Significant Possibility of Future Harm.” poy...ajpesntencios 14
5
6 IVI. CONCLUSION ......cseescsrrersreueccer sys cnanpena seengqengenetnensannatoasamenanenesinena gare 15
7
8
9
10
11
18
19 |
20
21
22
23
24 ||
25
26
27
28
————— — — - ie a
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’
MOTION FOR JUDGMENT ON THE PLEADINGS

 

 

95

 
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 99 of 121 Page ID #:701

Cas@|1:17-ap-01096-VK Doci6 Filed 02/13/18 Entered 02/13/18 09:48:09 Desc
Main Document Page 4 of 25

TABLE OF AUTHORIFIES

 

1

2 Page No.
; Cases

‘ Ashcroft v. Iqbal

>|] 12 U.S. 662, 678 (2009) cecccccsssscseserecesseseeesnssnnseogeenserete umn ucesec eum
6 Balistreri v. Pacifica Police Department

TN Cth Cir, 1988) 855 F.2d 1421, 1424..cccscccsssssnstsmaseeesstensovenstnatssssesasuagnaneeeed
; Bell Atlantic Corp. v. Twombly

. (2007) 550 U.S. 544, 127 5S. Ct. 1955, 1965 vecicinescereess LAT SRA eavanainiue deeioerptctmeD

| Boyce v. TD. Serv. Co.
(2015) 235 Cal.App.4th 429, 438 (2015) ....cscsescrescssscsesessnsaseerensrsiaerseigrietsiree 4

—
—_

 

| calvo vy. HSBC Bank USA, N.A.
= 13] (2011) 199 Cal. App.4th 118, 122...csejsstsuesisnneitnitsiinetiannaniennete 13
== = 2 7 Castaneda v. Saxon Mortgage Services, Inc.
%= 1 |) 697 B.Supp.2d 1191, 1198 (BD. Cal. 2009).....-ssscssntnteasisesenesnesteistnnessun 12
= 16 Cesar v. Charter Adjustments Corp.
17 |) 519 BR. 792, 797 (Cal, B.D. 2014) ccccccsccssssvecsseuesssscescertenssntsceitssnsegesanstnessnseeT
8 Conley v. Gibson
19 355 U.S. 41, 45-46 (1957) cccscsssccvsessseceesesnvevennnpseseeveseennenneee secccuuasnsesssusgeseseeeee5
= Copesky v. Superior Court
21H 999 Cal. App. 3d 678, 694 (1991 veccssssscsscsessesevecstsssssanusseusibebyiuntousgvenseniteqea 12
= Coral Constr. Co. v. King Cnty.
73 I 941 F.2d 910, 929 (Oth Cir, 1991) sccsscceressesesesesenen dessesscesrssnnsecsrnsceisunsesssense 15
24 | Dewsnup v, Timm
25 |) 502 U.S. 410, 418, 112 S. Ct. 773, 778 (1992) secccsnseccrecerssrevesssvenguesannenssergensssees9
= Durning v. First Boston Corp.
27H (Oth Cir, 1987) 815 F.2d 1265, 126 Torsessccsssssssnsensesare ———— 5
28

ii

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS*
MOTION POR JUDGMENT ON THE PLEADINGS

 

 

 

96
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 100 of 121 Page ID #:702

Casel:17-ap-01096-VK Doc16_ Filed 02/13/18 Entered 02/13/18 09:48:09 Desc
Main Document Page 5 of 25

1 || Farrey v. Sanderfoot
2 500 US. 291, 297, 111 S. Ct. 1825 (L991) .ccssesseseciootseceresesvesnsesseneeneaessnersseenenennd
3 || Fernandez-Lopez
4 37 B.R. 664, 669 9 (Bankr. E.D.Cal.1984) ....csccesscssereeeneutrneseneetensinnereens pearereneeee
5 || Fontenot v. Wells Fargo Bank, N.A.
6 198 Cal.App.4th 256, 272 (2O1L). erescrsesvsreecsereereanaecenetstinmereonesseressnnsensectecees 13
7 || Gillespie v. Civiletti
g || (9th Cir. 1980) 629 F.2d 637, 640......nAdsrcantiniditant aaeninnnn cnn
9 || Gomes v. Countrywide Home Loans, Inc.
10 192 Cal.App.4th 1149 (2011)... eee alue eee ee Sr ere Seca soma 13
11 || Griffith v. Oles (In re Hipp, Inc.)
= 12 895 F.2d 1503, 1518 (Sth Cir, 1990)... crcccsecceceerrceseseneeneeeeecrnes es ya tac 10
= = 13 || Guerra v. Sutton
SE = 14 || 783 F.2d 1371, 1376 (9th Cit, 1986) na recrrn rennin 14
~~ Ee 15 || Hahn v. Mirda
= 16 (2007) 147 Cal.App.4th 740, 748... :scscsssesecssetesesnse rset esissneceenstesiesscesctences tate 10
~ 417 || Herrera v. Fed. Nat. Mortg. Assn.
18 (2012) 205 Cal.App.4th 1495, 1507-1508 ..ssssceesescnestsesetsesneenernensrensaneeceene cients 14
19 || Hoffman v. 162 North Wolfe LLC
20 (2014) 228 Cal. App. 4th 1178.0... csessesssssensesssserteseenssenrennrannansanscnsednnnenennenens 10
21 || HSBC Bank USA, N.A. v. Blendheim (In re Blendheim)
22 803 F.3d 477, 493-94 (9th Cir. 2015) sssesssescsneniarsneicnenssennesensctsesnscesiensranseaa et sseenen 8
23 |\|In re Bracamortes
24 166 Bankr. 160, 162 (Bankr.S.D.Cal.1994)....eeseersneerresnserensesnstsnscnssseetanennsess 8
25 \\In re Fietz
26 || 852 F.2d 455, 457 (9 Cir. 1988) ...ccscsceesicssessncseseesdesssueesneesserenecenecssasscnnsanennsennstt 4
27 | Inre Kold Kist Brands, Inc.
28 158 B.R. 175, 178 (C.D. Cal. 1993)... .ccerseenscstantestsssesscsssesessstseenanensreestenenvarenenesen 3
iv

 

 

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’
MOTION FOR JUDGMENT ON THE PLEADINGS

 

 

a7

 
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 101 0f 121 Page ID #:703

a (EY

it

TRUM LA

Case

POLES Lhe

mn FP WD NH

oOo foe NIN

10
11
12
13
14

16
17
18
19
20
21
22
23

24 |

25
26
27
28

i

 

191 B.R. 174, 177-179 (9 Cir, BAP 1995) wocscscscscccssessnesseesseeerse sah deeb nndstovett 9
Jenkins v. JP Morgan Chase Bank, NA.
(2013) 216 Cal. App.4™ 497, 515. .......ssadirsseabissegnediesvaedhastdesedshectigh ouiphesndennaieer seins
Jensen Quality Loan Serv. Corp.
702 F.Supp.2d 1183, 1189 (E.D. Cal. 2010)... cece eeeeseseennetetecneeseeees agit 15
Johnson v. Home State Bank
501 U.S. 78, 84, 111 S. Ct. 2150 (1991) oii eeteereeseeneeseseeensensesnsenseaseres 8,9)
Kalnoki v. First American Trustee Servicing Solutions, LLC
(2017) 8 Cal. App.5™ 23, 40 ..cccccccccssecessssnssccussesseeuescersseseesceseerccseesuertcescaeeesseeneeess 14
King v. California
(9th Cir. 1986) 784 F.2d 910, 915. nc seeeneettccnsereessenevens sibs Besigah eye PSS Z a sass 6
Lazar v. Superior Court
12 Cal.4th 631, 645 (1996) ...eeeesseeececcnseveseaetsonerensuedenseeesas Saahitinaenn ch sdaye sad |
Lueras v. BAC Home Loans Servicing, LP
(2013}221 Cal-App-4th.49, G7. cncscusapatth taccartidesssiaulersdeaptcts th ctnkeginesevastreccsmneseas 12
| McCarthy v. Mayo
(9th Cir. 1987) 827 F.2d 1310, 1316... ener cee reseller Bye Bla debieia' tea weg wail
| Neubronner vy. Milken
6 F.3d 666, 672 (9th Cir. 1993). eee eeeeneen ag feeb Seley ives We Hite Bescevenieas 19
Nymark v. Hart Federal Savings & Loan Assoc.
(1991) 231 Cal.App.3d 1089, 1096...........:0:..:umssesenensassainsasdloibeasnncanmenmeanueanse 12
v

L:17-ap-O1096-VK Docié6é Filed 02/13/18 Entered 02/13/18 09:48:09 Desc

 

Main Document Page 6 of 25

Inve Stamford Color Photo, Inc.

105 B.R. 204, 206-07 (Bankr. D. Conn. 1989).......0... of Meebivatltas dosage cts Sovengpeoge oth ran
Trish Lesbian & Gay Organization vy. Giuliani
(2nd Cir. 1998) 143 F3d 638, 644... cece 4 ceitgs twee grees ey khg raked comraaret

Irwin v. Department of Veterans Affairs
(1990) 498 U.S. 89, 96 [111 S.Ct. 453, 458, 112 L.Ed.2d 435] cc cssiceuseeteercens O

Javier Cortez v. American Wheel, Inc. (In re Cortez)

 

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’
MOTION FOR JUDGMENT ON ‘THE PLEADINGS

 

98
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 102 of 121 Page ID #:704

Cas@|1:17-ap-01096-VK Doc16 Filed 02/13/18 Entered 02/13/18 09:48:09 Desc
Main Document Page 7 of 25
1 || O'Donnell v. Vencor, Inc.
2 (9th Cir. 2006) 466 F.3d 1104, L112... sseeneen doeeanyertc aCe area senate 6
3 || Osei v. GMAC Mortg.
4 2010 WL 2557485, at *4 (E.D. Cal. June 21, 2010)... cesses eeteeeeenneritae 12
5 || Pace v. DiGuglielmo
6 (2005) 544 U.S. 408, 418 [125 S.Ct. 1807, 1814, 161 L.Ed.2d 669] s.ccssiseervisenrss 6
7 |\\Pacor, Inc. v. Higgins
8 || 743 F.2d 984, 994 (3 Cir, 1984). .cesscessssessnuennsbeescbesnseesbsabeetosssendebinnceeesssasmannsesene 4
9 || Perlas vy. GMAC Mortg., LLC
10 (2010) 187 Cal. App.4th 429, 436.....cecsseeersensesserteesereenenerentes he gchndtprhincoch epee
, 11 |)Rebinson Helicopter Co., Inc. vy. Dana Corp.
= 12 |} (2004) 34 Cal. 4th 979, 993 «0 ee vuaanppanesanangnvudlinss dae PESSipSEi Al
= = 13 || Santa Maria v. Pacific Bell!
SSE S14 |] (6th Cir.2000) 202 F.3d 1170, 1B. essetsnnnnerneninannninnnnnnannnn 6
— Es S 15 || Sears, Roebuck & Co. v. Metropolitan Engraver, Ltd.
EZ 16 || 245 F.2d 67, 70 (9"" Cir, 1956)... secsesaseasae din aenencacte itvore se SiSgi(sebiewespsesousiions 5
~ 47 Siliga v. Mortgage Electronic Registration Systems, Inc,
18 (2013) 219 Cal.App.4th 75, 82... rhe eee gage GEST sopng oAsenme? siapiashlose saga 13
19 || Small v. Fritz Companies, Inc.,
20 (2003) 30 Cal.4th 167, 173, 132 Cal.Rptr.2d A490, 65 P.3d 1255 -o.eececesserereeees 10
91 1} Tarmann v. State Farm Mutual Auto Insurance Company
22 (1991) Cal.App.4th 153, 157......... pexiecnnn vung tthe» dBmereyRie ess SAelas waar vay 78 wena caee apts ARIUS 1]
23 || Walters v. Boosinger
24 (2016) 2 Cal. App. 5th 421, ABD ss wcicassicans (ean arbsatbutqel valve ae 8 seneens eSB way sepe oe ot
25 || Warth v. Seldin
26 422 U.S. 490, 499 (1975) vee ceccccseeeeseserserseeeeseesnssecsearsssenensteneesesenananasenseaereneauanansey 13
27 || Yhudai v. IMPAC Funding Corp.
28 (2016) 1 Cal. App. 5S 1 D5), 1256-1257 vccscsesssesssseneeverannesanavanavend ceases srequesateysnsays 13
— = ee vi — _ == See
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’
MOTION FOR JUDGMENT ON THE PLEADINGS

 

 

 

a9
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 103 of 121 Page ID #:705

Cas@il:17-ap-01096-VK Docié6 Filed 02/13/18 Entered 02/13/18 09:48:09 Desc
Main Document Page 8 of 25

Statutes

11 U.S.C. § 101(5):.cnsisesa ccnesrsavesiananectinniecsentvts ana snvetecatiaietaasretassepennareseasarustageervenstess D
VE WSC. § LOUCTOMGAY: so csenessieiecciissnesarcanecesnsebaptton intents tia sthcGauttenetde stots nerds tageetteD
T1 U.S.C. $501 (a) serasncsseereess yaerinen sa gS arent ate eng > BAGTTHINA eA DINE HER Tene Gab eRINNNN OaEEDNN 9
LE WiS:6. § 524 (a)(2) sssicscccssissemavarercepsavianaciansssnaciimapeiininarrnaniseimrsrmeiene ly 8
15 U.S.C. §-1635(f).....:1..:-r-a:sceteomennsanecnternshertestamanne annals Seaaieiasipeini Sansicedena ee
18 WS.G. 815 Teseccsssinncie ogqeccreccaneiee
18 U.S.C. § 3231 (2012). sssscsssvoncivennvoeyiennrtinnseetth ws nveugiannasceteeceesmageitoimer enced O
BB U.S.C. § 157... .essesesesesseseoequeringante tncanmenness eneramnan senasn-<AGliie sashaba RRO OTE
California Civil Code'§ 1213 -ccvéscesseressieenes eee LegHERS Aion Gevisiahs Saleen dicnbentbasoestn
| California Civil Code § 2924 ‘sisssvenocerrccvrecemernenneervanintenivesitecrscesnevetirdencerinnersted 3
| California Civil Code § 2934 sesisascvescssvicasnmonipionssuancnenesesvsnaitgeuedecartrediclaioresinieteree LB
California Code of Civil Procedure § 337 vonciisteessereee peciieaoa svoetoe eetbeeeescass enraasbone rived O
California Code of Civil Procedure § 338 ...cccccccccceesitee ee nsseseseesiearee db
California Code of Civil Procedure § 338(d) ..ssccsuscesesieseceterrsesttipeeseesiseereee dL]

—

 

  

 

bee Seen Mba ey SORES Saeed VERS TREE ELE LSPV PDA wadsaee doves veseg wel! 0

oO 7a YN DA A fF WD WY

— me
wo NY FF ©

 

MILAM Bes

re

 

r
—
LA

ANNE

Rules

FRCP Rulle 9(b) sicsssss..-s0s eso eegine dendepilehnevaAetentedatye dateyessitevaectiaescweett ccsisseti earericsaets cee AO)
FRCP Rule 12(c).....:ccssaveseonrnversinaaneceeneeivieytrasapneasveogersesertesenatesahepertesnghteevacsearsennsernee et
FRCP Rute 12(b)(6)seeccssscsescssssssssnessepeerueccsevscersecccecees essaneasatesuee seeraseeersisaimmrer4y 5
PREP RinkeSO0RC2UB) aesinsecatecroupsincestasoriavenaieeriedbbeectbesihdbeadicbeseeeiteyeeebividin teas
FRBP Rule 701 2(D) . w:cscissssnsovsveavcare nance ccudnancassnesvervcennyscecnessedtvnnsensperedtancasenvseatea none

|

  

nu NY PO NY NY NY NY YH YH + =~
So SDN mA BP HH DH HSH} DOD ODO Cw

Vii
MEMORANDUM OF POINTS AND AUTHORITIES JN SUPPORT OF DEFENDANTS?
MOTION FOR JUDGMENT ON THE PLEADINGS

 

 

 

 

100

tere Rhee Son

we ee we
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 104 of 121 Page ID #:706

Case

oO eo NR Dn A fF WY YY =

etek
Nu Se ©

13

 

|improper assignments in the Probate Code Section 850 Petition filed in 2009 that

| was voluntarily dismissed without prejudice. Resurrecting the same claims eight

 

 

L:17-ap-01096-VK Doc16 Filed 02/13/18 Entered 02/13/18 09:48:09 Desc
Main Document Page 9 of 25

MEMORANDUM OF POINTS AND AUTHORITIES
1. INTRODUCTION
Debtor Steven Mark Rosenberg (“Plaintiff”) is the deceased Borrower’s son
and brings this Adversary Proceeding to challenge the nonjudicial foreclosure of
the subject property.
The allegations of forgery, fraud based on concealment, and rescission are

all time-barred. Plaintiff previously challenged the Loan based on forgery and.

years later is highly improper and clearly time-barred. The challenge to the
foreclosure based on alleged void Assignments also fails because Plaintiff has no
standing to challenge Defendants’ authority to foreclose based on purported
defects in the Assignments or transfers of the Note and Deed of Trust. The claims
that Defendants violated the bankruptcy code by failing to file a proof of claim fail
because there is no obligation to file a proof of claim.

The balance of Plaintiff's Complaint lacks any specific facts upon which any
relief can be granted. For these reasons, and those discussed below, Defendants
respectfully request that this Court grant their Motion for Judgment on the
Pleadings in its entirety with prejudice.

I. STATEMENT OF FACTS

A. Loan and Foreclosure

 

On or about March 1, 2007, Isadore Rosenberg, a widower, obtained a loan
from Lender, AMPRO Mortgage, a division of United Financial Mortgage Corp.
(“AMPRO”) in the amount of $390,000.00 (“Loan”), which was secured by a deed
of trust (“Deed of Trust’) encumbering real property located at 15814 Septo Street,
North Hills, California, 91343 (the “Property”). (Request for J udicial Notice
[RIN], Ex. 1). Under the Deed of Trust, Defendant Mortgage Electronic

I
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’
MOTION FOR JUDGMENT ON THE PLEADINGS

 

 

 

 

101
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 105 of 121 Page ID #:707

CAIBLAWE ZA

COMET Te

ie]

Hy}

ad

Case

eR WwW bY

co Se NI DH MD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

1:17-ap-01096-VK Docié6 Filed 02/13/18 Entered 02/13/18 09:48:09 Desc
Main Document Page 10 of 25

Registration Systems, Inc. “MERS”) was beneficiary and nominee for Lender and
Lender’s successors and assigns. /d.

Isadore Rosenberg died on February 4, 2008, and the Affidavit of Death was
recorded on December 1, 2008. [RJN Ex. 2]. Due to her default under the terms of
the Loan and Deed of Trust, a Notice of Default was recorded on April 17, 2008
[RJN Ex. 3], but it was subsequently rescinded on November 9, 2015. [RJN, Ex.
8]. On December 2, 2008, a Quitclaim Deed was recorded in which Steven Mark
Rosenberg, Successor Trustee of the Isadore and Norma P. Rosenberg Trust, Dated
May 4, 1990 quitclaimed the Property to Steven Mark Rosenberg, an unmarried
man. [RJN, Ex. 4].

MERS subsequently granted, assigned, and transferred all beneficial rights

and interests under the Deed of Trust, including the right to foreclose, to IndyMac

| Bank FSB. [RJN, Ex. 5]. As evidence of this, an Assignment of Deed of Trust

(“Assignment]”) was recorded on August 12, 2008. [Id.].

All beneficial rights and interests under the Deed of Trust, including the
right to foreclose, were subsequently granted, assigned and transferred from
IndyMac Bank FSB to Deutsche Bank National Trust Company, as Trustee for
Alliance 2007-OA1 (“Deutsche Bank”). [RJN, Ex. 6]. As evidence of this, but not
as the operative instrument by which this sale and transfer occurred, an
Assignment of Deed of Trust (“Assignment2”) was later recorded on February 24,
2010. [Id.].

A new Notice of Default (“NOD”) was recorded on November 3, 2015.
[RIN, Ex. 7]. The default was not cured, and a Notice of Trustee’s Sale was
recorded on May 18, 2017 (“NOS”). [RJN, Ex. 10]. No foreclosure sale has
occurred.

On March 21, 2017, a corrective Corporate Assignment of Deed of Trust
was recorded against the Property. [RJN, Ex. 9]. The purpose of this corrective

assignment was to correct the name of the assignee on the 2010 Assignment [RJN,

 

 

Sm ees ae 2

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’
MOTION FOR JUDGMENT ON THE PLEADINGS

 

 

102

 
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 106 of 121 Page ID #:708

Case

No

3
4
5
6
7
g
9

 

 

1:17-ap-01096-VK Docié6 Filed 02/13/18 Entered 02/13/18 09:48:09 Desc
Main Document Page i1o0f25

Ex. 6] from Deutsche Bank Nationa! Trust Company as Trustee for Alliance 2007-
0A1 to Deutsche Bank National Trust Company, as Trustee for Alliance Bancorp
Mortgage Backed Pass-Through Certificate Series 2007-OA1. [RIN, Ex. 9 - p. 2,
lines 2-3, 11-12].

On December 14, 2017, a corrective Corporate Assignment of Deed of Trust
was recorded against the Property. [RJN, Ex. 11]. The purpose of this corrective
assignment was to add the execution date and to correct the assignor on the
Assignment recorded on 8/12/2008 [RJN, Ex. 5]. [RIN, Ex. 11 - p. 2, lines10-12].

B. Plaintiff’s Prior Lawsuit

On August 27, 2009, Plaintiff filed a petition under California Probate Code
§850 challenging One West Bank, MERS and Deutsche Bank’s interest in the '
Deed of Trust. [See Docket, Los Angeles County Superior Court Case No.
BP109162; RJN Ex.12]. He voluntarily dismissed his petition in January 2015.
[See Docket, Los Angeles County Superior Court Case No. BP109162; RIN
Ex.13]. The Probate Court granted his request to dismiss the petition but did so
with prejudice. Plaintiff appealed, and the Court of Appeal reversed the order of
dismissal, ordering the petition dismissed without prejudice. [See Docket, Los
Angeles County Superior Court Case No. BP109162; RJN Ex.14]. Plaintiff filed
his underlying Chapter 7 Bankruptcy case on June 30, 2017. (1:17-bk-11748-VK -
Dkt No. 1.) He received a Chapter 7 discharge on October 10, 2017. (1:17-bk-
11748-VK - Dkt No. 21.) He filed the instant Adversary Proceeding on November
27, 2017. (1:17-ap-01096-VK - Dkt No. 27.)

IW. JURISDICTION

Bankruptcy courts may hear and determine “core proceedings” which are
matters that “arise under” the Bankruptcy Code or “arise in” a bankruptcy case. 28
U.S.C. §157(b)(1). However, “core proceedings” are actions that generally have
no existence outside of bankruptcy. Jn re Kold Kist Brands, Inc., 158 B.R. 175, 178

(C.D. Cal. 1993). As such, in the Ninth Circuit, the test is “whether the outcome o!

3
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEPRENDANTS’
MOTION FOR JUDGMENT ON THE PLEADINGS

 

 

 

103

 
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 107 of 121 Page ID #:709

CEL AM Bl A

HI
J
}
if!
{1
eee

aad?

Case

ttly

& W bd

oOo S&S ss DBD WN

10
11
12
13
14

16
17
18
19
20
21
22
23
24
25
26
27
28

1:47-ap-01096-VK Doc16 Filed 02/13/18 Entered 02/13/18 09:48:09 Desc
Main Document Page 12 of 25

the proceeding could conceivably have any effect on the estate being administered
in bankruptcy.” Jn re Fietz, 852 F.2d 455, 457 (9"" Cir. 1988), quoting Pacor, Inc.
v. Higgins, 743 F.2d 984, 994 (3 Cir. 1984).

In the instant case, Plaintiff received his discharge prior to the institution of

this Adversary Action. (Dkt No. 21, 27). Thus, there are no issues involving the

‘bankruptcy estate, nor are there issues to be determined under bankruptcy law.

This fact is even more readily apparent in that even if Defendants’ claims
‘were voided, Plaintiff's Chapter 7 estate would still remain insolvent. The Property
is encumbered by more than $672,534.94 in liens [RJN Ex. 10] so the $510,600.00
value scheduled by Plaintiff [1:17-bk-11748-VK — Dkt. 1 at Schedule D pg. 20 of
54] is insubstantial and would be further underwater if 8% costs of sale were
factored in. Thus, there is no equity in the Property and no basis for the Court’s
jurisdiction to address Plaintiff's Complaint and this matter should be dismissed in
its entirety without leave to amend.

Since this is not a core matter under 28 U.S.C. § 157, Defendants do not
consent to the entry of final orders or judgments by the bankruptcy judge. See Fed.
R. Bankr, P. 7012(b).

IV. THE STANDARDS APPLIED TO A MOTION FOR JUDGMENT ON

THE PLEADINGS

Pursuant to Federal Rules of Civil Procedure (“FRCP”) Rule 12(c), after the
pleadings are closed--but early enough not to delay trial--a party may move for
judgment on the pleadings. Generally, any party may bring a Motion for Judgment
on the Pleadings (MJOP) if said motion is filed before the deadline set by the
court under Rule 16(b). Here, the Court has yet to schedule a motion cut-off
deadline or a trial date. Therefore, Defendant’s MJOP will not cause a delay of
trial and has been brought in a timely manner.

A Motion under FRCP Rule 12(c) is similar to a Motion to Dismiss under
FRCP Rule 12(b)(6) in that each motion tests the legal sufficiency of the parties'

4
MEMORANDUM OF POINTS AND AUTHORITIES JN SUPPORT OF DEFENDANTS’
MOTION FOR JUDGMENT ON THE PLEADINGS

 

 

 

 

104

 
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 108 of 121 Page ID #:710

ih

|
VANE ET EIA ede

Case

PTOVESPEED DLV EE

Co ON A UN Bh DW Ye

ww NY BY NY NHN NN NO Ne Rm see
wreertPRRS Fe aertaawses & = b&

1:17-ap-01096-VK Doci16 Filed 02/13/18 Entered 02/13/18 09:48:09 Desc
Main Document Page 13 of 25

allegations. Accordingly, the same standard applies to both motions. Jrish Lesbian
& Gay Organization v. Giuliani (2nd Cir. 1998) 143 F3d 638, 644. The standard
to be applied to a motion to dismiss pursuant to FRCP Rule 12(b)(6) is well-
established: a complaint may be dismissed if it appears beyond doubt that
plaintiff can prove no set of facts in support of its claim which would entitle it to
relief. Conley v. Gibson 355 U.S. 41, 45-46 (1957). See also Gillespie v. Civiletti,
(9th Cir. 1980) 629 F.2d 637, 640.

Additionally, although Plaintiff needs to provide only a ‘short and plain
statement of the claim,’ [pursuant to FRCP Rule 8]... Where the claims ina
complaint are insufficiently supported by factual allegation, the claims may be
disposed of by summary dismissal. Balistreri v. Pacifica Police Department, (9th
Cir. 1988) 855 F.2d 1421, 1424.

Although all well-pled facts in the complaint are deemed true in ruling on a
motion to dismiss, conclusory allegations are disregarded. McCarthy v. Mayo, (9th
Cir. 1987) 827 F.2d 1310, 1316. As stated by the U.S. Supreme Court: “Factual
allegations must be enough to raise a right to relief above the speculative level.”
Bell Atlantic Corp. v. Twombly, (2007) 550 U.S. 544, 127S. Ct. 1955, 1965;
Ashcroft v. Iqbal, 129 U.S. 662, 678 (2009)(quoting Bell Atlantic Corp. v.
Twombly, 550 U.S. 544, 570 (2007)). Moreover, the Court is not limited to the
allegations of the complaint in ruling on a motion to dismiss but can also consider
any documents attached to the complaint. Durning v. First Boston Corp. (9th Cir.
1987) 815 F.2d 1265, 1267. The court does not have to accept alleged facts as true
when they contradict matters subject to judicial notice. Sears, Roebuck & Co. v.
Metropolitan Engraver, Ltd., 245 F.2d 67, 70 (9" Cir. 1956).

Vv. LAW AND ARGUMENT
A. Any Forgery, Cancellation or Rescission Claims are Time-Barred.

Plaintiff alleges that Isadore Rosenberg’s signature on the March 2007 Deed

of Trust was forged, thus the document is void ab initio. Compl., 14-17, 21-25. If

5

 

 

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’
MCTION FOR JUDGMENT ON THE PLEADINGS

 

 

 

105
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 109 of 121 Page ID#:711

Case@{l:17-ap-01096-VK Doc16 Filed 02/13/18 Entered 02/13/18 09:48:09 Desc
Main Document Page 14 of 25

1 || any claims in the Complaint are based on the allegations of forgery, such claims
2 || are time-barred by the four-year statutes of limitation. Cal. Civ. Proc. §§ 337

3 || (rescission of contract), 343 (cancellation of instruments). See also, Walters v.

4 || Boosinger, (2016) 2 Cal. App. 5th 421, 430. The only exception to this rule is

5 || when fraud or mistake are involved, in which case the three-year statute of
limitations would apply. id.; Cal. Civ. Proc. §338(4).

Plaintiff's claims also fail because they are time-barred under TILA. A

6

7

8 ||claim for TILA rescission is subject to a three-year statute of repose and is cut off

9 || by the sale of the property, whichever occurs first. 15 U.S.C. § 1635(f). “[A]s a

0 |! general rule the limitations period starts at the consummation of the transaction.”
11 ||King v. California (9th Cir.1986) 784 F.2d 910, 915. Although “equitable tolling

= 12 ||may be applied if, despite all due diligence, a plaintiff is unable to obtain vital

= = 13 |/information bearing on the existence of his claim [citation],” a litigant seeking

= equitable tolling of a limitations period bears the burden of establishing entitlement

7 = 15 || to equitable tolling. Santa Maria v. Pacific Bell (9th Cir.2000) 202 F.3d 1170,

= 16 ||1178; Pace v. DiGuglielmo (2005) 544 U.S. 408, 418 [125 S.Ct. 1807, 1814, 161
17 || L.Ed.2d 669].)

18 “Equitable tolling is generally applied in situations ‘where the claimant has

CUE OP
mr
b

19 |lactively pursued his judicial remedies by filing a defective pleading during the

20 || statutory period, or where the complainant has been induced or tricked by his

21 ||adversary's misconduct into allowing the filing deadline to pass.’” (O'Donnell v.

22 || Vencor, Inc. (9th Cir. 2006) 466 F.3d 1104, 1112, quoting Irwin v. Department of
23 || Veterans Affairs (1990) 498 U.S. 89, 96 [111 S$.Ct. 453, 458, 112 L.Ed.2d 435].)

24 In this case, Plaintiffs forgery/rescission/cancellation claims are time-

25 ||barred, and Plaintiff is not entitled to tolling because he was admittedly aware of
26 ||the existence of the purported forgery when he filed the 850 Petition on August 29,
27 ||2009 in Isadore Rosenberg’s probate action. Compl., 13. Plaintiff filed the instant

6
MEMORANDUM OF POINT'S AND AUTHORITIES IN SUPPORT OF DEFENDANTS’
MOTION FOR JUDGMENT ON THE PLEADINGS

 

 

 

106

 
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 110 0f 121 Page ID#:712

 

 

 

Cas@fi:17-ap-01096-VK Doc16 Filed 02/13/18 Entered 02/13/18 09:48:09 Desc
Main Document Page 15 of 25
1 ||action on November 27, 2017, long after the four-year statutes of limitation
2 || expired. (1:17-ap-01096-VK - Dkt No. 27).
3 Plaintiff argues that this adversary proceeding is a continuation of the 2009
4 || probate action, thus it is not time-barred. Compl., 24. This is completely false.
5 ||Plaintiff voluntarily dismissed his petition with prejudice. He appealed and the
6 ||remand order provided that the petition would be dismissed without prejudice.
7 ||Compl., 420. Plaintiff had several opportunities to amend his probate Petition and
g || failed to seek further action against Defendants in that matter. Rather, he waited
9 ||two years to file the instant Complaint. It is completely improper to raise time-
10 || barred claims in a new action when Plaintiff clearly had an opportunity to raise
. 11 ||those claims eight years ago in his 850 Petition.
= 12 B. Plaintiff’s First Claim for Violation of 11°U.S8.C. §524(a)(2) Fails
Ee Because. That Section. Applies Only to Personal Liability and Cannot
—— = Void a Creditor's Jn Rem Rights.
= = . Plaintiff asserts that Defendants are barred from illegally attempting to
= 6 collect a debt per 11 U.S.C. §524 (a)(2). Compl., 162. This assertion is false for at
= 7 least three reasons.
18 First, MERS has not and cannot attempt to collect a debt by foreclosing on
19 the Property because it no longer has an interest in the Deed of Trust. Al! claims
m against MERS should be dismissed with prejudice.
ml Second, the Bankruptcy Code does not provide for a private right of action
om under 11 U.S.C. §524. Cesar v. Charter Adjustments Corp., 519 B.R. 792, 797
= (Cal. E.D. 2014) (“The Bankruptcy Code...does not provide a private right of
aA action to a debtor when a creditor violates the discharge injunction.”).
35 Third, the discharge injunction under 11 U.S.C. §524 applies to the
m6 collection of “personal liability of the debtor,” but it doés not apply to in rem
a7 | collections. As defined under the Bankruptcy Code, a "discharge" operates as an
a injunction against a creditor's ability to proceed against a debtor personally. See 11
Se — a =
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’
MOTION FOR JUDGMENT ON THE PLEADINGS

 

 

 

107
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 111 0f121 Page ID#:713

WA GTAS FISILA BAA!

Case

Oo Fe NN DN A Fe YD NO =

So NH NY Be ND NY RD NR NRO Oa ee
ao NY DBD Uw FBP YW NY KSK§ DT Oo wns Dn WH FF W WB HH @

 

li:17-ap-01096-VK Doci6 Filed 02/13/18 Entered 02/13/18 09:48:09 Desc
Main Document Page 16 of 25

U.S.C. § 524(a)(2) (a discharge “operates as an injunction against... an action...
to collect, recover or offset any such debt as a personal liability of the debtor"
(emphasis added)). Discharges leave unimpaired a creditor's right to proceed in
rem against the debtor's property. HSBC Bank USA, N.A. v. Blendheim (In re
Blendheim), 803 F.3d 477, 493-94 (9th Cir. 2015).

"(A] bankruptcy discharge extinguishes only one mode of enforcing a claim-
-namely, an action against the debtor in personam--while leaving intact another--

namely, an action against the debtor in rem." Johnson v. Home State Bank, 501

1U.S. 78, 84, 111 S. Ct. 2150 (1991). Most courts agree that despite § 524(a), a

|secured creditor may enforce, after discharge, a valid prepetition lien. Fernandez-

Lopez, 37 B.R. 664, 669 9 (Bankr.E.D.Cal.1984). A secured creditor has the
choice of obtaining relief from the stay to foreclose upon its collateral or,
alternatively, waiting until the debtor has been granted a discharge under § 524 and
pursue its in rem rights against the collateral under state law. In re Bracamortes;
166 Bankr. 160, 162 (Bankr.S.D.Cal.1994).

Here, the Deed of Trust is a perfected security interest in the Property, which
passed through Debtor’s bankruptcy unaffected. The Code provides that a
creditor's right to foreclose on the mortgage survives or passes through the
bankruptcy. Johnson, supra, at 83. There is no violation of the discharge injunction
because the nonjudicial foreclosure proceeding is an in rem action, not a collection
of in personam debt from Debtor.

Cc. Plaintiff's Claim of an Alleged Violation of FRBP, Rule
3001(c}(2)(B) Fails Because'a Creditor's Right to Foreclose on the
Mortgage Survives or Passes Through the Bankruptcy

Plaintiff alleges in the first through third claims that Defendants violated

FRBP Rule 3001(c)(2)(B) by failing to file a Proof of Claim and accompanying
documents. Compl., 62, 65-70. MERS has not and cannot file a proof of claim

g

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS”
MOTION FOR JUDGMENT ON THE PLEADINGS

 

 

 

108

 
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 112 of 121 Page ID #:714

 

 

Cas@|l:17-ap-01096-VK Doc16 Filed 02/13/18 Entered 02/13/18 09:48:09 Desc
Main Document Page 17 of 25
1 || because it no longer has an interest in the Deed of Trust. MERS is not a creditor,
2 |\and all claims against it should be dismissed with prejudice
3 The requirements for proofs of claim are contained in the Bankruptcy Code,
4 ||the Bankruptcy Rules and the Official Forms. Section 501(a) provides that a
5 || "creditor or an indenture trustee may file a proof of claim." 11 U.S.C. § 501(a). A
6 ||“creditor” is any entity that has a pre-petition claim against the debtor. 11 U.S.C. §
7 || 101(10)(A). A “claim” is a right to payment without regard to whether the creditor
8 \|has filed a proof of claim. 11 U.S.C. § 101(5). Bankruptcy Rule 3003(c)(2) does
9 ||not extinguish a creditor's status. It merely eliminates a creditor's right to a
10 || distribution if the creditor has not timely filed a proof of claim. Jn re Stamford
11 || Color Photo, Inc., 105 B.R. 204, 206-07 (Bankr. D. Conn. 1989).
= 12 Under the Bankruptcy Act of 1898, a lien on real property passes through
= = 13 || bankruptcy unaffected. Farrey v. Sanderfoot, 500 U.S. 291, 297, 111 S. Ct. 1825
= = z 14 |}(1991) ("Ordinarily, liens and other secured interests survive bankruptcy");
~ = 15 || Johnson v. Home State Bank, 501 U.S. 78, 84, 111 S. Ct. 2150 (1991) ("Rather, a
= 16 ||bankruptcy discharge extinguishes only one mode of enforcing a claim -- namely,
~ 17 ||an action against the debtor in personam -- while leaving intact another -- namely,
18 |}an action against the debtor in rem"). Dewsnup v. Timm, 502 U.S. 410, 418, 1125S.
19 || Ct. 773, 778 (1992).
20 The Code provides that a creditor's right to foreclose on the mortgage
21 || survives or passes through the bankruptcy. Johnson, supra, at 83. There is no
22 || violation of the discharge injunction because the nonjudicial foreclosure
23 ||| proceeding is an in rem action, not a collection of in personam debt from Debtor.
24 || A creditor with a perfected security interest may foreclose on the security interest
25 || without violating the discharge injunction. Javier Cortez v. American Wheel, Inc.
26 || (In re Cortez), 191 B.R. 174, 177-179 (9" Cir. BAP 1995). A deed of trust is
27 || perfected when it is recorded in the office of the County Recorder per Cal. Civ.
28 || Code § 1213. Here, the Deed of Trust was recorded (RIN, Ex. 1]. Similar to /n re
_ = ee
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’
MOTION FOR JUDGMENT ON THE PLEADINGS

 

 

109

 
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 113 0f 121 Page ID #:715

 

 

 

Case {l:17-ap-01096-VK Doci1é6 Filed 02/13/18 Entered 02/13/18 09:48:09 Desc
Main Document Page 18 of 25
| || Cortez, Defendant Ocwen is alleged to be an unsecured creditor whose debt was
2 || discharged, but Ocwen is actually a secured creditor under California law by virtue
3 |lof the deed of trust lien, which was not avoided in bankruptcy. See, Jn re Cortez,
4 || supra, 178; RIN Ex.1. Further, Schedule D of the Ch. 7 Bankruptcy Petition lists
5 ||the deed of trust lien as a secured claim with Ocwen as the creditor. [1:17-bk-
6 || 11748-VK — Dk. 1 at Schedule D pg. 20 of 54]. The lien survived the bankruptcy.
7 D. Plaintiff's Fourth Claim for Fraudulent Concealment and Fifth .
8 Claim for “Violation of 18 U.S.C. 157 — Re Fraud” Both Fail.
9) Any violation of 18 U.S.C. § 157 for bankruptcy fraud fails because
10 '|| bankruptcy fraud is a criminal matter not within the jurisdiction of the bankruptcy
. 11 |/ court or the Bankruptcy Appellate Panel. 18 U.S.C. § 3231 (2012); see Griffith v.
= 12 ||Oles (inre Hipp, Inc.), 895 F.2d 1503, 1518 (Sth Cir. 1990).
2 = 13 The elements of an action for fraud based on concealment are: (1) the
== = Z 14 || defendant concealed or suppressed a material fact; (2) the defendant had a duty to
—_ = = 15 || disclose the fact to the plaintiff; (3) the defendant intentionally concealed the fact
s 16 || with the intent to defraud the plaintiff; (4) the plaintiff was unaware of the fact and
= 17 || would not have acted as he did if he had known of the concealed fact; and (5) as a
18 |/result of the concealment of the fact, the plaintiff sustained damage. Hahn v. Mirda
19 ||(2007) 147 Cal.App.4th 740, 748; Small v. Fritz Companies, Inc. (2003) 30 Cal.4th
20 || 167, 173. Fed. Rules of Civ. Proc., Rule 9(b) states that when “alleging fraud or
21 ||mistake, a party must state with particularity the circumstances constituting fraud
22 ||or mistake.” FRCP, Rule 9, Plaintiff is required to specify such facts as the times,
23 || dates, places, benefits received, and other details of the alleged fraudulent activity.
24 || Neubronner v. Milken, 6 F.3d 666, 672 (9th Cir. 1993).
25 Among other things, a fraudulent concealment claim requires proof that the
26 || defendant had a duty to disclose the information allegedly concealed. Hoffman v.
27 \| 162 North Wolfe LLC, (2014) 228 Cal. App. 4th 1178.
28 || M/
— == 10 ——
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS?
MOTION FOR JUDGMENT ON THE PLEADINGS

 

 

 

110
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 114 0f121 Page ID #:716

Casell:17-ap-01096-VK Doc16 Filed 02/13/18 Entered 02/13/18 09:48:09 Desc
Main Document Page 19 of 25

1. The fraud based on concealment is time-barred.

Cal. Code Civ. Proc. §338(d) requires that “[a]n action for relief on the

—

ground of fraud or mistake” be brought within three years after the aggrieved party
discovers the fraud. Code Civ.Proc. § 338. Here, it is alleged that Defendants
fraudulently represented they had a valid security interest in the Property by
concealing the “broken chain of assignment to title.” Compl., 72, 76. The

|| assignments of Deed of Trust were recorded in 2008 and 2010, well over three

years ago. [RJN, Ex. 5-6]. Plaintiffs anticipated argument that he was unaware of

oD wo NY DH eH FS YW WY

ithe fraud until recently is unavailing. Plaintiff challenged the Loan based on

forgery and improper assignments in the 850 Probate action in 2009, which was

_
Oo

voluntarily dismissed without prejudice. [Los Angeles County Superior Court Case
12 ||No. BP109162; Compl., 413]. Therefore, he had discovered the alleged fraud by at

least 2009 when he filed the Probate action, and his claim is therefore time-barred,

—_
beet

MLA Ba”
AE
re

> 14 2. The claims are not specifically pled.

15 Fraud requires specific allegations of facts that “show how, when, where, to

 
  

whom, and by what means the representations were tendered.” Lazar v. Superior

17 || Court, (1996) 12 Cal. 4th 631, 645; Robinson Helicopter Co., Inc. v, Dana Corp.,

WHAT
a

18 ||(2004) 34 Cal. 4th 979, 993. In a fraud claim against a corporation, such as any of
19 ||the named Defendants, a plaintiff must allege the names of the persons who made
20 || the misrepresentations, their authority to speak for the corporation, to whom they
21 || spoke, what they said or wrote, and when it was said or written. Lazar, supra, at
22 ||645. Here, Plaintiff fails to allege the names or purported authority of the Ocwen
23 ||}or MERS representatives, the dates and times of communications, that the alleged
24 || misrepresentations caused any harm or how the misrepresentations were intended
25 ||to defraud.

26 3. No Duty is Owed to Plaintiff

27 Responsibility for fraud in the concealment rests upon the existence ofa

28 ||legal duty. Hoffman, supra. Generally, a financial institution owes no duty of care

I
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS*
MOTION FOR JUDGMENT ON THE PLEADINGS

 

 

111

 
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 115 o0f121 Page ID #:717

Case tlil7-ap-01096-VK Docié6 Filed 02/13/18 Entered 02/13/18 09:48:09 Desc
Main Document Page 20 of 25

1 || to a borrower when the institution’s involvement in the loan transaction does not
exceed the scope of its conventional role as a mere lender of money. Castaneda v.
Saxon Mortgage Services, Inc., 687 F.Supp.2d 1191, 1198 (E.D. Cal. 2009); Perias
v. GMAC Mortg., LLC (2010) 187 Cal.App.4th 429, 436. In addition, loan
setvicers:do not owe a duty t6:the borrowers of the loans they service. Osei v.
GMAC Mortg., 2010 WL 2557485;.at *4 (E.D. Cal. June 21,-2010). The
relationship between a lending institution and its borrower-client is not fiduciary in
nature, Price v. Wells Fargo Bank, (1989) 213 Cal. App. 3d 465, 476-478; Copeskyj
v. Superior Court, 229 Cal. App. 3d 678, 694 (1991). Generally, when the

10 || activities are “‘sufficiently entwined with money lending so as to be within the

bo

Oo eo NN DBD DA HR WwW

11 ||scope of typical money lending activities,’” there is no duty of care. Lueras v. BAC
12 || Home Loans Servicing, LP, (2013) 221 Cal.App.4th 49, 67.

> 13 Here, Plaintiff does not allege any facts to suggest his relationship with
14 || Defendants was special or outside the scope of lending activities. [Complaint,
15 || generally]. As in Pok v. Am. Home Mortgage Servicing, Inc., No. CIV 2:09-2385
16 || WBS EFB, 2010 U.S. Dist. LEXIS 9016, at *9 (E.D. Cal. Feb. 3, 2010), Plaintiff
17 || also cites to no authority for the proposition that MERS owed a duty not to cause

ECE ECM BA

18 || harm in its capacity as the nominal beneficiary for the loan. This is insufficient to

19 || create a legal duty and fails to demonstrate that a special relationship existed.

 

20 4, Plaintiff lacks standing to challenge the Assignments or securitization
21° Plaintiff alleges that Defendants concealed “the broken chain of assignment

22 || to title.” [Compl., J 72(a); 76(a)]. He alleges that the assignments made by MERS
23 || were void because they were made after the PSA closing date for such

24 || assignments. [Compl., J 16, 27-31, 36-38]. Plaintiff, however, has no standing to
25 ||challenge the Assignments or securitization documents because he was not a party
26 ||/to them.

27 An assignment of a Deed of Trust or transfer of a Note merely substitutes

28 || one beneficiary or creditor (respectively) for another, without changing a

ee 12 ee

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEEENDANTS’
MOTION FOR JUDGMENT ON THE PLEADINGS

 

 

112

 
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 116 of 121 Page ID #:718

Cas@{l:17-ap-01096-VK Doc16 Filed 02/13/18 Entered 02/13/18 09:48:09 Desc
Main Document Page 21 of 25

1 || borrower’s obligations under the loan. Herrera v. Federal National Mortgage
Assn., (2012) 205 Cal. App. 4th 1495, 1507. Therefore, any alleged impropriety in
an assignment affects only the parties to the assignment, not Plaintiff. Jd See
also, Warth v. Seldin, (1975) 422 U.S. 490, 499 (“a plaintiff generally must assert

| his own legal rights and interests, and cannot rest his claim to relief on the legal

Ww B&F WwW NY

rights or interests of third parties”); Gomes v. Countrywide Home Loans, Inc.,
(2011) 192 Cal.App.4th 1149; Fontenot v. Wells Fargo Bank, N.A., (2011) 198
Cal.App.4th 256, 272. Thus, Plaintiff, a non-party to the Assignments and
securitization agreements, has no standing to enforce or attack the documents.
Yhudai v. IMPAC Funding Corp., (2016) 1 Cal. App. 5" 1251, 1256-1257.

In fact, the originating lender ‘could have easily assigned the promissory

6
7
8
9

note to [the trust] in an unrecorded document that was not disclosed to Plaintiff.”
Fontenot, supra, at 272; Civil Code Section 2934 (an assignment “may be
recorded”). An assignment need not even be recorded to be effective against a
borrower. Calvo v. HSBC Bank USA, N.A. (2011) 199 Cal.App.4th 118, 122.
Further, according to the California Court of Appeals, the statute authorizing the

"trustee, mortgagee, or beneficiary, or any of their authorized agents" to initiate the

 

|non-judicial foreclosure process under a deed of trust does not authorize the

\ borrower to bring a court action to determine whether the owner of the note has

a authorized its agent/nominee to initiate the foreclosure process. Civil Code § 2924
91 |)et sede Gomes, supra, at p. 1155 ("The recognition of the right to bring a lawsuit
ey to determine a nominee's authorization to proceed with foreclosure on behalf of the
33 noteholder would fundamentally undermine the nonjudicial nature of the process
DA and introduce the possibility of lawsuits filed solely for the purpose of delaying

oS valid foreclosures.") "Because of the exhaustive nature of this scheme, California
me appellate courts have refused to read any additional requirements into the non-

a judicial foreclosure statute." Siliga v. Mortgage Electronic Registration Systems,

28 Inc., (2013) 219 Cal.App.4th 75, 82. “California appellate courts have refused to

13
MEMORANDUM OF POINTS AND AUTHORITIES JN SUPPORT OF DEFENDANTS’
MOTION FOR JUDGMENT ON THE PLEADINGS

 

 

 

113

 
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 117 of 121 Page ID #:719

    

Med AY

Case

oO eo ND A FP DW YN &

—
2

 

il:17-ap-01096-VK Doc16 Filed 02/13/18 Entered 02/13/18 09:48:09 Desc
Main Document Page 22 of 25

read any additional requirements into the non-judicial foreclosure statute” due to
its comprehensive nature. Kalnoki v. First American Trustee Servicing Solutions,
LLC, (2017) 8 Cal. App.5™ 23, 40 citing to Gomes, supra, at 1154.

As such, Plaintiff has no standing to sue to challenge Defendants’ authority
to foreclose based on purported defects in the Assignments or transfers of the Note:

and DOT. Even if Plaintiff's allegations are correct, (they are not), the “true victim

| [would] be an individual or entity that believes it has a present beneficial interest in

the promissory note [and Deed of Trust] and [has] suffer[ed] the unauthorized loss
of its interest." Boyce v. TD. Serv. Co. (2015) 235 Cal.App.4th 429, 438 (2015)
(citing Jenkins v. JP Morgan Chase Bank, NA. (2013) 216 Cal.App.4" 497, 515);
See also Herrera v. Fed. Nat. Mortg. Assn. (2012) 205 Cal.App.4th 1495, 1507-
1508 (holding that if the wrong entity initiated foreclosure on the basis of an
invalid assignment, the true victim was not plaintiffs, but the lender). Thus, the
proper party to a lawsuit challenging the authority of the individual who executed
the foreclosure documents would be the parties to the Assignments. Plaintiff is not
a party to those transactions, and lacks standing to sue.
E. Plaintiff's Declaratory Relief Claim Fails Because it is Duplicative
and Plaintiff Has Not Sufficiently Alleged “a Very Significant
Possibility of Future Harm.”
Plaintiff again alleges that Defendants failed to file a Proof of Claim and as
such no longer have an interest in the Property on which they are trying to

foreclose. Compl., §80-82.

Declaratory relief is appropriate "(1) when the judgment will serve a useful

| purpose in clarifying and settling the legal relations in issue, and (2) when it will

‘terminate and afford relief from the uncertainty, insecurity, and controversy giving
tise to the proceeding." Guerra v. Sutton, 783 F.2d 1371, 1376 (9th Cir. 1986). A

| plaintiff has standing to bring a declaratory relief claim only if he is able to show

“a very significant possibility’ of future harm." Coral Constr. Co. y. King Cnty.,

14
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’
MOTION FOR JUDGMENT ON THE PLEADINGS

 

 

114

 
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 118 of 121 Page ID #:720

 

Case@il17-ap-01096-VK Doc16 Filed 02/13/18 Entered 02/13/18 09:48:09 Desc
Main Document Page 23 of 25
1 1941 F.2d 910, 929 (9th Cir. 1991) (internal citations omitted). Past injury, along
2 || with abstract or hypothetical harm, is insufficient. See id.; San Diego Cnty. Gun
3 ||Rights Comm. v. Reno, 98 F.3d 1121, 1126 (9th Cir. 1996). "[W]here a plaintiff
4 ||has alleged a substantive cause of action, a declaratory relief claim should not be
5 ||used as a superfluous 'second cause of action for the determination of identical
6 |lissues' subsumed within the first." Jensen Quality Loan Serv. Corp., 702 F.Supp.2d
7 ||1183, 1189 (E.D. Cal. 2010). The issues alleged in this claim — that Defendants
g || failed to file a Proof of Claim resulting in no interest in the Property- are identical
9 || to the issues raised in the first, second and third claims.
10 Although a pending foreclosure could be construed as future injury, Plaintiff
_ 11 ||has also not presented any evidence to show that the foreclosure would be
= 12 ||improper resulting in "a very significant possibility" of future harm. Rather, as
S 2 13 |/stated in the above arguments which are incorporated herein, failure to file a Proof
=== = : 14 ||of Claim does not extinguish a creditor's status. Johnson, supra, at 83; In re Cortez,
F = 15 || supra, 178. Plaintiff is unlikely to succeed on his claims.
= 16|)VI. CONCLUSION
17 For the reasons set forth above, Defendants respectfully requests that this
18 || Court grant their Motion for Judgment on the Pleadings with prejudice.
19 Respectfully submitted,
20
21 ‘ WRIGHT, FINLAY & ZAK, LLP
22
73 || Dated: February 13, 2018 By: /s/ Nicole S. Duan
T. Robert Finlay, Esq.
24 Nicole S. Dunn, Esq.
25 Attorneys for Defendants, Ocwen Loan
26 Servicing, LLC and Mortgage Electronic
Registration Systems, Inc.
27
28
Spee eee) _ 5s 5
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANTS’
MOTION FOR JUDGMENT ON THE PLEADINGS

 

 

115

 
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 119 of 121 Page ID#:721

yb Se HN NWN A

10
11
12
13
14
15
16
17
18
19

21
22
23
24
25
26
27
28

[XS] (Federal) I declare under penalty of perjury under the laws of the United States of

 

 

Case 1:17-ap-01096-VK Docié Filed 02/13/18 Entered 02/13/18 09:48:09 Desc
Main Document Page 24 of 25

PROOF OF SERVICE

I, Jovete Elguira, declare as follows:

Tam employed in the County of Orange, State of California. I am over the age of
eighteen (18) and not a party to the within action. My business address is 4665
MacArthur Court, Suite 200, Newport Beach, California 92660. I am readily familiar
with the practices of Wright, Finlay & Zak, LLP, for collection and processing of
cotrespondence for mailing with the United States Postal Service. Such correspondence is
deposited with the United States Postal Service the same day in the ordinary course of
business. I am aware that on motion of party served, service is presumed invalid if postal
cancellation date or postage meter date is more than one day after date of deposit for
mailing in affidavit.

On February 13, 2018, I served the within MEMORANDUM OF POINTS AND
AUTHORITIES IN SUPPORT OF DEFENDANTS’ MOTION FOR JUDGMENT
ON THE PLEADINGS on all interested parties in this action as follows:

[X] _ by placing []] the original [X] a true copy thereof enclosed in sealed envelope(s)
addressed as follows:

[SEE ATTACHED SERVICE LIST]

[X]_ (BY MAIL SERVICE) I placed such envelope(s) for collection to be mailed on this
date following ordinary business practices.

|] (BY FEDERAL EXPRESS OVERNIGHT- NEXT DAY DELIVERY) I placed true
and correct copies thereof enclosed in a package designated by Federal Express
Overnight with the delivery fees provided for.

[X] (CM/ECF Electronic Filing) I caused the above document(s) to be transmitted to the
office(s) of the addressee(s) listed by electronic mail at the e-mail address(es) set -
forth above pursuant to Fed.R.Civ.P.5(b)(2)(E). “A Notice of Electronic Filing
(NEF) is generated automatically by the ECF system upon completion of an
electronic filing. The NEF, when e-mailed to the e-mail address of record in the
case, shall constitute the proof of service as required by Fed.R.Civ.P.5(b)(2)(E). A
copy of the NEF shall be attached to any document served in the traditional manner
upon any party appearing pro se.”

America that the foregoing is true and correct.
Executed on Pepruary 13, 2018, at Newport Beach, California.

foc an ee

pte Elpuire

 

PROOF OF SERVICE

 

116
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 120 0f 121 Page ID #:722

Case 1:17-ap-01096-VK Docié6 Filed 02/13/18 Entered 02/13/18 09:48:09 Desc
Main Document Page 25 of 25

ATTACHED SERVICE LIST

Steven Mark Rosenberg
15814 Septo Street
North Hills, CA 91343
Plaintiff Pro Se

B

Kristin Webb, Esq.

BRYAN CAVE LLP

3161 Michelson Drive, Suite 1500

8 llIrvine, CA 92612

(949) 223-7000; FAX (949) 223-7100
webbk@bryancave.com

10 || Attorney for Cit Bank, N.A.

1]

4 HA ws

Amy L, Goldman (TRY

12 || 633 W. 5" Street, Suite 4000
13 ||Los Angeles, CA 90071
(213) 250-1800

14 || Trustee

15
United States Trustee (SV)

16 |1915 Wilshire Blvd., Suite 1850
17 ||Los Angeles, CA 90017
(213) 894-6811

18 || 07S. Trustee

19
Judge Victoria S. Kaufman

20 || U.S. Bankruptcy Court — Central District
91 ||(San Fernando Valley)

21041 Burbank Blvd.

22 || Woodland Hills, CA 91367-6603

23
24
25
26
27
28

2
~~ PROOF OF SERVICE

 

 

117

 
Case 2:18-cv-10188-AG Document 42-1 Filed 08/02/19 Page 121 0f121 Page ID#:723

CERTIFICATE OF SERVICE

I hereby certify that on August 2, 2019 I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which
will send notification of such filing to the e-mail addresses denoted on
the attached Electronic Mail Notice List, and I hereby certify that I have
mailed the foregoing document or paper via the United States Postal
Service to the non-CM/ECF participants indicated on the attached
Manual Notice List.

VIA U.S. MAIL

Steven Mark Rosenberg
106-1/2 Judge John Aiso St., #225
Los Angeles, CA 90012

I certify under penalty of perjury under the laws of the United
States of America that the foregoing is true and correct. Executed on

August 2, 2019.

/s/Linda C. Lozano
Linda C. Lozano

GARRETT & TULLY, P.C.
225 S. Lake Avenue, Ste 1400
Pasadena, CA 91101
Telephone: (626) 577-9500
Facsimile: (626) 577-0813
Email: zlin@garrett-tully.com

 
